 



EXHIBIT 10.25

EXECUTION COPY



--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of December 23, 2003

as amended and restated as of

December 24, 2004

among

NRG ENERGY, INC.,

NRG POWER MARKETING INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE FIRST BOSTON,
as Administrative Agent



--------------------------------------------------------------------------------



CREDIT SUISSE FIRST BOSTON

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Book Runners, Joint Lead Arrangers and Co-Documentation Agents

GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Syndication Agent



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
 
       
ARTICLE I.
       
 
       
Definitions
       
 
       
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Terms Generally
    46  
SECTION 1.03. Classification of Loans and Borrowings
    46  
SECTION 1.04. Pro Forma Calculations
    46  
 
       
ARTICLE II.
       
 
       
The Credits
       
 
       
SECTION 2.01. Commitments
    47  
SECTION 2.02. Loans
    47  
SECTION 2.03. Borrowing Procedure
    49  
SECTION 2.04. Repayment of Loans; Evidence of Debt
    50  
SECTION 2.05. Fees
    51  
SECTION 2.06. Interest on Loans
    53  
SECTION 2.07. Default Interest
    53  
SECTION 2.08. Alternate Rate of Interest
    53  
SECTION 2.09. Termination and Reduction of Commitments; Return, Reduction and
Conversion of Credit-Linked Deposits
    54  
SECTION 2.10. Conversion and Continuation of Borrowings
    55  
SECTION 2.11. Repayment of Term Borrowings
    56  
SECTION 2.12. Prepayment
    58  
SECTION 2.13. Mandatory Prepayments
    58  
SECTION 2.14. Reserve Requirements; Change in Circumstances
    60  
SECTION 2.15. Change in Legality
    62  
SECTION 2.16. Indemnity
    62  
SECTION 2.17. Pro Rata Treatment
    63  
SECTION 2.18. Sharing of Setoffs
    63  
SECTION 2.19. Payments
    64  
SECTION 2.20. Taxes
    64  
SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
    66  
SECTION 2.22. Swingline Loans
    67  
SECTION 2.23. Letters of Credit
    68  
SECTION 2.24. Credit-Linked Deposit Account
    74  
 
       
ARTICLE III.
       

 



--------------------------------------------------------------------------------



 



              PAGE  
Representations and Warranties
       
 
       
SECTION 3.01. Organization; Powers
    75  
SECTION 3.02. Authorization; No Conflicts
    75  
SECTION 3.03. Enforceability
    75  
SECTION 3.04. Governmental Approvals
    75  
SECTION 3.05. Financial Statements
    76  
SECTION 3.06. No Material Adverse Change
    76  
SECTION 3.07. Title to Properties; Possession Under Leases
    76  
SECTION 3.08. Subsidiaries
    77  
SECTION 3.09. Litigation; Compliance with Laws
    77  
SECTION 3.10. Agreements
    78  
SECTION 3.11. Federal Reserve Regulations
    78  
SECTION 3.12. Investment Company Act
    78  
SECTION 3.13. Use of Proceeds
    78  
SECTION 3.14. Tax Returns
    79  
SECTION 3.15. No Material Misstatements
    79  
SECTION 3.16. Employee Benefit Plans
    79  
SECTION 3.17. Environmental Matters
    79  
SECTION 3.18. Insurance
    80  
SECTION 3.19. Security Documents
    81  
SECTION 3.20. Location of Real Property
    81  
SECTION 3.21. Labor Matters
    82  
SECTION 3.22. Intellectual Property
    82  
SECTION 3.23. Energy Regulation
    82  
SECTION 3.24. Solvency
    83  
 
       
ARTICLE IV.
       
 
       
Conditions of Lending
       
 
       
SECTION 4.01. All Credit Events
    83  
SECTION 4.02. Conditions Precedent to Restatement Date
    84  
 
       
ARTICLE V.
       
 
       
Affirmative Covenants
       
 
       
SECTION 5.01. Corporate Existence
    88  
SECTION 5.02. Insurance
    88  
SECTION 5.03. Taxes
    88  
SECTION 5.04. Financial Statements, Reports, etc
    88  
SECTION 5.05. Litigation and Other Notices
    90  
SECTION 5.06. Information Regarding Collateral
    90  

ii



--------------------------------------------------------------------------------



 



              PAGE  
SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Environmental Assessments
    91  
SECTION 5.08. Use of Proceeds
    92  
SECTION 5.09. Additional Collateral, etc
    92  
SECTION 5.10. Further Assurances
    94  
 
       
ARTICLE VI.
       
 
       
Negative Covenants
       
 
       
SECTION 6.01. Indebtedness and Preferred Stock
    95  
SECTION 6.02. Liens
    98  
SECTION 6.03. Limitation on Sale and Leaseback Transactions
    98  
SECTION 6.04. Mergers, Consolidations and Sales of Assets
    99  
SECTION 6.05. Restricted Payments; Restrictive Agreements
    100  
SECTION 6.06. Transactions with Affiliates
    106  
SECTION 6.07. Business Activities
    107  
SECTION 6.08. Other Indebtedness and Agreements
    108  
SECTION 6.09. Designation of Restricted and Unrestricted Subsidiaries
    108  
SECTION 6.10. Consolidated Interest Coverage Ratio
    108  
SECTION 6.11. Consolidated Leverage Ratio
    108  
SECTION 6.12. Fiscal Year
    108  
 
       
ARTICLE VII.
       
 
       
Events of Default
       
 
       
ARTICLE VIII.
       
 
       
The Agents and the Arrangers
       
 
       
ARTICLE IX.
       
 
       
Miscellaneous
       
 
       
SECTION 9.01. Notices
    114  
SECTION 9.02. Survival of Agreement
    115  
SECTION 9.03. Binding Effect
    115  
SECTION 9.04. Successors and Assigns
    115  
SECTION 9.05. Expenses; Indemnity
    119  
SECTION 9.06. Right of Setoff
    121  
SECTION 9.07. Applicable Law
    121  
SECTION 9.08. Waivers; Amendment; Replacement of Non-Consenting Lenders
    121  
SECTION 9.09. Interest Rate Limitation
    123  

iii



--------------------------------------------------------------------------------



 



         
SECTION 9.10. Entire Agreement
    123  
SECTION 9.11. WAIVER OF JURY TRIAL
    124  
SECTION 9.12. Severability
    124  
SECTION 9.13. Counterparts
    124  
SECTION 9.14. Headings
    124  
SECTION 9.15. Jurisdiction; Consent to Service of Process
    124  
SECTION 9.16. Confidentiality
    125  
SECTION 9.17. Joint and Several Liability; Postponement of Subrogation
    126  
SECTION 9.18. Delivery of Lender Addenda
    126  

Exhibits and Schedules

     
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Affiliate Subordination Agreement
Exhibit C
  Form of Assignment and Acceptance
Exhibit D
  Form of Borrowing Request
Exhibit E
  Form of Collateral Trust Agreement
Exhibit F
  Form of Guarantee and Collateral Agreement
Exhibit G
  Form of Lender Addendum
Exhibit H
  Form of Mortgage
Exhibit I
  NRG Plan
Exhibit J
  Form of Omnibus Assignment
Exhibit K
  Form of Perfection Certificate
Exhibit L
  Form of Revolving Note
Exhibit M
  Form of Term Note
Exhibit N
  Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP
 
   
Schedule 1.01(a)
  Excluded Foreign Subsidiaries
Schedule 1.01(b)
  Excluded Project Subsidiaries
Schedule 1.01(c)
  Existing Letters of Credit
Schedule 1.01(d)
  Existing Non-Recourse Indebtedness
Schedule 1.01(e)
  Immaterial Subsidiaries
Schedule 1.01(f)
  Mortgaged Properties
Schedule 1.01(g)
  Specified Assets Held for Sale
Schedule 1.01(h)
  Subsidiary Guarantors
Schedule 3.07
  Properties
Schedule 3.08
  Subsidiaries
Schedule 3.09
  Litigation
Schedule 3.17
  Environmental Matters
Schedule 3.18
  Insurance
Schedule 3.19(a)
  UCC Filing Offices
Schedule 3.19(c)
  Mortgage Filing Offices
Schedule 3.20
  Owned and Leased Real Property

iv



--------------------------------------------------------------------------------



 



     
Schedule 5.09(b)
  Title Insurance and Survey Requirements
Schedule 6.01
  Existing Indebtedness
Schedule 6.02
  Existing Liens

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of December 23, 2003, as amended and restated as
of December 24, 2004 (this “Agreement”), among NRG ENERGY, INC., a Delaware
corporation (the “Company”), NRG POWER MARKETING INC., a Delaware corporation
(“NRG Power Marketing”), the LENDERS from time to time party hereto, CREDIT
SUISSE FIRST BOSTON and GOLDMAN SACHS CREDIT PARTNERS L.P., as joint lead book
runners and joint lead arrangers (in such capacities, collectively, the
“Arrangers”) and as co-documentation agents (in such capacities, collectively,
the “Co-Documentation Agents”), CREDIT SUISSE FIRST BOSTON, as administrative
agent (in such capacity and together with its successors, the “Administrative
Agent”) and as collateral agent (in such capacity and together with its
successors, the “Collateral Agent”), and GOLDMAN SACHS CREDIT PARTNERS L.P., as
syndication agent (in such capacity, the “Syndication Agent”).

     A. On the Closing Date, the Borrowers, the Administrative Agent and certain
of the Lenders entered into the Original Credit Agreement pursuant to which
certain of the Lenders agreed to extend credit to the Borrowers on a revolving
credit basis and/or to make term loans and/or credit-linked deposits to the Term
Loan Borrower.

     B. On the Restatement Date, (a) this Agreement will be amended and restated
in the form hereof and (b) all loans outstanding under the Original Credit
Agreement will be assigned in their entirety to the Lenders under this
Agreement, as amended and restated, and the Commitments (as defined in the
Original Credit Agreement) of such assigning Lenders will be assigned to the
Lenders under this Agreement, as amended and restated, and thereafter continue
as and be deemed to be the Commitments hereunder.

     C. The Borrowers have requested the Lenders to continue to extend credit
hereunder in the form of (a) Term Loans to be re-evidenced on the Restatement
Date in an aggregate principal amount of $450,000,000, (b) Credit-Linked
Deposits to be re-evidenced on the Restatement Date in an aggregate principal
amount of $350,000,000 and (c) Revolving Loans, Revolving Letters of Credit and
Swingline Loans to be re-evidenced, made or issued at any time and from time to
time on or after the Restatement Date and prior to the Revolving Credit Maturity
Date in an aggregate principal and face amount at any time outstanding not to
exceed $150,000,000 (subject to the limitations set forth herein).

     D. The proceeds of the Term Loans, Credit-Linked Deposits and Revolving
Loans re-evidenced or made, as the case may be, on the Restatement Date will be
used to (a) repay or return, as applicable, all amounts due or outstanding under
the Original Credit Agreement on the Restatement Date to those assigning Lenders
who thereafter are not Lenders on the Restatement Date and (b) pay fees and
expenses incurred in connection therewith.

     E. The Lenders are willing to continue to extend such credit and the
Issuing Bank is willing to continue to issue Letters of Credit on the terms and
subject to the conditions set forth herein. As a result of the foregoing, the
Lenders on the Restatement Date shall be the owners and holders, by assignment
or otherwise, of the loans outstanding under the Original Credit Agreement
immediately prior to the Restatement Date. Accordingly, in consideration of the
mutual agreements contained herein and other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree that this Agreement shall,

 



--------------------------------------------------------------------------------



 



upon satisfaction (or waiver in accordance with Section 9.08) of the conditions
set forth in Section 4.02, be amended and restated to read in its entirety as
follows:

ARTICLE I.

Definitions

     SECTION 1.01. Defined Terms.As used in this Agreement, the following terms
shall have the meanings specified below:

     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

     “Account” shall have the meaning assigned to such term in the UCC.

     “Acquired Debt” shall mean, with respect to any specified Person,
(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a subsidiary of such
specified Person; and (b) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person.

     “Additional Non-Recourse Indebtedness” shall mean secured Indebtedness for
borrowed money of a Subsidiary that is not a Loan Party as of the Restatement
Date (so long as such Subsidiary does not become (and remain for a period of
365 days or more) a Subsidiary Guarantor after the Restatement Date), or a
Subsidiary that becomes a Subsidiary after the Restatement Date, that is
incurred to finance the development, construction or acquisition by such
Subsidiary of a power generation facility (or a power transmission,
distribution, fuel supply or fuel transportation facility), which facility in
each case either does not exist as of the Restatement Date (and in respect of
which no development or construction thereof has taken place as of the
Restatement Date) or is owned by a Person other than the Company or an Affiliate
of the Company as of the Restatement Date, and fixed or capital assets related
thereto; provided that (a) such Indebtedness is without recourse to the Company
or any other Subsidiary or to any property or assets of the Company or any other
Subsidiary (other than, in each such case, another Subsidiary (x) which is the
direct parent or a direct or indirect Subsidiary of the Subsidiary that incurred
or issued such Indebtedness (other than any such Indebtedness constituting a
Guarantee) or (y) that is a Subsidiary that itself has Non-Recourse Indebtedness
(other than any such Indebtedness constituting a Guarantee) or is the direct
parent or a direct or indirect Subsidiary of a Subsidiary that itself has
Non-Recourse Indebtedness (other than any such Indebtedness constituting a
Guarantee)), (b) neither the Company nor any other Subsidiary (other than
another Subsidiary (x) which is the direct parent or a direct or indirect
Subsidiary of the Subsidiary that incurred or issued such Indebtedness (other
than any such Indebtedness constituting a Guarantee) or (y) that is a Subsidiary
that itself has Non-Recourse Indebtedness (other than any such Indebtedness
constituting a Guarantee) or is the direct parent or a direct or indirect
Subsidiary of a Subsidiary that itself has Non-Recourse Indebtedness (other than
any such Indebtedness constituting a Guarantee)) provides credit support of any
kind (including any

2



--------------------------------------------------------------------------------



 



undertaking, agreement or instrument that would constitute Indebtedness) or is
directly or indirectly liable as a guarantor or otherwise in respect of such
Indebtedness or in respect of the business or operations of the applicable
Subsidiary that is the obligor on such Indebtedness or any of its subsidiaries
(other than (i) any such credit support or liability consisting of reimbursement
obligations in respect of Letters of Credit issued under, and subject to the
terms of, Section 2.23 to support obligations of such applicable subsidiary and
(ii) any investments in such applicable subsidiary made in accordance with
Section 6.05), (c) neither the Company nor any other Subsidiary or Affiliate of
any thereof constitutes the lender of such Indebtedness, (d) no default with
respect to such Indebtedness (including any rights that the holders of such
Indebtedness may have to take enforcement action against a Subsidiary that is
not a Loan Party) would permit upon notice, lapse of time or both any holder of
any other Indebtedness of the Company or any other Loan Party (other than
Indebtedness incurred pursuant to Section 6.01(b)(i), (ii), (iii), (xi) and any
Permitted Refinancing Indebtedness incurred to refund, refinance, replace,
defease or discharge any Indebtedness incurred pursuant to Section 6.01(b)(ii),
(iii) or (xi)) to declare a default on such other Indebtedness or cause the
payment of the Indebtedness to be accelerated or payable prior to its stated
maturity, (e) the Liens securing such Indebtedness shall exist only on (i) the
property and assets of any Subsidiary that is not a Loan Party and (ii) the
Equity Interests in any Subsidiary that is not a Loan Party (and shall not apply
to any other property or assets of the Company or any other Subsidiary that is a
Loan Party) and (f) the lenders of such Indebtedness have been notified in
writing that they will not have any recourse to the stock or assets of the
Company or any other Loan Party, except, in the case of each of clauses (a),
(b) and (f) for (x) agreements of the Company or any other Subsidiary to provide
corporate or management services or operation and maintenance services to such
Subsidiary, (y) Guarantees of the Company or any other Subsidiary with respect
to debt service reserves established with respect to such Subsidiary to the
extent that such Guarantee shall result in the immediate payment of funds,
pursuant to dividends or otherwise, in the amount of such Guarantee to the
Company or such other Subsidiary and (z) contingent obligations of the Company
or any other Subsidiary to make capital contributions to such Subsidiary, in the
case of each of clauses (x), (y) and (z), which are otherwise permitted
hereunder.

     “Additional Notes” shall mean additional Senior Notes (other than the first
$1,250,000,000 aggregate principal amount of Senior Notes issued under the
Senior Note Documents on December 23, 2003) issued under the Senior Note
Documents in accordance with the terms thereof and Section 6.01 hereof, as part
of the same series as such Senior Notes issued on December 23, 2003.

     “Adjusted Excess Cash Flow” shall mean, for any fiscal year of the Company,
Excess Cash Flow for such fiscal year minus $25,000,000.

     “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum equal to the product of
(a) the LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

     “Administrative Agent” shall have the meaning assigned to such term in the
preamble.

     “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

3



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in the form of Exhibit A, or such other form as may be supplied from time to
time by the Administrative Agent.

     “Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition and the
definition of the term “subsidiary”, “control,” as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, by agreement or otherwise; provided
that beneficial ownership of 10% or more of the Voting Stock of a Person will be
deemed to be control. For purposes of this definition, the terms “controlling,”
“controlled by” and “under common control with” have correlative meanings.

     “Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit B pursuant to which intercompany obligations
and advances owed by any Loan Party to a Person that is not a Loan Party are
required to be subordinated to the Secured Obligations hereunder pursuant to
Section 6.01(b)(vi).

     “Affiliate Transaction” shall have the meaning assigned to such term in
Section 6.06.

     “Agents” shall have the meaning assigned to such term in Article VIII.

     “Aggregate Revolving Credit Exposure” shall mean the aggregate amount of
the Lenders’ Revolving Credit Exposures.

     “Agreement” shall have the meaning assigned to such term in the preamble.

     “Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective date of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

     “Applicable Margin” shall mean, for any day, for each Type of Loan, the
rate per annum set forth under the relevant column heading below:

                      ABR Loans     Eurodollar Loans  
Revolving Loans and Swingline Loans
    1.50 %     2.50 %
Term Loans
    0.875 %     1.875 %

     “Arrangers” shall have the meaning assigned to such term in the preamble.

4



--------------------------------------------------------------------------------



 



     “Asset Acquisition” shall mean (a) an Investment by the Company or any
Restricted Subsidiary in any Person if, as a result of such Investment, such
Person becomes a Restricted Subsidiary, or is merged with or into the Company or
any Restricted Subsidiary, or (b) the acquisition by the Company or any
Restricted Subsidiary of all or substantially all of the assets of any other
Person or any division or line of business of any other Person.

     “Asset Sale” shall mean the direct or indirect (a) sale, lease (other than
an operating lease entered into in the ordinary course of business), sale and
leaseback, lease and leaseback, assignment, conveyance, transfer or other
disposition (by way of merger, consolidation, casualty, condemnation, operation
of law or otherwise (other than pursuant to a Recovery Event)) by the Company or
any of the Subsidiaries to any Person other than the Company or any Subsidiary
Guarantor of (1) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares or investments by foreign nationals required by
applicable law) or (2) any other assets of the Company or any of the
Subsidiaries, including Equity Interests of any Person that is not the Company
or a Subsidiary or (b) issuance of Equity Interests in any of the Restricted
Subsidiaries to any Person other than the Company or any Subsidiary Guarantor;
provided that (i) any asset sale or series of related asset sales described in
clause (a) or (b) above having a value not in excess of $30,000,000 shall be
deemed not to be an “Asset Sale” for purposes of this Agreement; and (ii) each
of the following transactions shall be deemed not to be an “Asset Sale” for
purposes of this Agreement: (A) the sale, transfer or other disposition by the
Company or any Subsidiary of (x) damaged, worn-out, obsolete assets and scrap,
in each case in the ordinary course of business and (y) cash or Cash
Equivalents, (B) the sale by the Company or any Subsidiary of power, capacity,
fuel and other products or services, in each case in the ordinary course of
business, (C) the sale, lease, conveyance or other disposition for value by the
Company or any Subsidiary of fuel or emission credits in the ordinary course of
business, (D) the sale, transfer or other disposition of any assets (other than
any such assets which are Collateral) in connection with a foreclosure, transfer
or deed in lieu of foreclosure or other remedial action, (E) the sale, transfer
or other disposition by any Subsidiary that is not a Loan Party of any of its
assets (other than any such assets constituting Collateral) to any other
Subsidiary that is not a Loan Party; provided that if such transferor Subsidiary
is a Domestic Subsidiary then such sale, transfer or other disposition may only
be to another Domestic Subsidiary, (F) a Restricted Payment that does not
violate Section 6.05 or a Permitted Investment, (G) the licensing of
intellectual property and (H) the sale or discount, in each case without
recourse, of accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof.

     “Asset Sale Proceeds Account” shall mean a segregated account under the
exclusive dominion and control of the Collateral Trustee, for the benefit of the
Secured Parties, which is free from any other Liens.

     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any Person whose consent
is required by Section 9.04), substantially in the form of Exhibit C or such
other form as shall be approved by the Administrative Agent.

     “Attributable Debt” in respect of a sale and leaseback transaction shall
mean, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction including any

5



--------------------------------------------------------------------------------



 



period for which such lease has been extended or may, at the option of the
lessor, be extended. Such present value shall be calculated using a discount
rate equal to the rate of interest implicit in such transaction, determined in
accordance with GAAP; provided, however, that if such sale and leaseback
transaction results in a Capital Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of
“Capital Lease Obligation.”

     “Bankruptcy Code” shall mean Title 11 of United States Code, 11 U.S.C. §§
101, et seq., as amended from time to time.

     “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of New York.

     “Bankruptcy Law” shall mean the Bankruptcy Code or any similar federal or
state law for the relief of debtors.

     “Benchmark LIBO Rate” shall have the meaning assigned to such term in
Section 2.24(b).

     “Beneficial Owner” shall have the meaning assigned to such term in
Rule 13d-3 and Rule 13d-5 under the Exchange Act. The terms “Beneficially Owns”
and “Beneficially Owned” have a corresponding meaning.

     “Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 307 of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States of America.

     “Board of Directors” shall mean (a) with respect to a corporation, the
board of directors of the corporation or any committee thereof duly authorized
to act on behalf of such board; (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership; (c) with respect to a
limited liability company, the managing member or members or any controlling
committee of managing members thereof; and (d) with respect to any other Person,
the board or committee of such Person serving a similar function.

     “Borrowers” shall mean the Revolving Loan Borrowers and the Term Loan
Borrower.

     “Borrowing” shall mean (a) Loans of the same Class and Type made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect, or (b) a Swingline Loan.

     “Borrowing Request” shall mean a request by a Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit D, or with
such changes as may be approved by the Administrative Agent acting reasonably.

6



--------------------------------------------------------------------------------



 



     “Breakage Event” shall have the meaning assigned to such term in
Section 2.16.

     “Business Day” shall mean any day other than a Saturday, Sunday or day on
which commercial banks in New York City are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

     “Capital Lease Obligation” shall mean, at the time any determination is to
be made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

     “Capital Stock” shall mean (a) in the case of a corporation, corporate
stock; (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

     “Cash Equivalents” shall mean (a) United States dollars, Euros or, in the
case of any Foreign Subsidiary, any local currencies held by it from time to
time; (b) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than six
months from the date of acquisition; (c) certificates of deposit and eurodollar
time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding 12 months and
overnight bank deposits, in each case, with any domestic commercial bank having
capital and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of
“B” or better; (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (b) and
(c) above entered into with any financial institution meeting the qualifications
specified in clause (c) above; (e) commercial paper having one of the two
highest ratings obtainable from Moody’s or S&P and in each case maturing within
12 months after the date of acquisition; and (f) money market funds that invest
primarily in securities described in clauses (a) through (e) of this definition.

     “Change of Control” shall mean the occurrence of any of the following:
(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Exchange Act, but excluding any employee benefit
plan of the Company or any of its Restricted Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of such plan); (b) the adoption of a plan

7



--------------------------------------------------------------------------------



 



relating to the liquidation or dissolution of the Company; (c) the consummation
of any transaction (including any merger or consolidation) the result of which
is that any “person” (as defined above) becomes the Beneficial Owner, directly
or indirectly, of more than 50% of the Voting Stock of the Company, measured by
voting power rather than number of shares; (d) the Company consolidates with, or
merges with or into, any Person, or any Person consolidates with, or merges with
or into, the Company, in any such event pursuant to a transaction in which any
of the outstanding Voting Stock of the Company or such other Person is converted
into or exchanged for cash, securities or other property, other than any such
transaction where the Voting Stock of the Company outstanding immediately prior
to such transaction is converted into or exchanged for Voting Stock (other than
Disqualified Stock) of the surviving or transferee Person constituting a
majority of the outstanding shares of such Voting Stock of such surviving or
transferee Person (immediately after giving effect to such issuance); (e) the
first day on which a majority of the members of the Board of Directors of the
Company are not Continuing Directors; (f) the Company shall at any time fail to
own directly or indirectly, beneficially and of record, 100% of each class of
issued and outstanding Capital Stock in NRG Power Marketing free and clear of
all Liens (other than Liens created by the Guarantee and Collateral Agreement);
or (g) any change of control (or similar event, however denominated) shall occur
under and as defined in the Senior Note Documents.

     “Change in Law” shall mean (a) the adoption of any law, rule or regulation
after the Restatement Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Date or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Restatement Date.

     “Charges” shall have the meaning assigned to such term in Section 9.09.

     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Swingline Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Credit Commitment, Term Loan
Commitment, Swingline Commitment or Credit-Linked Deposit.

     “Closing Date” shall mean December 23, 2003.

     “Co-Documentation Agents” shall have the meaning assigned to such term in
the preamble.

     “Collateral” shall mean all property and assets of the Loan Parties, now
owned or hereafter acquired, other than the Excluded Assets.

     “Collateral Agent” shall have the meaning assigned to such term in the
preamble.

     “Collateral Trust Agreement” shall mean the Collateral Trust Agreement, as
amended and restated on the Restatement Date, in the form of Exhibit E, executed
and delivered by the

8



--------------------------------------------------------------------------------



 



Company and each Subsidiary Guarantor, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

     “Collateral Trust Joinder” shall have the meaning assigned to such term in
the Collateral Trust Agreement.

     “Collateral Trustee” shall mean Deutsche Bank Trust Company Americas,
acting as collateral trustee under the Collateral Trust Agreement, or its
successors appointed in accordance with the terms thereof.

     “Commitment” shall mean, with respect to any Lender, such Lender’s
Revolving Credit Commitment, Term Loan Commitment, Swingline Commitment and
Credit-Linked Deposit.

     “Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

     “Commitment Fee Rate” shall mean a rate per annum equal to (a) 1.00%, if
the average daily unused amount of the average Revolving Credit Commitment
during the preceding fiscal quarter (or other applicable period) shall equal
66-2/3% or more of such average Revolving Credit Commitments, (b) 0.75%, if the
average daily unused amount of the average Revolving Credit Commitment during
the preceding fiscal quarter (or other applicable period) shall be greater than
33-1/3% but less than 66-2/3% of such average Revolving Credit Commitment and
(c) 0.50%, if the average daily unused amount of the average Revolving Credit
Commitment during the preceding fiscal quarter (or other applicable period)
shall be 33-1/3% or less of such average Revolving Credit Commitment.

     “Commodity Contract” shall have the meaning assigned to such term in the
UCC.

     “Company” shall have the meaning assigned to such term in the preamble.

     “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Company dated November 2004.

     “Consolidated EBITDA” shall mean, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period plus,
without duplication (a) an amount equal to any extraordinary loss (including any
loss on the extinguishment or conversion of Indebtedness) plus any net loss
realized by such Person or any of its Restricted Subsidiaries in connection with
an Asset Sale (without giving effect of the threshold provided in the definition
thereof), to the extent such losses were deducted in computing such Consolidated
Net Income; plus (b) provision for taxes based on income or profits of such
Person and its Restricted Subsidiaries for such period, to the extent that such
provision for taxes was deducted in computing such Consolidated Net Income; plus
(c) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus (d) all non-recurring costs and expenses of such
Person and its Restricted Subsidiaries incurred in connection with the
Reorganization Events, including but not limited to non-recurring costs and
expenses incurred in the related financing transactions and as a result of
operating changes implemented within 18 months of the completion of the
Reorganization Events; plus (e) the amount of any restructuring charges
(including retention, severance, facility closure costs and benefit charges)
related to the

9



--------------------------------------------------------------------------------



 



Reorganization Events; plus (f) any professional and underwriting fees related
to any equity offering, Permitted Investment, acquisition, recapitalization or
Indebtedness permitted to be incurred under this Agreement and, in each case,
deducted in such period in computing Consolidated Net Income; plus (g) any
non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs to the
extent that such charges were deducted in computing such Consolidated Net
Income; plus (h) depreciation, depletion, amortization (including amortization
of intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period) and other non-cash charges and expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of such Person and its Restricted Subsidiaries
for such period to the extent that such depreciation, depletion, amortization
and other non-cash expenses were deducted in computing such Consolidated Net
Income; minus (i) non-cash items increasing such Consolidated Net Income for
such period, other than the accrual of revenue in the ordinary course of
business; in each case, on a consolidated basis and determined in accordance
with GAAP; provided, however, that Consolidated EBITDA of the Company will
exclude the Consolidated EBITDA attributable to Excluded Subsidiaries to the
extent that the declaration or payment of dividends or similar distributions by
the Excluded Subsidiary of that Consolidated EBITDA is not, as a result of an
Excluded Subsidiary Debt Default, then permitted by operation of the terms of
the relevant Excluded Subsidiary Debt Agreement; provided that the Consolidated
EBITDA of the Excluded Subsidiary will only be so excluded for that portion of
the period during which the condition described in the preceding proviso has
occurred and is continuing; provided further that for purposes of calculating
Consolidated EBITDA for any period for purposes of the covenant set forth in
Section 6.11 (A) the Consolidated EBITDA of any Person or line of business
acquired by the Company or any Restricted Subsidiary pursuant to an Asset
Acquisition made in accordance with the terms of this Agreement during such
period for which the aggregate consideration paid by the Company or any
Restricted Subsidiary shall be equal to or greater than $25,000,000 shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred as of the first day of such period) and (B) the Consolidated
EBITDA of any Person or line of business sold or otherwise disposed of by the
Company or any Restricted Subsidiary during such period for which the aggregate
consideration received by the Company or any Restricted Subsidiary shall be
equal to or greater than $25,000,000 shall be excluded for such period (assuming
the consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period).

     “Consolidated Interest Coverage Ratio” shall mean, on any date, the ratio
of (a) Consolidated EBITDA of the Company for the period of four consecutive
fiscal quarters most recently ended on or prior to such date, taken as one
accounting period, to (b) Consolidated Interest Expense for the period of four
consecutive fiscal quarters most recently ended on or prior to such date, taken
as one accounting period.

     “Consolidated Interest Expense” shall mean, for any period, (a) the sum of,
without duplication, (i) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations and Synthetic Lease Obligations)
of the Company and the Restricted Subsidiaries for such period (including all
commissions, discounts and other fees and charges

10



--------------------------------------------------------------------------------



 



owed by the Company and the Restricted Subsidiaries with respect to letters of
credit and bankers’ acceptance financing), net of interest income, in each case
determined on a consolidated basis in accordance with GAAP, plus (ii) any
interest accrued during such period in respect of Indebtedness of the Company or
any Restricted Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP, minus (b) to the extent included in such consolidated interest expense for
such period, amounts attributable to the amortization of financing costs and
non-cash amounts attributable to the amortization of debt discounts. For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the Company or any Restricted
Subsidiary with respect to interest rate Hedging Agreements.

     “Consolidated Leverage Ratio” shall mean, on any date, the ratio of
(a) Total Debt on such date to (b) Consolidated EBITDA of the Company for the
period of four consecutive fiscal quarters most recently ended on or prior to
such date, taken as one accounting period.

     “Consolidated Net Income” shall mean, with respect to any specified Person
for any period, the aggregate of the Net Income of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with GAAP; provided that (a) the Net Income of any Person that is not
a Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
similar distributions (including pursuant to other intercompany payments) paid
in cash to the specified Person or a Restricted Subsidiary of the Person;
(b) for purposes of Sections 6.05, 6.10 and 6.11 hereof only, the Net Income of
any Restricted Subsidiary will be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that Net Income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary or its stockholders; (c) the cumulative effect of a change
in accounting principles will be excluded; and (d) notwithstanding clause
(a) above, the Net Income of any Unrestricted Subsidiary will be excluded,
whether or not distributed to the specified Person or one of its Subsidiaries.

     “Continuing Directors” shall mean, as of any date of determination, any
member of the Board of Directors of the Company who (a) was a member of such
Board of Directors on the Closing Date; or (b) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.

     “Control Agreement” shall mean each Control Agreement to be executed and
delivered by each Loan Party and the other parties thereto, as required by the
Guarantee and Collateral Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

     “Core Collateral” shall mean all Equity Interests in, and property and
assets of, NRG Mid-Atlantic, NRG Northeast and NRG South Central and their
respective subsidiaries (other than NRG Sterlington Power LLC, Bayou Cove
Peaking Power LLC and Big Cajun I Peaking

11



--------------------------------------------------------------------------------



 



Power LLC for so long as such entities shall constitute Excluded Project
Subsidiaries), whether now owned or hereafter acquired.

     “Credit Event” shall have the meaning assigned to such term in
Section 4.01.

     “Credit Facilities” shall mean one or more debt facilities (including this
Agreement) or commercial paper facilities, in each case with banks or other
institutional lenders providing for revolving credit loans, term loans,
credit-linked deposits (or similar deposits), receivables financing (including
through the sale of receivables to such lenders or to special purpose entities
formed to borrow from such lenders against such receivables) or letters of
credit, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

     “Credit-Linked Deposit” shall mean, with respect to each Funded L/C Lender,
the cash deposit, if any, made by such Funded L/C Lender pursuant to
Section 2.23(d), as the same may be (a) reduced from time to time pursuant to
Section 2.02(f), 2.09(b) or 2.09(d) and (b) reduced or increased from time to
time pursuant to assignments by or to such Funded L/C Lender pursuant to
Section 9.04. The amount of each Funded L/C Lender’s Credit-Linked Deposit on
the Restatement Date is set forth on the Lender Addendum delivered by such
Lender.

     “Credit-Linked Deposit Account” shall mean, collectively, one or more
operating and/or investment accounts of, and established by, the Administrative
Agent under its sole and exclusive control and maintained at the office of the
Administrative Agent located at Eleven Madison Avenue, New York, New York 10010
(or such other office as the Administrative Agent shall from time to time
designate to the Company), in any such case that shall be used for the purposes
set forth in Article II.

     “Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

     “Deposit Account” shall have the meaning assigned to such term in the UCC.

     “Designated Country” shall mean Australia, Austria, Belgium, Canada,
Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, the
Netherlands, New Zealand, Norway, Portugal, Spain, Sweden, Switzerland, the
United Kingdom, the United States and any other country that shall at any time
after the Closing Date become a member state of the European Union.

     “Designated Non-Recourse Indebtedness” shall mean the Non-Recourse
Indebtedness of NRG Peaker Finance Co. LLC existing on the Closing Date.

     “Disqualified Stock” shall mean any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the Term Loan Maturity Date. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock

12



--------------------------------------------------------------------------------



 



have the right to require the Company to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Company
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 6.05 hereof. The
amount of Disqualified Stock deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that the Company and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

     “dollars” or “$” shall mean lawful money of the United States of America.

     “Domestic Subsidiaries” shall mean all Subsidiaries incorporated, formed or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

     “Easement” shall have the meaning assigned to such term in Section 3.07.

     “Engagement Letter” shall mean the Engagement Letter dated as of
November 29, 2004, among the Company, Credit Suisse First Boston and Goldman
Sachs Credit Partners L.P.

     “Environmental Laws” shall mean all former, current and future Federal,
state, local and foreign laws (including common law), treaties, regulations,
rules, ordinances and codes, and legally binding decrees, judgments, directives
and orders (including consent orders), in each case, relating to protection of
the environment, natural resources, occupational health and safety or the
presence, Release of, or exposure to, Hazardous Materials, or the generation,
manufacture, processing, distribution, use, treatment, storage, transport,
recycling or handling of, or the arrangement for such activities with respect
to, Hazardous Materials.

     “Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials at any location or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is
assumed, imposed or covered by an indemnity with respect to any of the
foregoing.

     “Equally and Ratably” shall have the meaning assigned to such term in the
Collateral Trust Agreement.

     “Equity Interests” shall mean Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding, except for purposes of the
definitions of “Additional Non-Recourse Indebtedness”, “Existing Non-Recourse
Indebtedness”, “Net Cash Proceeds” and “Specified Joint Venture Sales”, any debt
security that is convertible into, or exchangeable for, Capital Stock).

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

13



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Tax Code, or solely for purposes of
Section 302 of ERISA and Section 412 of the Tax Code, is treated as a single
employer under Section 414 of the Tax Code.

     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Benefit Plan (other than an event for which the 30-day notice period is waived);
(b) the existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Tax Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Company or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Benefit Plan or the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Benefit Plan
or Multiemployer Plan; (e) the receipt by the Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Benefit Plan or Plans or to appoint a trustee to
administer any Benefit Plan; (f) the adoption of any amendment to a Benefit Plan
that would require the provision of security pursuant to Section 401(a)(29) of
the Tax Code or Section 307 of ERISA; (g) the receipt by the Company or any of
its ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from the Company or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; or (h) the occurrence of a material non-exempt “prohibited
transaction” with respect to which the Company or any of the Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Tax Code) or
with respect to which the Company or any such Subsidiary could otherwise be
liable.

     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

     “Event of Default” shall have the meaning assigned to such term in
Article VII.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

     “Excess Cash Flow” shall mean, for any fiscal year of the Company, the
excess of (a) the sum, without duplication, of the cash flow from operations
determined on an unconsolidated basis in accordance with GAAP of the Company and
the Subsidiaries and, to the extent of the Company’s or any Subsidiary’s
interest therein, any Person (other than a Subsidiary) in which the Company or
any Subsidiary has an interest; provided that there shall be excluded the cash
flow from operations of any Subsidiary or other Person in which the Company or
any Subsidiary has an interest to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary or such other Person of
that cash flow from operations is not at the time permitted by operation of the
terms of its governing documents or any agreement, instrument, judgment, decree,
statute, rule or governmental regulation applicable to such Subsidiary, over (b)
the sum, without duplication, of (i) the cash outflow from investments
determined on an

14



--------------------------------------------------------------------------------



 



unconsolidated basis in accordance with GAAP of the Company and the Subsidiaries
and, to the extent of the Company’s or any Subsidiary’s interest therein, any
Person (other than a Subsidiary) in which the Company or any Subsidiary has an
interest, (ii) permanent repayments of Indebtedness (other than mandatory
prepayments of Loans under Section 2.13) made by the Company and the
Subsidiaries during such fiscal year, but only to the extent that such
prepayments by their terms cannot be reborrowed or redrawn and do not occur in
connection with a refinancing of all or any portion of such Indebtedness and
(iii) to the extent reflected in cash flow from operations of the Company and
the Subsidiaries for such period, any Xcel Cash.

     “Excess Credit-Linked Deposits” shall mean, at any time, the excess, if
any, of the Total Credit-Linked Deposit over the aggregate Funded L/C Exposure
at such time.

     “Excluded Assets” shall mean (i) any lease, license, contract, property
right or agreement to which any Loan Party is a party or any of such Loan
Party’s rights or interests thereunder if and only for so long as the grant of a
security interest therein under the Security Documents shall constitute or
result in a breach, termination or default or invalidity under any such lease,
license, contract, property right or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC of any relevant jurisdiction or any other applicable
law or principles of equity); provided that such lease, license, contract,
property right or agreement shall be an Excluded Asset only to the extent and
for so long as the consequences specified above shall result and shall cease to
be an Excluded Asset and shall become subject to the security interest granted
under the Security Documents, immediately and automatically, at such time as
such consequences shall no longer result; (ii) any interests in real property
owned or leased by any Loan Party only for so long as such interest represents
an Excluded Perfection Asset; (iii) any Equity Interests in any Excluded Project
Subsidiary the pledge of which pursuant to the Security Documents would
constitute a default under the applicable Non-Recourse Indebtedness in respect
of which it is an obligor and any voting Equity Interests in excess of 66% (or,
in the case of NRG International Holdings GmbH, NRG International Holdings
(No.2) GmbH and NRGenerating International BV, 65%) of the total outstanding
voting Equity Interests in any Excluded Foreign Subsidiary; (iv) any Deposit
Account, Securities Account or Commodities Account (and all cash, cash
equivalents and Commodity Contracts held therein) if and only for so long as
such Deposit Account, Securities Account or Commodities Account is subject to a
Lien permitted under clause (r) of the definition of “Permitted Liens”; (v) the
Equity Interests in, and all properties and assets of, NRG Energy Insurance Ltd.
(Cayman Islands); (vi) the Equity Interests in, and all properties and assets
of, NRGenerating III (Gibraltar), NRGenerating IV Gibraltar, NRG Pacific
Corporate Services Pty Ltd., Coniti Holding BV (only for so long as such entity
shall own no assets other than the Equity Interests in Tosli (Gibraltar) BV) and
Tosli (Gibraltar) BV (only for so long as such entity shall own no assets);
(vii) the Equity Interests in, and all properties and assets of, NRG Latin
America Inc., Sterling Luxembourg (No. 4) S.a.r.l, NRGenerating Luxembourg
(No. 6) S.a.r.l. and NRGenerating Holdings (No. 21) BV (only for so long as such
entity shall own no assets other than the stock of its subsidiaries owned on the
Closing Date); (viii) any Equity Interest of a Person (other than a Subsidiary)
held by any Loan Party if and for so long as the pledge thereof under the
Security Documents shall constitute or result in a breach, termination or
default under any joint venture, stockholder or partnership agreement between
such Loan Party and one or more other holders of Equity Interests of such
Person; provided that (A) such Loan Party shall have used reasonable efforts to
obtain the consent or waiver of such other holders of Equity

15



--------------------------------------------------------------------------------



 



Interests of such Person to such a pledge and such consent or waiver shall not
have been obtained and (B) such Equity Interest shall be an Excluded Asset only
to the extent and for so long as the consequences specified above shall result
and shall cease to be an Excluded Asset and shall become subject to the security
interest granted under the Security Documents, immediately and automatically, at
such time as such consequences shall no longer result; (ix) all properties and
assets of the Company’s resource recovery facility located at North Newport, MN
and all properties and assets of the Company’s resource recovery facility
located at Elk River, MN if and for so long as the grant of a security interest
therein under the Security Documents shall constitute or result in a breach,
termination or default under any service agreement with the applicable
municipalities in which such facilities reside; provided that (A) the Company
shall have used reasonable efforts to obtain the consent or waiver of such
municipalities to the grant of such security interests and such consent or
waiver shall not have been obtained and (B) such properties and assets shall be
an Excluded Asset only to the extent and for so long as the consequences
specified above shall result and shall cease to be an Excluded Asset and shall
become subject to the security interest granted under the Security Documents,
immediately and automatically, at such time as such consequences shall no longer
result; (x) any Account of NRG Power Marketing solely to the extent that
(x) such Account relates to the sale by NRG Power Marketing of power or capacity
that was purchased by NRG Power Marketing from a Subsidiary that is an Excluded
Project Subsidiary and (y) the grant of a security interest in such Account
under the Security Documents shall constitute or result in a breach, termination
or default under any agreement or instrument governing the applicable Existing
Non-Recourse Indebtedness of such Subsidiary (as such agreement or instrument
was in effect on the Closing Date); (xi) the Equity Interests in either of the
NEO Companies to the extent that a grant of a security interest in such Equity
Interests under the Security Documents shall constitute or result in a breach,
termination or default under any agreement or instrument governing the
applicable Existing Non-Recourse Indebtedness of their subsidiaries (as such
agreement or instrument was in effect on the Closing Date); and (xii) the
Deposit Account established by the Company pursuant to the NRG Plan in respect
of the Consolidated Edison dispute and all cash held therein not to exceed (x)
$11,700,000 as of the Closing Date plus (y) any amounts required by the NRG Plan
to be deposited therein in respect of invoices owing to Consolidated Edison;
provided that such Deposit Account (and all cash therein) shall automatically
cease to be an Excluded Asset from and after the date that such dispute is
resolved.

     “Excluded Foreign Subsidiaries” shall mean, at any time, any Foreign
Subsidiary that is (or is treated as) for United States federal income tax
purposes either (a) a corporation or (b) a pass-through entity owned directly or
indirectly by another Foreign Subsidiary that is (or is treated as) a
corporation; provided that (i) none of NRG Mid-Atlantic, NRG Northeast or NRG
South Central or any of their respective subsidiaries may at any time be an
Excluded Foreign Subsidiary and (ii) notwithstanding the foregoing, the
following entities will be deemed to be “Excluded Foreign Subsidiaries”:
Sterling Luxembourg (No. 4) S.a.r.l., Tosli Acquisition BV, NRGenerating
Luxembourg (No. 6) S.a.r.l., NRGenerating Holdings (No. 4) GmbH (only for so
long as such entity shall remain a direct subsidiary of NRG International LLC
and shall have no assets other than those owned on the Closing Date),
NRGenerating Holdings (No. 3) Gibraltar, NRGenerating Holdings (No. 23) BV, NRG
Pacific Corporate Services Pty Ltd., NRGenerating III (Gibraltar), NRGenerating
IV (Gibraltar), Coniti Holding BV (only for so long as such entity shall own no
assets other than the Equity Interests in Tosli (Gibraltar) BV) and Tosli
(Gibraltar)

16



--------------------------------------------------------------------------------



 



BV (only for so long as such entity shall own no assets). The Excluded Foreign
Subsidiaries on the Restatement Date are set forth on Schedule 1.01(a).

     “Excluded Perfection Assets” shall mean any property or assets (other than
any Core Collateral except (a) the lease of Dunkirk Power LLC relating to 347
Seneca Street, Buffalo, NY, (b) the lease of Astoria Gas Turbine Power LLC
relating to the Consolidated Edison site located at 31-02 20th Avenue, Astoria,
NY, (c) the lease of Astoria Gas Turbine Power LLC relating to the A-11 dock
located at 31-02 20th Avenue, Astoria, NY, (d) the lease of NRG New Roads
Holding LLC relating to the turbine storage facilities located at GTS Duratek,
1790 Dock Street, Memphis, TN, (e) the lease of NRG New Roads Holding LLC
relating to the turbine storage facilities located at Liebherr American Inc.,
4100 Chestnut, Newport News, VA and (f) the lease of NRG New Roads Holding LLC
relating to the warehouse facilities for turbine storage located at Tidewater
Warehouses, Bay 3, 814 Childs Avenue, Hampton, VA) in which a security interest
cannot be perfected by the filing of a financing statement under the UCC of the
relevant jurisdiction or, in the case of Equity Interests, either the filing of
a financing statement under the UCC of the relevant jurisdiction or the
possession of certificates representing such Equity Interests; provided that
such property or assets shall not have a Fair Market Value at any time exceeding
$2,000,000 (or, if such property or asset is a Deposit Account or Securities
Account, $250,000) individually or $20,000,000 in the aggregate and, to the
extent that the Fair Market Value of any such property or asset shall exceed
$2,000,000 (or, if such property or asset is a Deposit Account or Securities
Account, $250,000) individually, such property or asset shall cease to be an
Excluded Perfection Asset and, to the extent that the Fair Market Value of such
property or assets shall exceed $20,000,000 in the aggregate at any time, such
property or assets shall cease to be Excluded Perfection Assets to the extent of
such excess Fair Market Value.

     “Excluded Proceeds” shall mean any net proceeds of an Asset Sale involving
the sale of Specified Assets Held for Sale.

     “Excluded Project Subsidiaries” shall mean, at any time, (a) any Subsidiary
existing as of the Restatement Date that is an obligor with respect to Existing
Non-Recourse Indebtedness outstanding at such time and (b) any Subsidiary that
is set forth on Schedule 1.01(b) as of the Restatement Date (so long as such
Subsidiary does not become (and remain for a period of 365 days or more) a
Subsidiary Guarantor after the Restatement Date) or any Subsidiary that becomes
a Subsidiary after the Restatement Date that is an obligor with respect to
Additional Non-Recourse Indebtedness outstanding at such time, in each case if
and for so long as the grant of a security interest in the property or assets of
such Subsidiary or the pledge of the Equity Interests of such Subsidiary, in
each case in favor of the Collateral Trustee for the benefit of the Secured
Parties, shall constitute or result in a breach, termination or default under
the agreement or instrument governing the applicable Non-Recourse Indebtedness;
provided that such Subsidiary shall be an Excluded Project Subsidiary only to
the extent that and for so long as the requirements and consequences above shall
exist; provided further that none of NRG Mid-Atlantic, NRG Northeast or NRG
South Central or any of their respective subsidiaries (other than NRG
Sterlington Power LLC, Bayou Cove Peaking Power LLC and Big Cajun I Peaking
Power LLC for so long as such entities shall constitute Excluded Project
Subsidiaries) may at any time be an Excluded Project Subsidiary. The Excluded
Project Subsidiaries on the Restatement Date are set forth on Schedule 1.01(b).

17



--------------------------------------------------------------------------------



 



     “Excluded Subsidiary” shall mean an Excluded Foreign Subsidiary, an
Excluded Project Subsidiary and (except for purposes of Sections 5.06 and 5.09
hereof) an Immaterial Subsidiary.

     “Excluded Subsidiary Debt Agreement” shall mean the agreement or documents
governing the relevant Indebtedness referred to in the definition of “Excluded
Subsidiary Debt Default.”

     “Excluded Subsidiary Debt Default” shall mean, with respect to any Excluded
Subsidiary, the failure of such Excluded Subsidiary to pay any principal or
interest or other amounts due in respect of any Indebtedness, when and as the
same shall become due and payable, or the occurrence of any other event or
condition that results in any Indebtedness of such Excluded Subsidiary becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, lapse of time or both) the holder or holders of such
Indebtedness or any trustee or agent on its or their behalf to cause such
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity.

     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank and any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, and, for purposes of
Section 2.20 only, by or on account of any obligation of the Administrative
Agent pursuant to Section 2.24(b), (a) income or franchise taxes imposed on (or
measured in whole or in part by) each such Person’s net income by the United
States of America (or any political subdivision thereof), or as a result of a
present or former connection between such recipient and the jurisdiction
imposing such tax (or any political subdivision thereof), other than any such
connection arising solely from such recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by a Borrower under
Section 2.21(a)), any United States withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.20(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from such Borrower with respect to such withholding tax
pursuant to Section 2.20(a) or (b).

     “Exempt Subsidiaries” shall mean, collectively, NRG Ilion LP LLC, NRG Ilion
Limited Partnership, Meriden Gas Turbine LLC, LSP Kendall Energy LLC, LSP-Pike
Energy LLC, LSP-Nelson Energy LLC, NRG Nelson Turbines LLC, NRG Jackson Valley
Energy I, Inc., NRG McClain LLC, NRG Audrain Holding LLC, NRG Audrain Generating
LLC, LSP Energy Limited Partnership, NRG Batesville LLC, LSP Batesville Funding
Corporation, LSP Batesville Holding LLC, LSP Energy, Inc., NRG Peaker Finance
Company LLC, Bayou Cove Peaking Power, LLC, Big Cajun I Peaking Power LLC, NRG
Rockford LLC, NRG Rockford II LLC and NRG Sterlington Power LLC.

     “Existing Indebtedness” shall mean Indebtedness of the Company and its
Subsidiaries (other than Indebtedness under the Senior Note Documents) in
existence on the Closing Date and set forth on Schedule 6.01, until such amounts
are repaid.

18



--------------------------------------------------------------------------------



 



     “Existing Letter of Credit” shall mean each letter of credit issued or
deemed to have been issued under the Original Credit Agreement that is
outstanding on the Restatement Date. The Existing Letters of Credit are listed
on Schedule 1.01(c).

     “Existing Non-Recourse Indebtedness” shall mean secured Indebtedness for
borrowed money outstanding as of the Closing Date of a Subsidiary (or of
Cadillac Renewable Energy LLC) existing as of the Closing Date and any Permitted
Refinancing Indebtedness in respect of such Indebtedness that was incurred to
finance the development, construction or acquisition of or by, or repairs,
improvements or additions to, fixed or capital assets of such Subsidiary
(including power generation facilities); provided that, except as set forth on
Schedule 1.01(d), (a) such Indebtedness is without recourse to the Company or
any other Subsidiary or to any property or assets of the Company or any other
Subsidiary (other than, in each such case, another Subsidiary (x) which is the
direct parent or a direct or indirect Subsidiary of the Subsidiary that incurred
or issued such Indebtedness (other than any such Indebtedness constituting a
Guarantee) or (y) that is a Subsidiary that itself has Non-Recourse Indebtedness
(other than any such Indebtedness constituting a Guarantee) or is the direct
parent or a direct or indirect Subsidiary of a Subsidiary that itself has
Non-Recourse Indebtedness (other than any such Indebtedness constituting a
Guarantee)), (b) neither the Company nor any other Subsidiary (other than
another Subsidiary (x) which is the direct parent or a direct or indirect
Subsidiary of the Subsidiary that incurred or issued such Indebtedness (other
than any such Indebtedness constituting a Guarantee) or (y) that is a Subsidiary
that itself has Non-Recourse Indebtedness (other than any such Indebtedness
constituting a Guarantee) or is the direct parent or a direct or indirect
Subsidiary of a Subsidiary that itself has Non-Recourse Indebtedness (other than
any such Indebtedness constituting a Guarantee)) provides credit support of any
kind (including any undertaking, agreement or instrument that would constitute
Indebtedness) or is directly or indirectly liable as a guarantor or otherwise in
respect of such Indebtedness or in respect of the business or operations of the
applicable Subsidiary that is the obligor on such Indebtedness or any of its
subsidiaries (other than (i) any such credit support or liability consisting of
reimbursement obligations in respect of Letters of Credit issued under, and
subject to the terms of, Section 2.23 to support obligations of such applicable
subsidiary and (ii) any investments in such applicable subsidiary made in
accordance with Section 6.05), (c) neither the Company nor any other Subsidiary
or Affiliate of any thereof constitutes the lender of such Indebtedness, (d) no
default with respect to such Indebtedness (including any rights that the holders
of such Indebtedness may have to take enforcement action against a Subsidiary
that is not a Loan Party) would permit upon notice, lapse of time or both any
holder of any other Indebtedness of the Company or any other Loan Party (other
than Indebtedness incurred pursuant to Section 6.01(b)(i), (ii), (iii) or (xi))
to declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its stated maturity and
(e) the Liens securing such Indebtedness shall exist only on (i) the property
and assets of any Subsidiary that is not a Loan Party and (ii) the Equity
Interests in any Subsidiary that is not a Loan Party (and shall not apply to any
other property or assets of the Company or any other Subsidiary that is a Loan
Party), except, in the case of each of clauses (a) and (b) for (x) agreements of
the Company or any other Subsidiary to provide corporate or management services
or operation and maintenance services to such Subsidiary, (y) Guarantees of the
Company or any other Subsidiary with respect to debt service reserves
established with respect to such Subsidiary to the extent that such Guarantee
shall result in the immediate payment of funds, pursuant to dividends or
otherwise, in the amount of such Guarantee to the Company or such other
Subsidiary and (z) contingent obligations of the

19



--------------------------------------------------------------------------------



 



Company or any other Subsidiary to make capital contributions to such
Subsidiary, in the case of each of clauses (x), (y) and (z), which are otherwise
permitted hereunder.

     “Facility” shall mean a power or energy generation facility.

     “Facility Instruments” shall have the meaning set forth in (a) the
Affirmation Agreement, dated as of August 9, 1993, by and among Northern States
Power Company, the Company and Ramsey and Washington Counties and (b) the
Agreement and Consent for Transfer to the Company, dated as of August 20, 2001,
between Northern States Power Company, the Company, Anoka County, Hennepin
County, Sherburne County and Tri-County Solid Waste Management Commission, as in
effect on the Closing Date.

     “Fair Market Value” shall mean the value that would be paid by a willing
buyer to an unaffiliated willing seller in a transaction not involving distress
or necessity of either party, determined in good faith by the Board of Directors
of the Company (unless otherwise provided in this Agreement).

     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

     “Fees” shall mean the Commitment Fees, the Administrative Agent’s Fees, any
Prepayment Fee, the L/C Participation Fees and the Issuing Bank Fees.

     “FERC” shall mean the Federal Energy Regulatory Commission or its
successor.

     “Financial Institution” shall mean a bank, an investment bank or an
Affiliate of a bank or an investment bank.

     “Financial Officer” of any person shall mean any of the chief financial
officer (or if no individual shall have such designation, the person charged by
the Board of Directors of such person with such powers and duties as are
customarily bestowed upon the individual with such designation) or the audit or
finance committee of the Board of Directors of such person.

     “Fixed Charge Coverage Ratio” shall mean with respect to any specified
Person for any period, the ratio of the Consolidated EBITDA of such Person for
such period to the Fixed Charges of such Person for such period. In the event
that the specified Person or any of its Restricted Subsidiaries incurs, assumes,
Guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect to such incurrence,
assumption, Guarantee, repayment, repurchase, redemption, defeasance or other
discharge of Indebtedness, or such issuance, repurchase or redemption of

20



--------------------------------------------------------------------------------



 



preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four-quarter reference period. In
addition, for purposes of calculating the Fixed Charge Coverage Ratio
(a) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including any related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the four-quarter reference period or subsequent to such reference period
and on or prior to the Calculation Date will be given pro forma effect (in
accordance with Regulation S-X under the Securities Act, but including all Pro
Forma Cost Savings) as if they had occurred on the first day of the four-quarter
reference period and Consolidated EBITDA for such reference period will be
calculated on the same pro forma basis; (b) the Consolidated EBITDA attributable
to discontinued operations, as determined in accordance with GAAP, and
operations or businesses (and ownership interests therein) disposed of prior to
the Calculation Date, will be excluded; (c) the Fixed Charges attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the Calculation Date;
(d) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such
four-quarter period; (e) any Person that is not a Restricted Subsidiary on the
Calculation Date will be deemed not to have been a Restricted Subsidiary at any
time during such four-quarter period; and (f) if any Indebtedness that is being
incurred on the Calculation Date bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of
12 months).

     “Fixed Charges” shall mean, with respect to any specified Person for any
period, the sum, without duplication, of (a) the consolidated interest expense
of such Person and its Restricted Subsidiaries for such period, whether paid or
accrued, including amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Hedging Obligations in respect of interest
rates; plus (b) the consolidated interest of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus (c) any interest
accruing on Indebtedness of another Person that is Guaranteed by such Person or
one of its Restricted Subsidiaries or secured by a Lien on assets of such Person
or one of its Restricted Subsidiaries, whether or not such Guarantee or Lien is
called upon; plus (d) the product of (i) all dividends, whether paid or accrued
and whether or not in cash, on any series of preferred stock of such Person or
any of its Restricted Subsidiaries, other than dividends on Equity Interests
payable solely in Equity Interests of the Company (other than Disqualified
Stock) or to the Company or a Restricted Subsidiary, times (ii) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such

21



--------------------------------------------------------------------------------



 



Person, expressed as a decimal, in each case, on a consolidated basis and in
accordance with GAAP.

     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrowers are incorporated or
organized. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

     “FPA” shall mean the Federal Power Act and the rules and regulations
promulgated thereunder, as amended from time to time.

     “Funded Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(d).

     “Funded L/C Commitment” shall mean the commitment of the Issuing Bank to
issue Funded Letters of Credit pursuant to Section 2.23.

     “Funded L/C Disbursements” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Funded Letter of Credit.

     “Funded L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Funded Letters of Credit at such time and
(b) the aggregate amount of all Funded L/C Disbursements that have not yet been
reimbursed at such time (or deemed to have not yet been reimbursed at such time
pursuant to Section 2.23(e)). The Funded L/C Exposure of any Funded L/C Lender
at any time shall equal its Pro Rata Percentage of the aggregate Funded L/C
Exposure at such time.

     “Funded L/C Fee Payment Date” shall have the meaning assigned to such term
in Section 2.05(d).

     “Funded L/C Lender” shall mean a Lender with a Credit-Linked Deposit.

     “Funded L/C Participation Fee” shall have the meaning assigned to such term
in Section 2.05(d).

     “Funded Letter of Credit Availability Period” shall mean the period from
and including the Restatement Date to but excluding the earlier of the Funded
Letter of Credit Maturity Date and the date on which all of the Credit-Linked
Deposits are returned to the Funded L/C Lenders, utilized to reimburse the
Issuing Bank for Funded L/C Disbursements or converted into Term Loans.

     “Funded Letter of Credit Maturity Date” shall mean the Term Loan Maturity
Date.

     “Funded Letter of Credit” shall mean, at any time, any Letter of Credit
that has been designated by the Term Loan Borrower (or deemed designated) as a
Funded Letter of Credit in accordance with the provisions of Section 2.23.

22



--------------------------------------------------------------------------------



 



     “GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

     “Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

     “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

     “Guarantee” shall mean a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).

     “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, as amended and restated on the Restatement Date, in the
form of Exhibit F, executed and delivered by the Company and each Subsidiary
Guarantor, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

     “Hazardous Materials” shall mean (a) any petroleum products or byproducts
and all other hydrocarbons, coal ash, coal combustion by-products or waste,
boiler slag, scrubber residue, flue desulfurization material, radon gas,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, substance or waste that is prohibited, limited or regulated
by or pursuant to any Environmental Law.

     “Hedging Agreement” shall mean any agreement of the type described in
clauses (a), (b) or (c) of the definition of “Hedging Obligations”.

     “Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under (a) interest rate swap agreements (whether from
fixed to floating or from floating to fixed), interest rate cap agreements and
interest rate collar agreements; (b) other agreements or arrangements designed
to manage interest rates or interest rate risk; and (c) other agreements or
arrangements designed to protect such Person against fluctuations in currency
exchange rates or commodity prices.

     “Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary
that is designated by the Company as an “Immaterial Subsidiary” if and for so
long as such Restricted Subsidiary, together with all other Immaterial
Subsidiaries, has (a) total assets at such time not exceeding 5% of the
Company’s consolidated assets as of the most recent fiscal quarter for

23



--------------------------------------------------------------------------------



 



which balance sheet information is available and (b) total revenues and
operating income for the most recent 12-month period for which income statement
information is available not exceeding 5% of the Company’s consolidated revenues
and operating income, respectively; provided that (i) such Restricted Subsidiary
shall be an Immaterial Subsidiary only to the extent that and for so long as all
of the above requirements are satisfied and (ii) none of NRG Mid-Atlantic or its
subsidiaries, NRG Northeast or its subsidiaries or NRG South Central or its
subsidiaries may at any time be an Immaterial Subsidiary hereunder. The
Immaterial Subsidiaries on the Restatement Date are set forth on
Schedule 1.01(e).

     “incur” shall have the meaning assigned to such term in Section 6.01.

     “Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables),
whether or not contingent (a) in respect of borrowed money; (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit (or
reimbursement agreements in respect thereof); (c) in respect of banker’s
acceptances; (d) representing Capital Lease Obligations or Attributable Debt in
respect of sale and leaseback transactions; (e) representing the balance
deferred and unpaid of the purchase price of any property (including trade
payables) or services due more than six months after such property is acquired
or such services are completed; or (f) representing the net amount owing under
any Hedging Obligations, if and to the extent any of the preceding items (other
than letters of credit, Attributable Debt and Hedging Obligations) would appear
as a liability upon a balance sheet of the specified Person prepared in
accordance with GAAP. In addition, the term “Indebtedness” includes all
Indebtedness of others secured by a Lien on any asset of the specified Person
(whether or not such Indebtedness is assumed by the specified Person) and, to
the extent not otherwise included, the Guarantee by the specified Person of any
Indebtedness of any other Person.

     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other
Taxes.

     “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).

     “Information” shall have the meaning assigned to such term in Section 9.16.

     “Intellectual Property Collateral” shall have the meaning assigned to such
term in the Guarantee and Collateral Agreement.

     “Intellectual Property Security Agreement” shall mean all Intellectual
Property Security Agreements, as amended and restated on the Restatement Date,
executed and delivered by the Loan Parties, each substantially in the applicable
form required by the Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.

     “Interest Payment Date” shall mean (a) with respect to any ABR Loan (other
than a Swingline Loan), the last Business Day of each March, June, September and
December (beginning with March 31, 2005), (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’

24



--------------------------------------------------------------------------------



 



duration been applicable to such Borrowing, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

     “Interest Period” shall mean (a) with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is 1, 2, 3 or 6 months
thereafter (or 9 or 12 months thereafter if, at the time of the relevant
Borrowing, an interest period of such duration is available to all Lenders
participating therein), as the applicable Borrower may elect and (b) with
respect to the Credit-Linked Deposits, each period commencing on the date the
Credit-Linked Deposits are initially funded or on the last day of the preceding
Interest Period applicable thereto, as the case may be, and ending (x) in the
case of the first Interest Period in respect of the Credit-Linked Deposits, on
March 31, 2005 and (y) in the case of each Interest Period in respect of the
Credit-Linked Deposits thereafter, on the numerically corresponding date in the
calendar month that is 3 months thereafter; provided, however, that (i) a single
Interest Period shall at all times apply to all Credit-Linked Deposits, (ii) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (iii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

     “Investments” shall mean, with respect to any Person, all direct or
indirect investments by such Person in other Persons (including Affiliates) in
the forms of loans (including Guarantees or other obligations), advances or
capital contributions (excluding commission, travel and similar advances to
officers and employees made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Company
or any Subsidiary sells or otherwise disposes of any Equity Interests of any
direct or indirect Subsidiary such that, after giving effect to any such sale or
disposition, such Person is no longer a Subsidiary, the Company will be deemed
to have made an Investment on the date of any such sale or disposition equal to
the Fair Market Value of the Company’s Investments in such Subsidiary that were
not sold or disposed of in an amount determined as provided in the final
paragraph of Section 6.05 hereof. The acquisition by the Company, or by any
Subsidiary, of a Person that holds an Investment in a third Person will be
deemed to be an Investment by the Company or such Subsidiary in such third
Person in an amount equal to the Fair Market Value of the Investments held by
the acquired Person in such third Person in an amount determined as provided in
the final paragraph of Section 6.05(b) hereof. Except as otherwise provided in
this Agreement, the amount of an Investment will be determined at the time the
Investment is made and without giving effect to subsequent changes in value.

25



--------------------------------------------------------------------------------



 



     “Issuing Bank” shall mean, as the context may require, (a) Credit Suisse
First Boston in its capacity as the issuer of Letters of Credit hereunder and
(b) any other Lender that may become an Issuing Bank pursuant to Section 2.23(i)
or 2.23(k), with respect to Letters of Credit issued by such Lender and (c) in
respect of each Existing Letter of Credit, the issuer thereof. The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank or other financial institutions, in which case
the term “Issuing Bank” shall include any such Affiliate or other financial
institution with respect to Letters of Credit issued by such Affiliate or other
financial institution.

     “Issuing Bank Fees” shall mean Revolving Issuing Bank Fees and Funded
Issuing Bank Fees.

     “L/C Commitment” shall mean a Revolving L/C Commitment or a Funded L/C
Commitment.

     “L/C Disbursement” shall mean a Revolving L/C Disbursement or a Funded L/C
Disbursement.

     “L/C Exposure” shall mean, at any time, the Revolving L/C Exposure and the
Funded L/C Exposure at such time.

     “L/C Exposure Cap” shall mean $125,000,000.

     “Lender Addendum” shall mean, with respect to any initial Lender, a Lender
Addendum in the form of Exhibit G, or such other form as may be supplied by the
Administrative Agent, to be executed and delivered by such Lender on the
Restatement Date.

     “Lenders” shall mean (a) the Persons that deliver a Lender Addendum (other
than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance) and (b) any Person that has become a party hereto
pursuant to an Assignment and Acceptance. Unless the context otherwise requires,
the term “Lenders” shall include the Swingline Lender.

     “Letter of Credit” shall mean a Revolving Letter of Credit or a Funded
Letter of Credit or an Existing Letter of Credit.

     “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing or
Credit-Linked Deposit for any Interest Period, the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m., London time, on the date
that is two Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“LIBO Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in dollars are offered for such relevant Interest Period to major banks in the
London interbank market in

26



--------------------------------------------------------------------------------



 



London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.

     “Lien” shall mean, with respect to any asset (a) any mortgage, deed of
trust, deed to secure debt, lien (statutory or otherwise), pledge,
hypothecation, encumbrance, restriction, collateral assignment, charge or
security interest in, on or of such asset; (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset; and (c) in the case of Equity
Interests or debt securities, any purchase option, call or similar right of a
third party with respect to such Equity Interests or debt securities.

     “Loan Documents” shall mean this Agreement, any promissory note delivered
pursuant to Section 2.04(e), the Security Documents and the Affiliate
Subordination Agreement.

     “Loan Parties” shall mean the Company and each Subsidiary Guarantor.

     “Loans” shall mean the Revolving Loans, the Term Loans and the Swingline
Loans.

     “Majority Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), Revolving L/C Exposure, Funded L/C Exposure, Swingline
Exposure, unused Revolving Credit Commitments and Term Loan Commitments and
Excess Credit-Linked Deposits representing at least a majority of the sum of all
Loans outstanding (excluding Swingline Loans), Revolving L/C Exposure, Funded
L/C Exposure, Swingline Exposure, unused Revolving Credit Commitments and Term
Loan Commitments and Excess Credit-Linked Deposits at such time.

     “Majority Revolving Credit Lenders” shall mean, at any time, Revolving
Credit Lenders having Revolving Loans (excluding Swingline Loans), Revolving L/C
Exposure, Swingline Exposure and unused Revolving Credit Commitments
representing at least a majority of the sum of all Revolving Loans outstanding
(excluding Swingline Loans), Revolving L/C Exposure, Swingline Exposure and
unused Revolving Credit Commitments at such time.

     “Majority Term Lenders” shall mean, at any time, Term Lenders and Funded
L/C Lenders having Term Loans, Funded L/C Exposure, unused Term Loan Commitments
and Excess Credit-Linked Deposits representing at least a majority of the sum of
all Term Loans outstanding, Funded L/C Exposure, unused Term Loan Commitments
and Excess Credit-Linked Deposits at such time.

     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.

     “Material Adverse Effect” shall mean a material adverse change in or
material adverse effect on (a) the condition (financial or otherwise), results
of operations, assets, liabilities or prospects of the Company and the
Subsidiaries, taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights and remedies of the Arrangers, the
Administrative Agent, the Collateral Agent, the Collateral Trustee or the
Secured Parties thereunder.

27



--------------------------------------------------------------------------------



 



     “Material Contract” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

     “Material Indebtedness” shall mean Indebtedness for money borrowed (other
than the Loans and Letters of Credit) of any one or more of the Company or any
of the Subsidiaries in an aggregate principal amount exceeding $50,000,000.

     “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.

     “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
entity.

     “Mortgaged Properties” shall mean, initially, each parcel of real property
and the improvements located thereon and appurtenants thereto owned or leased by
a Loan Party and specified on Schedule 1.01(f), and shall include each other
parcel of real property and improvements located thereon with respect to which a
Mortgage is granted pursuant to Section 5.09 or 5.10.

     “Mortgages” shall mean (a) the amended and restated mortgages, deeds of
trust, leasehold mortgages, assignments of leases and rents, modifications and
other security documents granting a Lien on any Mortgaged Property to secure the
Secured Obligations, each in the form of Exhibit H with such changes as are
reasonably satisfactory to the Company (which shall be evidenced by the
signature thereof by the applicable Loan Party), the Collateral Agent and the
Collateral Trustee and/or (b) reaffirmations of, and/or modifications to, the
Mortgages (as defined under the Original Credit Agreement), in each case, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.

     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

     “Net Asset Sale Proceeds” shall have the meaning assigned to such term in
the definition of “Net Cash Proceeds”.

     “Net Cash Proceeds” shall mean, with respect to any Asset Sale or Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds subsequently received (as and when received) in respect of
noncash consideration initially received), net of (i) expenses related to such
Asset Sale or Recovery Event (including legal, accounting and investment banking
fees, broker’s fees and sales commissions, relocation fees, and taxes paid or
payable by the Company and the Subsidiaries in connection therewith and the
Company’s good faith estimate of any other taxes to be paid or payable in
connection with such Asset Sale or Recovery Event, after taking into account any
available tax credits or deductions and any tax sharing arrangements, and any
out-of-pocket costs of remediation, repair or closure required to be incurred by
the Company and the Subsidiaries by the applicable Governmental Authority in
connection with such Recovery Event), (ii) amounts remitted in an escrow or
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such asset or Asset Sale (provided that, to the extent and at the time any such
amounts are released from such reserve or escrow to the benefit of the Company
or any Subsidiary, such amounts shall constitute Net Cash

28



--------------------------------------------------------------------------------



 



Proceeds) and (iii) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness (other than any such Indebtedness
hereunder or assumed by the purchaser of such asset) which is secured by the
asset transferred, taken or sold in such Asset Sale or Recovery Event and which
is required to be repaid with such proceeds (such proceeds with respect to any
Asset Sale (other than Excluded Proceeds), “Net Asset Sale Proceeds”); provided,
however, that, during each fiscal year of the Company the initial $25,000,000 of
Net Asset Sale Proceeds that is received during such fiscal year shall not be
subject to the mandatory prepayment provisions of Section 2.13(b) even if the
terms of the following proviso are not complied with in respect of such
$25,000,000 of Net Asset Sale Proceeds, but shall be subject to and included in
the amounts and limitations set forth in the last sentence of this definition;
provided further, however, that, subject to the last sentence of this
definition, if (v) the Company shall deliver a certificate of a Financial
Officer to the Administrative Agent at the time of receipt thereof setting forth
the Company’s intent to reinvest such proceeds in an acquisition of a Person or
line of business in accordance with the terms of this Agreement or productive
assets of a kind then used or usable in the business of the Company and the
Subsidiaries within 365 days of receipt of such proceeds, (w) pending such use
of such proceeds such proceeds are held in an Asset Sale Proceeds Account or are
temporarily used to prepay Revolving Credit Borrowings hereunder pending such
permitted reinvestment, (x) no Default or Event of Default shall have occurred
and shall be continuing at the time of such certificate or at the proposed time
of the application of such proceeds (both before and after giving effect to such
application), (y) if such proceeds (1) result from the sale of the Equity
Interests in any Person that is incorporated, formed or organized under the laws
of the United Sates of America, any State thereof or the District of Columbia (a
“U.S. Person”) or any other assets located in the United States, such proceeds
shall only be used to make an acquisition of a Person that will, following the
consummation of such acquisition, be a Domestic Subsidiary or an acquisition of
other assets that are located in the United States or (2) result from the sale
of the Equity Interests in any Person other than a U.S. Person, such proceeds
shall only be used to make an acquisition of a Person that is incorporated,
formed or organized under the laws of a Designated Country or an acquisition of
other assets that are located in a Designated Country and (z) if such proceeds
result from the sale of any Equity Interests in any Subsidiary Guarantor or any
other assets that constitute Collateral, such proceeds shall only be used to
make an acquisition of a Person that will, following the consummation of such
acquisition, be a Subsidiary Guarantor or an acquisition of other assets that
will constitute Collateral, then such proceeds shall not be subject to the
mandatory prepayment provisions of Section 2.13(b) (but shall be subject to and
included in the amounts and limitations set forth in the last sentence of this
definition) except to the extent not so used at the end of such 365-day period,
at which time such proceeds shall be subject to the mandatory prepayment
provisions of Section 2.13(b); provided further, however, that, subject to the
last sentence of this definition, if (A) such proceeds shall result from an
Asset Sale or Recovery Event to the extent involving assets, rights or other
property of a Subsidiary that is not a Loan Party, (B) the terms of any
Indebtedness of such Subsidiary require that such proceeds be applied to repay
such Indebtedness, (C) the Company shall deli ver a certificate of a Financial
Officer to the Administrative Agent at the time of receipt thereof setting forth
the Company’s intent to use such proceeds to repay such Indebtedness of such
Subsidiary solely to the extent required thereby and, if such Indebtedness to be
repaid is revolving credit Indebtedness, to correspondingly reduce commitments
with respect thereto, within 365 days of receipt of such proceeds and (D) no
Default or Event of Default shall have occurred and shall be continuing at

29



--------------------------------------------------------------------------------



 



the time of such certificate or at the proposed time of the application of such
proceeds, then such proceeds shall not be subject to the mandatory prepayment
provisions of Section 2.13(b) (but shall be subject to and included in the
amounts and limitations set forth in the last sentence of this definition)
except to the extent not so used at the end of such 365-day period, at which
time such proceeds shall be subject to the mandatory prepayment provisions of
Section 2.13(b). Notwithstanding the foregoing, (a) all Net Asset Sale Proceeds
received in any fiscal year in excess of $100,000,000 (excluding any Excluded
Proceeds) and (b) all Net Asset Sale Proceeds received at any time after the
aggregate amount of Net Asset Sale Proceeds that are deemed to not constitute
Net Cash Proceeds as a result of the reinvestment rights and repayment rights
set forth in the immediately preceding sentence shall exceed $500,000,000
(excluding any amounts that are used to repay Term Loans pursuant to
Section 2.13(b) as a result of the failure to reinvest such amounts within
365 days of receipt thereof as provided above) shall in each case immediately
constitute Net Cash Proceeds for purposes of Section 2.13(b) and all other
purposes hereunder and the provisions set forth in the immediately preceding
sentence shall not apply thereto.

     “Net Income” shall mean, with respect to any specified Person, the net
income (loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends or accretion, excluding,
however, (a) any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with (i) any Asset Sale (without
giving effect to the threshold provided for in the definition thereof); or
(ii) the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and (b) any extraordinary gain (but not loss),
together with any related provision for taxes on such extraordinary gain (but
not loss).

     “Non-Consenting Lender” shall have the meaning assigned to such term in
Section 9.08(c).

     “Non-Recourse Indebtedness” shall mean (a) Existing Non-Recourse
Indebtedness of any Subsidiary existing as of the Restatement Date and
(b) Additional Non-Recourse Indebtedness of any Subsidiary that is not a Loan
Party as of the Restatement Date (so long as such Subsidiary does not become
(and remain for a period of 365 days or more) a Subsidiary Guarantor after the
Restatement Date) or any Subsidiary that becomes a Subsidiary after the
Restatement Date.

     “NRG Mid-Atlantic” shall mean NRG Mid-Atlantic Generating LLC, a Delaware
limited liability company that is a wholly owned Subsidiary.

     “NRG Northeast” shall mean NRG Northeast Generating LLC, a Delaware limited
liability company that is a wholly owned Subsidiary.

     “NRG Plan” shall mean the plan of reorganization filed by the Company and
certain of its Affiliates, including NRG Power Marketing, under Chapter 11 of
the Bankruptcy Code, as the same was modified and confirmed by the Bankruptcy
Court in an order dated November 24, 2003, a copy of which is attached hereto as
Exhibit I, which, among other things, provides for the Refinancing Transactions.

30



--------------------------------------------------------------------------------



 



     “NRG Power Marketing” shall have the meaning assigned to such term in the
preamble.

     “NRG South Central” shall mean NRG South Central Generating LLC, a Delaware
limited liability company that is a wholly owned Subsidiary.

     “Obligations” shall have the meaning assigned to such term in the
Collateral Trust Agreement.

     “Omnibus Assignment” shall mean Omnibus Assignment, in the form of
Exhibit J, executed and delivered by the administrative agent under the Original
Credit Agreement, on behalf of the lenders under the Original Credit Agreement,
to the Administrative Agent, on behalf of the Lenders.

     “Original Credit Agreement” shall mean this Agreement, including all
amendments hereto and waivers hereof effective prior to the Restatement Date, as
in effect immediately prior to the Restatement Date.

     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

     “Parity Debt Representative” shall have the meaning assigned to such term
in the Collateral Trust Agreement.

     “Parity Lien Debt” shall mean (a) the Senior Notes; and (b) any other
Indebtedness (including Additional Notes) that is permitted to be incurred under
Section 6.01 (i) the net proceeds of which are used to refund, refinance,
replace, defease or discharge Indebtedness of an Excluded Subsidiary outstanding
as of the Closing Date or other Parity Lien Debt if such Indebtedness
constitutes Permitted Refinancing Indebtedness; or (ii) on the date of
incurrence of such Indebtedness, after giving pro forma effect to the incurrence
thereof and the application of the proceeds therefrom, the Secured Leverage
Ratio would not be greater than 2.75:1.0, provided, in the case of each issue or
series of Indebtedness referred to in this clause (b), that (x) on or before the
date on which such Indebtedness was incurred by the Company such Indebtedness is
designated by the Company, in an officers’ certificate delivered to each Parity
Debt Representative, the Administrative Agent and the Collateral Trustee on or
before such date, as Parity Lien Debt for the purposes of this Agreement and the
Collateral Trust Agreement, (y) such Indebtedness is governed by an indenture or
other agreement that includes a Sharing Confirmation and (z) all requirements
set forth in the Collateral Trust Agreement as to the confirmation, grant or
perfection of the Liens granted to the Collateral Trustee, for the benefit of
the Secured Parties, to secure such Indebtedness or Obligations in respect
thereof are satisfied (and the satisfaction of such requirements and the other
provisions of this clause (z) shall be conclusively established, for purposes of
entitling the holders of such Indebtedness to share Equally and Ratably with the
other holders of Parity Lien Debt in the benefits and proceeds of the Collateral
Trustee’s Liens on the Collateral, if the Company delivers to the Collateral
Trustee an officers’ certificate stating that such requirements and other
provisions have been satisfied and that such Indebtedness is Parity Lien Debt,
together with an opinion of counsel stating that

31



--------------------------------------------------------------------------------



 



such officers’ certificate has been duly authorized by the Board of Directors of
the Company and has been duly executed and delivered, and the holders of such
Indebtedness and Obligations in respect thereof will be entitled to rely
conclusively thereon).

     “Parity Lien Obligations” shall mean Parity Lien Debt and all other
Obligations in respect thereof.

     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

     “Peakers Entities” shall mean LSP Energy Limited Partnership, NRG
Batesville LLC, LSP Batesville Funding Corporation, LSP Batesville Holding LLC,
LSP Energy, Inc., NRG Peaker Finance Company LLC, Bayou Cove Peaking Power, LLC,
Big Cajun I Peaking Power LLC, NRG Rockford LLC, NRG Rockford II LLC, NRG
Rockford Equipment II LLC, NRG Capital II LLC and NRG Sterlington Power LLC.

     “Perfection Certificate” shall mean the Pre-Closing UCC Diligence
Certificate substantially in the form of Exhibit K or any other form approved by
the Collateral Agent.

     “Permitted Business” shall mean the business of acquiring, constructing,
managing, developing, improving, owning and operating Facilities, as well as any
other activities reasonably related to the foregoing activities (including
acquiring and holding reserves), including investing in Facilities.

     “Permitted Debt” shall have the meaning assigned to such term in
Section 6.01.

     “Permitted Investments” shall mean (a) any Investment in the Company or in
a Restricted Subsidiary that is a Subsidiary Guarantor; (b) any Investment in an
Immaterial Subsidiary; (c) any Investment in an Excluded Foreign Subsidiary for
so long as the Excluded Foreign Subsidiaries do not collectively own more than
20% of the consolidated assets of the Company as of the most recent fiscal
quarter end for which financial statements are publicly available; (d) any
issuance of letters of credit in an aggregate amount not to exceed $125,000,000
solely for working capital requirements and general corporate purposes of any of
the Excluded Subsidiaries; (e) any Investment in Cash Equivalents (and, in the
case of Excluded Subsidiaries only, Cash Equivalents or other liquid investments
permitted under any other Credit Facility to which it is a party); (f) any
Investment by the Company or any Restricted Subsidiary in a Person, if as a
result of such Investment (i) such Person becomes a Restricted Subsidiary and a
Subsidiary Guarantor or an Immaterial Subsidiary; or (ii) such Person is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Company or a Restricted
Subsidiary that is a Subsidiary Guarantor; (g) any Investment made as a result
of the receipt of non-cash consideration from an Asset Sale that was made
pursuant to and in compliance with Section 6.04 hereof; (h) Investments made
solely in exchange for the issuance of Equity Interests (other than Disqualified
Stock) of the Company; (i) any Investments received in compromise or resolution
of (i) obligations of trade creditors or customers that were incurred in the
ordinary course of business of the Company or any of its Restricted
Subsidiaries, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;
or (ii) litigation, arbitration

32



--------------------------------------------------------------------------------



 



or other disputes with Persons who are not Affiliates; (j) Investments
represented by Hedging Obligations; (k) loans or advances to employees made in
the ordinary course of business in an aggregate principal amount not to exceed
$1,000,000 at any one time outstanding; (l) purchase of Indebtedness the payment
or other acquisition of which is otherwise permitted by the terms of clauses
(v), (w), (x), (y) or (z) of Section 6.05(a)(iii), (m) any Investment in
securities of trade creditors or customers received in compromise of obligations
of those Persons incurred in the ordinary course of business, including pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers; (n) negotiable instruments held
for deposit or collection in the ordinary course of business; (o) receivables
owing to the Company or any Restricted Subsidiary created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided, however, that such trade terms may include such
concessionary trade terms as the Company of any such Restricted Subsidiary deems
reasonable under the circumstances; (p) payroll, travel and similar advances to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses for accounting purposes and that are made in the ordinary
course of business; (q) Investments resulting from the acquisition of a Person
that at the time of such acquisition held instruments constituting Investments
that were not acquired in contemplation of the acquisition of such Person;
(r) any Investment made since the Closing Date in Persons engaged primarily in
Permitted Businesses, if after giving effect to such Investment, such Person is
or will become a Restricted Subsidiary; provided that the aggregate Fair Market
Value of Investments made pursuant to this clause (r) (measured on the date each
such Investment was made and without giving effect to subsequent changes in
value), when taken together with all other Investments made pursuant to this
clause (r) that are at the time outstanding, does not exceed 10% of the
consolidated assets of the Company as of the most recent fiscal quarter end for
which financial statements are publicly available; and (s) other Investments
made since the Closing Date in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (s) that are at the time outstanding not to exceed
$200,000,000; provided, however, that if any Investment pursuant to this clause
(s) is made in any Person that is not a Restricted Subsidiary and a Subsidiary
Guarantor at the date of the making of the Investment and such Person becomes a
Restricted Subsidiary and a Subsidiary Guarantor after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause
(a) above, and shall cease to have been made pursuant to this clause (s).

     “Permitted Liens” shall mean (a) Liens held by the Collateral Trustee on
assets of the Company or any Subsidiary Guarantor securing (i) Secured
Obligations of the Company or such Subsidiary Guarantor relating to Indebtedness
and Letters of Credit under this Agreement and (ii) secured obligations or the
Company or such Subsidiary Guarantor relating to Revolver Refinancing
Indebtedness permitted by Section 6.01(b)(i); (b) Liens held by the Collateral
Trustee Equally and Ratably securing the Senior Notes issued prior to the
Restatement Date and all future Parity Lien Debt and other Parity Lien
Obligations; (c) Liens on assets of Excluded Subsidiaries securing Indebtedness
of Excluded Subsidiaries that was permitted by the terms of this Agreement to be
incurred; (d) Liens (i) in favor of the Company or any of the Subsidiary
Guarantors, (ii) incurred by Excluded Project Subsidiaries in favor of any other
Excluded Project Subsidiary and (iii) incurred by Excluded Foreign Subsidiaries
in favor of any other Excluded Foreign Subsidiary; (e) Liens to secure the
performance of statutory obligations, surety or appeal

33



--------------------------------------------------------------------------------



 



bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business; (f) Liens to secure Indebtedness (including Capital
Lease Obligations) permitted by Section 6.01(b)(iv) hereof covering only the
assets acquired with or financed by such Indebtedness; (g) Liens existing on the
Closing Date and set forth on Schedule 6.02; (h) Liens for taxes, assessments or
governmental charges or claims that are not yet delinquent or that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently concluded, provided that any reserve or other appropriate provision
as is required in conformity with GAAP has been made therefor; (i) Liens imposed
by law, such as carriers’, warehousemen’s, landlords’ and mechanics’ Liens, in
each case, incurred in the ordinary course of business; (j) survey exceptions,
easements or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real property that
were not incurred in connection with Indebtedness and that do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person; (k) Liens to
secure any Permitted Refinancing Indebtedness permitted to be incurred under
this Agreement, provided, however, that (i) the new Lien shall be limited to all
or part of the same property and assets that secured or, under the written
agreements pursuant to which the original Lien arose, could secure the original
Lien (plus improvements and accessions to, such property or proceeds or
distributions thereof) and (ii) the Indebtedness secured by the new Lien is not
increased to any amount greater than the sum of (x) the outstanding principal
amount or, if greater, committed amount, of the Permitted Refinancing
Indebtedness and (y) an amount necessary to pay any fees and expenses, including
premiums, related to such refinancing, refunding, extension, renewal or
replacement; (l) Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security; (m) Liens encumbering deposits made to secure
obligations arising from statutory, regulatory, contractual or warranty
requirements of the Company or any of its Restricted Subsidiaries, including
rights of offset and set-off; (n) leases or subleases granted to others that do
not materially interfere with the ordinary course of business of the Company and
its Restricted Subsidiaries; (o) inchoate statutory Liens arising under ERISA
incurred in the ordinary course of business; (p) Liens on property of a Person
existing at the time such Person is merged with or into or consolidated with the
Company or any Subsidiary, provided that such Liens were in existence prior to
the contemplation of such merger or consolidation and do not extend to any
assets other than those of the Person merged into or consolidated with the
Company or the Subsidiary; (q) Liens on property (including Capital Stock)
existing at the time of acquisition of the property by the Company or any
Subsidiary, provided that such Liens were in existence prior to, such
acquisition, and not incurred in contemplation of, such acquisition; (r) Liens
to secure obligations with respect to (i) contracts (other than for
Indebtedness) for commercial and trading activities in the ordinary course of
business for the purchase, transmission, distribution, sale, lease or hedge of
any energy related commodity or service, (ii) agreements relating to Hedging
Obligations or netting agreements representing commodity price contracts or
derivatives or (iii) Specified Hedging Agreements; (s) Liens arising from UCC
financing sta tements filed on a precautionary basis in respect of operating
leases intended by the parties to be true leases (other than any such leases
entered into in violation of this Agreement); (t) Liens on assets and Equity
Interests of a Subsidiary that is an Excluded Subsidiary as of the Closing Date;
(u) Liens granted in favor of Xcel Energy, Inc. pursuant to the Xcel Settlement
Agreement as in effect on the Closing Date on the Company’s interest in all
revenues received

34



--------------------------------------------------------------------------------



 



by the Company pursuant to the Facility Instruments; and (v) Liens incurred in
the ordinary course of business of the Company or any Subsidiary with respect to
obligations that do not exceed $25,000,000 at any one time outstanding.

     “Permitted Refinancing Indebtedness” shall mean any Indebtedness of the
Company or any of its Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to refund, refinance, replace, defease or discharge,
other Indebtedness of the Company or any of its Restricted Subsidiaries (other
than intercompany Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness extended, refinanced, renewed, replaced, defeased or refunded (plus
all accrued interest on such Indebtedness and the amount of all expenses and
premiums incurred in connection therewith); (b) such Permitted Refinancing
Indebtedness has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; (c) if the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded is
subordinated in right of payment to the Secured Obligations hereunder, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Secured Obligations hereunder on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; (d) such Indebtedness is
incurred either by the Company (and may be guaranteed by any Subsidiary
Guarantor) or by the Restricted Subsidiary who is the obligor on the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and (e) (i) if the Stated Maturity of the Indebtedness being
refinanced is earlier than the Term Loan Maturity Date, the Permitted
Refinancing Indebtedness has a Stated Maturity no earlier than the Stated
Maturity of the Indebtedness being refinanced or (ii) if the Stated Maturity of
the Indebtedness being refinanced is later than the Term Loan Maturity Date, the
Permitted Refinancing Indebtedness has a Stated Maturity at least 91 days later
than the Term Loan Maturity Date.

     “Permitted Second Priority Secured Indebtedness” shall mean Indebtedness of
the Company that is secured by Liens on the Collateral granted in favor of the
Collateral Trustee; provided that such Liens are subordinate to the Liens
securing the Secured Obligations hereunder in the manner set forth in, and are
otherwise subject to, the Collateral Trust Agreement.

     “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company or government or other entity.

     “Pledged Securities” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

     “Predecessor Security Documents” shall mean the “Security Documents” as
such term is defined herein immediately prior to the amendment and restatement
hereof on the Restatement Date.

     “Preferred Stock” shall mean the 4% Convertible Perpetual Preferred Stock,
par value $0.01 per share, of the Company issued prior to the Restatement Date.

35



--------------------------------------------------------------------------------



 



     “Prepayment Fee” shall have the meaning assigned to such term in
Section 2.05(d).

     “Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by Credit Suisse First Boston as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective as of the opening of business on the date such change is publicly
announced as being effective. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually available.

     “Pro Forma Cost Savings” shall mean, with respect to any period, reductions
in costs and related adjustments that occurred during the four-quarter reference
period or after the end of the four-quarter reference period and on or prior to
the transaction date that were (a) directly attributable to an Asset Acquisition
or Asset Sale and calculated on a basis that is consistent with Article 11 of
Regulation S-X under the Securities Act or (b) actually implemented by the
Company or the business that was the subject of such Asset Acquisition or Asset
Sale within six months of the date of the Asset Acquisition or Asset Sale and
that are supportable and quantifiable by the underlying accounting records of
such business, as if, in the case of each of clauses (a) and (b), all such
reductions in costs and related adjustments had been effected as of the
beginning of such period.

     “Pro Rata Percentage” of (a) any Revolving Credit Lender at any time shall
mean the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment and (b) any Funded L/C Lender at any time
shall mean the percentage of the Total Credit-Linked Deposit represented by such
Lender’s Credit-Linked Deposit. In the event the Revolving Credit Commitments
shall have expired or been terminated, the Pro Rata Percentages of any Revolving
Credit Lender shall be determined on the basis of the Revolving Credit
Commitments most recently in effect prior thereto. In the event the
Credit-Linked Deposits shall have been applied in full to reimburse Funded L/C
Disbursements or shall be returned, the Pro Rata Percentage of any Funded L/C
Lender shall be determined on the basis of the Credit-Linked Deposits most
recently in effect prior thereto.

     “PUHCA” shall mean the Public Utility Holding Company Act of 1935 and the
rules and regulations promulgated thereunder, as amended from time to time.

     “PURPA” shall mean the Public Utility Regulatory Policies Act of 1978 and
the rules and regulations promulgated thereunder, as amended from time to time.

     “QF” shall mean a “qualifying facility” under PURPA.

     “Qualified Counterparty” shall mean, with respect to any Specified Hedging
Agreement, any counterparty thereto that, at the time such Specified Hedging
Agreement was entered into, was a Lender, an Agent or the Syndication Agent or
an Affiliate of a Lender, an Agent or the Syndication Agent.

     “Recovery Event” shall mean the receipt of cash proceeds with respect to
any settlement of or payment in respect of (a) any property or casualty
insurance claim or (b) any taking under power of eminent domain or by
condemnation or similar proceeding of or relating to any property or asset of
the Company or any Subsidiary; provided that any such recovery event or

36



--------------------------------------------------------------------------------



 



series of related recovery events having a value not in excess of $25,000,000
shall not be deemed to be a “Recovery Event” for purposes of Section 2.13(b).

     “Refinancing Transactions” shall mean (a) the issuance of the Senior Notes,
(b) the entering into of the Original Credit Agreement and (c) the application
of the proceeds from the issuance of the Senior Notes on December 23, 2003, the
initial borrowing of term loans under the Original Credit Agreement and cash on
hand to (i) repay certain notes (including accrued interest) issued by NRG
Northeast, (ii) repay certain notes (including accrued interest) issued by NRG
South Central, (iii) repay certain indebtedness (including accrued interest) of
NRG Mid-Atlantic, (iv) pay a settlement amount associated with the repayment of
the notes described in clauses (i) and (ii), (v) make a $500,000,000
distribution to certain of the Company’s unsecured creditors pursuant to the NRG
Plan, (vi) pre-fund the $250,000,000 credit-linked deposits under the Original
Credit Agreement and (v) pay fees and expenses relating to the offering of the
Senior Notes and the entering into of the Original Credit Agreement.

     “Register” shall have the meaning assigned to such term in Section 9.04(d).

     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

     “Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by such Lender, an Affiliate of such Lender, the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

     “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.

     “Release” shall mean any release, spill, emission, leaking, pumping,
injection, pouring, emptying, deposit, disposal, discharge, dispersal, dumping,
escaping, leaching or migration into or through the environment or within or
upon any building, structure, facility or fixture.

     “Reorganization Events” shall mean (a) the effectiveness of the NRG Plan;
(b) the following actions pursuant to the NRG Plan: (i) the cancellation of all
of the Company’s existing Capital Stock and the distribution to unsecured
creditors of a combination of new common stock of the Company and up to
$1,040,000,000 in cash, (ii) the issuance of the Xcel Note, (iii) the making of
adjustments to the Company’s consolidated financial statements for “fresh-start”
reporting under GAAP; (c) the settlement with Xcel Energy Inc. pursuant to the
Xcel Settlement Agreement under which the Company is expected to receive
$640,000,000 from Xcel Energy Inc. in cash (and, under certain circumstances,
its common stock) to be paid in three separate installments; (d) the
distribution of $515,000,000 of cash received by the Company from Xcel

37



--------------------------------------------------------------------------------



 



Energy Inc. to the Company’s creditors; (e) as a result of the Company achieving
certain liquidity measures in September 2004, the distribution of an additional
$25,000,000 of the amount described in clause (c) to the Company’s creditors;
and (f) the use by the Company of $100,000,000 of the amount described in clause
(c) for any purpose, subject to the restrictions contained in this Agreement and
the Senior Note Documents.

     “Repayment Date” shall have the meaning assigned to such term in
Section 2.11.

     “Requested Prepayment Amount” shall have the meaning assigned to such term
in Section 2.13(d).

     “Required Lenders” shall mean, at any time, the Majority Revolving Credit
Lenders and the Majority Term Lenders, each voting as a separate class.

     “Required Prepayment Percentage” shall mean (a) in the case of any Asset
Sale or Recovery Event, 100%; and (b) in the case of any Adjusted Excess Cash
Flow, if on the date of the applicable prepayment, the Company’s issuer credit
rating (in the case of S&P) or long term senior implied rating (in the case of
Moody’s) is (i) BB or lower from S&P or Ba2 or lower from Moody’s, 50%, (ii) BB+
or higher from S&P and Ba1 or higher from Moody’s (but not meeting the ratings
described in clause (iii)), 25% or (iii) BBB- or higher from S&P and Baa3 or
higher from Moody’s, 0%.

     “Restatement Date” shall mean the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.08).

     “Restricted Investment” shall mean an Investment other than a Permitted
Investment.

     “Restricted Payment” shall have the meaning assigned to such term in
Section 6.05.

     “Restricted Subsidiary” of a specified Person shall mean, with respect to
such Person, (a) any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and (b) any partnership
(i) the sole general partner or the managing general partner of which is such
Person or a Subsidiary of such Person or (ii) the only general partners of which
are that Person or one or more Subsidiaries of that Person (or any combination
thereof), in the case of each of clauses (a) and (b), that is not an
Unrestricted Subsidiary. Unless otherwise indicated, any reference to a
“Restricted Subsidiary” shall be deemed to be a reference to a Restricted
Subsidiary of the Company. On the Restatement Date, all the Subsidiaries of the
Company are Restricted Subsidiaries of the Company.

     “Revolver Refinancing Indebtedness” shall mean Indebtedness issued or
incurred under a new revolving credit facility (a “New Revolver”) that
refinances, refunds, extends, renews or replaces the Revolving Credit
Commitments hereunder; provided that (a) the available commitments under such
New Revolver shall not exceed $150,000,000, (b) the Revolving Loan

38



--------------------------------------------------------------------------------



 



Borrowers shall be the only borrowers under such New Revolver and the Subsidiary
Guarantors shall be the only guarantors, if any, with respect thereto,
(c) unless such New Revolver shall be incurred within six months of the
Revolving Credit Maturity Date, such New Revolver contains covenants and events
of default which, taken as a whole, are determined in good faith by a Financial
Officer of the Company to be substantially the same as the covenants contained
herein, (d) the Indebtedness under such New Revolver, if secured, is secured
only by Liens on the Collateral granted in favor of the Collateral Trustee that
are subject to the terms of the Collateral Trust Agreement, (e) if such New
Revolver is secured, the administrative agent in respect of such New Revolver
executes and delivers a Collateral Trust Joinder as required by the Collateral
Trust Agreement and (f) if such New Revolver is secured, the secured parties
with respect to such New Revolver agree in writing for the enforceable benefit
of all Secured Parties hereunder that such secured parties are bound by the
provisions set forth in the Collateral Trust Agreement relating to the order of
application of proceeds from the enforcement of Liens upon the Collateral to the
same extent that the Secured Parties are bound by such provisions as of the
Restatement Date.

     “Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

     “Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans (and to acquire
participations in Revolving Letters of Credit and Swingline Loans) hereunder as
set forth on the Lender Addendum delivered by such Lender, or in the Assignment
and Acceptance pursuant to which such Lender assumed its Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender in accordance with Section 9.04.

     “Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
Revolving L/C Exposure, plus the aggregate amount at such time of such Lender’s
Swingline Exposure.

     “Revolving Credit Lender” shall mean a Lender with a Revolving Credit
Commitment or an outstanding Revolving Loan.

     “Revolving Credit Maturity Date” shall mean December 24, 2007.

     “Revolving Issuing Bank Fees” shall have the meaning assigned to such term
in Section 2.05(c).

     “Revolving L/C Commitment” shall mean the commitment of the Issuing Bank to
issue Revolving Letters of Credit pursuant to Section 2.23.

     “Revolving L/C Disbursement” shall mean a payment or disbursement made by
the Issuing Bank pursuant to a Revolving Letter of Credit.

     “Revolving L/C Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all Revolving Letters of Credit at such time and
(b) the aggregate amount of all Revolving L/C Disbursements that have not been
reimbursed at such time. The Revolving L/C

39



--------------------------------------------------------------------------------



 



Exposure of any Revolving Credit Lender at any time shall equal its Pro Rata
Percentage of the aggregate Revolving L/C Exposure at such time.

     “Revolving L/C Fee Payment Date” shall have the meaning assigned to such
term in Section 2.05(c).

     “Revolving L/C Participation Fee” shall have the meaning assigned to such
term in Section 2.05(c).

     “Revolving Letter of Credit” shall mean, at any time, any Letter of Credit
that has been designated by a Revolving Loan Borrower (or deemed designated) as
a Revolving Letter of Credit in accordance with the provisions of Section 2.23.

     “Revolving Loan Borrowers” means the Company and NRG Power Marketing.

     “Revolving Loans” shall mean the revolving loans made by the Lenders to the
Revolving Loan Borrowers pursuant to clause (b) of Section 2.01.

     “S&P” shall mean Standard & Poor’s Ratings Group, Inc. or any successor
entity.

     “Sale of Collateral” shall mean any Asset Sale involving a sale or other
disposition of Collateral.

     “Secured Debt” shall have the meaning assigned to such term in the
Collateral Trust Agreement.

     “Secured Leverage Ratio” shall mean, on any date, the ratio of (a) the
aggregate principal amount of Secured Debt outstanding on such date plus all
Indebtedness of Restricted Subsidiaries outstanding on such date including
Non-Recourse Indebtedness (and, for this purpose, letters of credit will be
deemed to have a principal amount equal to the maximum potential liability of
the Company and its Restricted Subsidiaries thereunder) to (b) the aggregate
amount of the Company’s Consolidated EBITDA for the most recent four-quarter
period for which financial information is available. In addition, for purposes
of calculating the Secured Leverage Ratio (i) acquisitions that have been made
by the specified Person or any of its Restricted Subsidiaries, including through
mergers or consolidations or acquisitions of assets, or any Person or any of its
Restricted Subsidiaries acquired by merger, consolidation or the acquisition of
all or substantially all of its assets by the specified Person or any of its
Restricted Subsidiaries, and including any related financing transactions and
including increases in ownership of Restricted Subsidiaries, during the
four-quarter reference period or subsequent to such reference period and on or
prior to the date on which the event for which the calculation of the Secured
Leverage Ratio is made (the “Leverage Calculation Date”) will be given pro forma
effect in accordance with Regulation S-X under the Securities Act) as if they
had occurred on the first day of the four-quarter reference period; (ii) the
Consolidated EBITDA attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Leverage Calculation Date, will be excluded;
(iii) any Person that is a Restricted Subsidiary on the Leverage Calculation
Date will be deemed to have been a Restricted Subsidiary at all times during
such four-quarter period; (iv) any Person that is not a Restricted Subsidiary on
the Leverage Calculation Date will be deemed

40



--------------------------------------------------------------------------------



 



not to have been a Restricted Subsidiary at any time during such four-quarter
period; and (v) if any Indebtedness bears a floating rate of interest, the
interest expense on such Indebtedness will be calculated as if the rate in
effect on the Leverage Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligation applicable to such
Indebtedness if such Hedging Obligation has a remaining term as at the Leverage
Calculation Date in excess of 12 months).

     “Secured Obligations” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

     “Secured Parties” shall mean the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Co-Documentation Agents, the Lenders and, with
respect to any Specified Hedging Agreement, any Qualified Counterparty that has
agreed to be bound by the provisions of Article VIII hereof and Section 7.2 of
the Guarantee and Collateral Agreement as if it were a party hereto or thereto;
provided that no Qualified Counterparty shall have any rights in connection with
the management or release of any Collateral or the obligations of any Subsidiary
Guarantor under the Guarantee and Collateral Agreement or the Collateral Trust
Agreement.

     “Securities Account” shall have the meaning assigned to such term in the
UCC.

     “Security Documents” shall mean the Guarantee and Collateral Agreement, the
Mortgages, the Control Agreements, the Intellectual Property Security
Agreements, the Collateral Trust Agreement and each of the other security
agreements, pledges, mortgages, assignments (collateral or otherwise), consents
and other instruments and documents executed and delivered pursuant to any of
the foregoing or pursuant to Section 5.09 or 5.10.

     “Senior Note Documents” shall mean the indenture under which the Senior
Notes are issued and all other instruments, agreements and other documents
evidencing or governing the Senior Notes or providing for any Guarantee or other
right in respect thereof, in each case as the same may be amended or
supplemented from time to time in accordance with the terms hereof and thereof.

     “Senior Notes” shall mean the Company’s 8% Second Priority Senior Secured
Notes due 2013, in an aggregate principal amount of $1,725,000,000, including
any notes issued by the Company in full exchange for, and as contemplated by,
the Senior Notes with substantially identical terms as the Senior Notes.

     “Sharing Confirmation” shall have the meaning assigned to such term in the
Collateral Trust Agreement.

     “Significant Subsidiary” shall mean any Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the Restatement Date.

     “SPC” shall have the meaning assigned to such term in Section 9.04(i).

     “Specified Assets Held for Sale” shall mean the assets set forth on
Schedule 1.01(g) (which shall describe such assets and indicate their
anticipated date of sale).

41



--------------------------------------------------------------------------------



 



     “Specified Hedging Agreement” shall mean any interest rate or foreign
exchange Hedging Agreement entered into by a Borrower or any Subsidiary
Guarantor and any Qualified Counterparty.

     “Specified Joint Venture Sale” shall mean the sale after the Closing Date
by the Company or a Subsidiary of its Equity Interest in Enfield Energy Centre
Limited or TermoRio S.A. to one or more holders of the remaining Equity
Interests therein pursuant to the terms of the joint venture agreements relating
thereto.

     “Stated Maturity” shall mean, with respect to any installment of interest
or principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

     “Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Eurodollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

     “subsidiary” shall mean, with respect to any Person (herein referred to as
the “parent”), any corporation, partnership, limited liability company,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held, or (b) that is, at the
time any determination is made, otherwise controlled by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

     “Subsidiary” shall mean any subsidiary of the Company.

     “Subsidiary Guarantor” shall mean, initially, each Subsidiary specified on
Schedule 1.01(h) and, at any time thereafter, shall include each other
Subsidiary that is not (a) an Excluded Foreign Subsidiary or (b) an Excluded
Project Subsidiary at such time.

     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make loans pursuant to Section 2.22, as the same may be reduced from time to
time pursuant to Section 2.09 .

     “Swingline Exposure” shall mean, at any time, the aggregate principal
amount at such time of all outstanding Swingline Loans. The Swingline Exposure
of any Revolving Credit

42



--------------------------------------------------------------------------------



 



Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.

     “Swingline Lender” shall mean Credit Suisse First Boston in its capacity as
lender of Swingline Loans hereunder.

     “Swingline Loan” shall mean any loan made by the Swingline Lender pursuant
to Section 2.22.

     “Syndication Agent” shall have the meaning assigned to such term in the
preamble.

     “Synthetic Lease Obligations” shall mean all monetary obligations of a
Person under (a) a so-called synthetic, off-balance sheet or tax retention lease
or (b) an agreement for the use or possession of any property (whether real,
personal or mixed) creating obligations which do not appear on the balance sheet
of such Person, but which, upon the insolvency or bankruptcy of such Person,
would be characterized as Indebtedness of such Person (without regard to
accounting treatment).

     “Tax Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges, liabilities or withholdings imposed by any
Governmental Authority.

     “Term Borrowing” shall mean a Borrowing comprised of Term Loans.

     “Term Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan (including any Term Loan extended pursuant to
Section 2.02(f) or resulting from a conversion pursuant to Section 2.09(d)).

     “Term Loan Borrower” shall mean the Company.

     “Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Term Loans hereunder as set forth on
the Lender Addendum delivered by such Lender, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Term Loan Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial aggregate
amount of all Term Loan Commitments on the Restatement Date is $450,000,000.

     “Term Loan Maturity Date” shall mean December 24, 2011.

     “Term Loans” shall mean the term loans made by the Lenders to the Term Loan
Borrower pursuant to Section 2.01(a), the term loans extended pursuant to
Section 2.02(f) and the term loans resulting from a conversion pursuant to
Section 2.09(d).

     “Total Credit-Linked Deposit” shall mean, at any time, the sum of all
Credit-Linked Deposits at such time, as the same may be reduced from time to
time pursuant to Section

43



--------------------------------------------------------------------------------



 



2.02(f), 2.09(b) or 2.09(d). The initial amount of the Total Credit-Linked
Deposit on the Restatement Date is $350,000,000.

     “Total Debt” shall mean, at any time, the aggregate amount of Indebtedness
of the Company and the Subsidiaries outstanding at such time, in the amount that
would be reflected on a balance sheet prepared at such time on a consolidated
basis in accordance with GAAP.

     “Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment on the Restatement Date is
$150,000,000.

     “Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
(b) the borrowings hereunder, the issuance of Letters of Credit and the use of
proceeds of each of the foregoing, (c) the granting of Liens pursuant to the
Security Documents and (d) any other transactions entered into in connection
with any of the foregoing.

     “Type”, when used in respect of any Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York or any other applicable jurisdiction.

     “Uniform Customs” shall have the meaning assigned to such term in
Section 9.07.

     “Unrestricted Subsidiary” shall mean any Subsidiary (other than NRG Power
Marketing) that is designated by the Board of Directors of the Company as an
Unrestricted Subsidiary pursuant to a board resolution, but only to the extent
that such Subsidiary (a) has no Indebtedness other than Non-Recourse
Indebtedness; (b) except as permitted by Section 6.06 hereof, is not party to
any agreement, contract, arrangement or understanding with the Company or any
Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Company or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Company; (c) is a Person with respect to which
neither the Company nor any of its Restricted Subsidiaries has any direct or
indirect obligation (i) to subscribe for additional Equity Interests or (ii) to
maintain or preserve such Person’s financial condition or to cause such Person
to achieve any specified levels of operating results except as otherwise
permitted by this Agreement; and (d) has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of the Company or any of
its Restricted Subsidiaries except as otherwise permitted by this Agreement.
Notwithstanding anything else in this Agreement to the contrary, NRG Power
Marketing shall not be an Unrestricted Subsidiary under this Agreement at any
time. Any designation of a Subsidiary as an Unrestricted Subsidiary will be
evidenced to the Administrative Agent by filing with the Administrative Agent a
certified copy of the board resolution giving effect to such designation and an
officers’ certificate certifying that such designation complied with the
conditions set forth in Section 6.09 and was permitted by Section 6.05. If, at
any time, any

44



--------------------------------------------------------------------------------



 



Unrestricted Subsidiary fails to meet the requirements as an Unrestricted
Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Indebtedness of such Subsidiary will be
deemed to be incurred by a Restricted Subsidiary as of such date and, if such
Indebtedness is not permitted to be incurred as of such date by Section 6.01,
the Company will be in default of such covenant. The Board of Directors of the
Company may at any time designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation will only be permitted if (A) such
Indebtedness is permitted by Section 6.01, calculated on a pro forma basis as if
such designation had occurred at the beginning of the four-quarter reference
period; and (B) no Default or Event of Default would be in existence following
such designation.

     “U.S. Person” shall have the meaning assigned to such term in the
definition of “Net Cash Proceeds.”

     “Voting Stock” of any Person as of any date shall mean the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

     “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect of the Indebtedness,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

     “wholly owned subsidiary” of any specified Person shall mean a subsidiary
of such Person of which securities (except for directors’ qualifying shares or
securities held by foreign nationals as required by applicable law) or other
ownership interests representing 100% of the Equity Interests are, at the time
any determination is being made, owned, controlled or held by such Person or one
or more wholly owned subsidiaries of such Person or by such Person and one or
more wholly owned subsidiaries of such Person; a “wholly owned Subsidiary” shall
mean any wholly owned subsidiary of the Company.

     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

     “Xcel Cash” shall mean all amounts paid in cash by Xcel Energy Inc. to the
Company or any of the Subsidiaries after the Closing Date in connection with the
Xcel Settlement Agreement.

     “Xcel Note” shall mean the unsecured promissory note made by the Company in
favor of Xcel Energy Inc. in a principal amount of $10,000,000 pursuant to the
NRG Plan.

     “Xcel Settlement Agreement” shall mean the Settlement Agreement delivered
as of the effective date of the NRG Plan by and among Xcel Energy Inc., the
Company and each of the Subsidiaries party thereto, which was approved by the
Bankruptcy Court on November 24, 2003.

45



--------------------------------------------------------------------------------



 



     SECTION 1.02.   Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including”, and words of similar import, shall not be limiting and shall be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. The words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all rights and interests in tangible and intangible
assets and properties of any kind whatsoever, whether real, personal or mixed,
including cash, securities, Equity Interests, accounts and contract rights. The
word “control”, when used in connection with the Collateral Trustee’s rights
with respect to, or security interest in, any Collateral, shall have the meaning
specified in the UCC with respect to that type of Collateral. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any definition of, or reference to, any Loan
Document or any other agreement, instrument or document in this Agreement shall
mean such Loan Document or other agreement, instrument or document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein) and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Company notifies the Administrative Agent that the Company
wishes to amend any covenant in Article VI or any related definition to
eliminate the effect of any change in GAAP occurring after the Restatement Date
on the operation of such covenant (or if the Administrative Agent notifies the
Company that the Required Lenders wish to amend Article VI or any related
definition for such purpose), then the Company’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Company and the
Required Lenders.

     SECTION 1.03.   Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

     SECTION 1.04.   Pro Forma Calculations. All pro forma calculations
permitted or required to be made by the Company or any Subsidiary pursuant to
this Agreement shall (a) include only those adjustments that (i) would be
permitted or required by Regulation S-X under the Securities Act of 1933, as
amended, or (ii) were actually implemented by the Company or the business that
was the subject of an Asset Acquisition or Asset Sale within six months of the
date of the Asset Acquisition or Asset Sale and that are supportable and
quantifiable by the underlying accounting records of such business and (b) be
certified to by a Financial Officer of the Company as having been prepared in
good faith based upon reasonable assumptions.

46



--------------------------------------------------------------------------------



 



ARTICLE II.

The Credits

     SECTION 2.01.   Commitments. Subject to the terms and conditions hereof and
relying upon the representations and warranties set forth herein, (a) each Term
Lender agrees, severally and not jointly, to re-evidence and/or fund a Term Loan
to the Term Loan Borrower on the Restatement Date in a principal amount not to
exceed its Term Loan Commitment, and all Term Loans under the Original Credit
Agreement and outstanding on the Restatement Date shall be re-evidenced as Term
Loans hereunder, (b) each Revolving Credit Lender agrees, severally and not
jointly, to re-evidence and/or fund Revolving Loans to the Revolving Loan
Borrowers, at any time and from time to time after the Restatement Date and
until the earlier of the Revolving Credit Maturity Date and the termination of
the Revolving Credit Commitment of such Revolving Credit Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Revolving Credit Lender’s Revolving Credit Exposure
exceeding such Revolving Credit Lender’s Revolving Credit Commitment, and all
Revolving Loans and Revolving Credit Commitments under the Original Credit
Agreement outstanding on the Restatement Date shall be re-evidenced as Revolving
Loans and Revolving Credit Commitments hereunder, and (c) each Funded L/C Lender
agrees, severally and not jointly, to re-evidence and/or fund its Credit-Linked
Deposit with the Administrative Agent on the Restatement Date in accordance with
Section 2.24, and all Credit-Linked Deposits under the Original Credit Agreement
and outstanding on the Restatement Date shall be re-evidenced as Credit-Linked
Deposits hereunder. Within the limits set forth in clause (b) of the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Revolving Loan Borrowers may borrow, pay or prepay and reborrow Revolving
Loans. Amounts paid or prepaid in respect of Term Loans may not be reborrowed.

     SECTION 2.02.   Loans . (a) Each Loan (other than Swingline Loans) shall be
made as part of a Borrowing consisting of Loans of the same Class and Type made
by the Lenders ratably in accordance with their respective Commitments of the
applicable Class; provided, however, that the failure of any Lender to make any
Loan required to be made by it shall not in itself relieve any other Lender of
its obligation to lend hereunder (it being understood, however, that no Lender
shall be responsible for the failure of any other Lender to make any Loan
required to be made by such other Lender). Except for Loans deemed made pursuant
to Section 2.02(f) and subject to Section 2.22 relating to Swingline Loans, the
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1,000,000 and not less than $5,000,000 or
(ii) equal to the remaining available balance of the applicable Commitments.

     (b)   Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
pursuant to Section 2.03; provided that no Borrowings may be converted into or
continued as a Eurodollar Borrowing having an Interest Period in excess of one
month prior to the date which is 30 days after the Restatement Date. Each Lender
may at its option make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement. Borrowings of
more than one Type may be outstanding at the same time; provided, however, that
the Borrowers shall not be entitled to

47



--------------------------------------------------------------------------------



 



request any Borrowing that, if made, would result in more than ten Eurodollar
Borrowings outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

     (c)   Except with respect to Loans made pursuant to Section 2.02(f) or
Section 2.09(d) and subject to Section 2.22 relating to Swingline Loans, each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 11:00 a.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the applicable Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

     (d)   Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) of this Section and the Administrative Agent may,
in reliance upon such assumption, make available to the applicable Borrower on
such date a corresponding amount. If the Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender and the applicable
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the applicable Borrower to but
excluding the date such amount is repaid to the Administrative Agent at (i) in
the case of the applicable Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing (in lieu of interest which would otherwise
become due to such Lender pursuant to Section 2.06) or (ii) in the case of such
Lender, a rate determined by the Administrative Agent to represent its cost of
overnight or short-term funds (which determination shall be conclusive absent
manifest error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

     (e)   Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request any Revolving Credit Borrowing which is a
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Revolving Credit Maturity Date.

     (f)   If the Issuing Bank shall not have received from the applicable
Borrower the payment required to be made by Section 2.23(e) with respect to a
Revolving Letter of Credit within the time specified in such Section, the
Issuing Bank will promptly notify the Administrative Agent of the Revolving L/C
Disbursement and the Administrative Agent will promptly notify each Revolving
Credit Lender of such Revolving L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York

48



--------------------------------------------------------------------------------



 



City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such Revolving L/C
Disbursement (it being understood that such amount shall be deemed to constitute
an ABR Revolving Loan of such Lender and such payment shall be deemed to have
reduced the Revolving L/C Exposure), and the Administrative Agent will promptly
pay to the Issuing Bank amounts so received by it from the Revolving Credit
Lenders. The Administrative Agent will promptly pay to the Issuing Bank any
amounts received by it from the applicable Borrower pursuant to Section 2.23(e)
prior to the time that any Revolving Credit Lender makes any payment pursuant to
this paragraph; any such amounts received by the Administrative Agent thereafter
will be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made such payments and to the Issuing Bank, as their
interests may appear. If any Revolving Credit Lender shall not have made its Pro
Rata Percentage of such Revolving L/C Disbursement available to the
Administrative Agent as provided above, such Lender and the applicable Borrower
severally agree to pay interest on such amount, for each day from and including
the date such amount is required to be paid in accordance with this paragraph to
but excluding the date such amount is paid, to the Administrative Agent for the
account of the Issuing Bank at (i) in the case of the applicable Borrower, a
rate per annum equal to the interest rate applicable to Revolving Loans pursuant
to Section 2.06(a) (in lieu of interest which would otherwise become due to such
Lender pursuant to Section 2.06), and (ii) in the case of such Lender, for the
first such day, the Federal Funds Effective Rate, and for each day thereafter,
the Alternate Base Rate.

     If the Issuing Bank shall not have received from the Term Loan Borrower the
payment that it may make pursuant to Section 2.23(e) with respect to a Funded
Letter of Credit within the time specified in such Section, the Issuing Bank
will promptly notify the Administrative Agent of the Funded L/C Disbursement and
the Administrative Agent will promptly notify each Funded L/C Lender of such
Funded L/C Disbursement and its Pro Rata Percentage thereof, and the
Administrative Agent shall promptly pay to the Issuing Bank each Funded L/C
Lender’s Pro Rata Percentage of such Funded L/C Disbursement from such Funded
L/C Lender’s Credit-Linked Deposit. Upon the payment made from the Credit-Linked
Deposit Account, or from funds of the Administrative Agent, pursuant to this
paragraph to reimburse the Issuing Bank for any Funded L/C Disbursement, the
Term Loan Borrower shall be deemed to have reimbursed the Issuing Bank as of
such date and the Funded L/C Lenders shall be deemed to have extended, and the
Term Loan Borrower shall be deemed to have accepted, a Term Loan in the
aggregate principal amount of such payment without further action on the part of
any party, and the Total Credit-Linked Deposit shall be permanently reduced by
such amount; any amount so paid pursuant to this paragraph shall, on and after
the payment date thereof, be deemed to be Term Loans for all purposes hereunder.

     SECTION 2.03.   Borrowing Procedure. In order to request a Borrowing (other
than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to
which this Section 2.03 shall not apply), the applicable Borrower shall notify
the Administrative Agent by telephone (promptly confirmed by fax) or shall hand
deliver or fax to the Administrative Agent a duly completed Borrowing Request
(a) in the case of a Eurodollar Borrowing, not later than 12:00 (noon), New York
City time, three Business Days before a proposed Borrowing and (b) in the case
of an ABR Borrowing, not later than 12:00 (noon), New York City time, one
Business

49



--------------------------------------------------------------------------------



 



Day before a proposed Borrowing. Each Borrowing Request shall be irrevocable,
shall be signed by or on behalf of the applicable Borrower and shall specify the
following information: (i) whether the Borrowing then being requested is to be a
Term Borrowing or a Revolving Credit Borrowing, and whether such Borrowing is to
be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and location of the account to
which funds are to be disbursed (which shall be an account that complies with
the requirements of Section 2.02(c)); (iv) the amount of such Borrowing; and
(v) if such Borrowing is to be a Eurodollar Borrowing, the initial Interest
Period with respect thereto; provided, however, that, notwithstanding any
contrary specification in any Borrowing Request, each requested Borrowing shall
comply with the requirements set forth in Section 2.02. If no election as to the
Type of Borrowing is specified in any such notice, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given in accordance with this Section 2.03 (and the contents thereof), and of
each Lender’s portion of the requested Borrowing.

     SECTION 2.04.   Repayment of Loans; Evidence of Debt . (a) Each Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender (i) the principal amount of each Term Loan of such Lender
made to such Borrower as provided in Section 2.11 and (ii) the then unpaid
principal amount of each Revolving Loan of such Lender made to such Borrower on
the Revolving Credit Maturity Date. Each Revolving Loan Borrower hereby
unconditionally promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan made to such Revolving Loan Borrower on
the earlier of the Revolving Credit Maturity Date and the first date after such
Swingline Loan is made that is the 15th day or the last day of a calendar month
and is at least three Business Days after such Swingline Loan is made.

     (b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the applicable Borrower to
such Lender resulting from each Loan made by such Lender to such Borrower from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement, and shall provide copies
of such accounts to the Company upon its reasonable request (at the Company’s
sole cost and expense).

     (c)   The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the applicable Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from any Borrower or any Subsidiary Guarantor and
each Lender’s share thereof, and shall provide copies of such accounts to the
Company upon its reasonable request (at the Company’s sole cost and expense).

     (d)   The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) of this Section shall be conclusive evidence of the existence and
amounts of the obligations therein recorded absent manifest error; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner

50



--------------------------------------------------------------------------------



 



affect the obligations of each Borrower to repay the Loans made to such Borrower
in accordance with the terms of this Agreement.

     (e)   Any Lender may request that Loans made by it hereunder be evidenced
by a promissory note. In such event, the applicable Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns (i) in the form of Exhibit L, if such promissory note relates
to Revolving Credit Borrowings or (ii) in the form of Exhibit M, if such
promissory note relates to Term Borrowings, or, in any such case, any other form
reasonably acceptable to the Administrative Agent. Notwithstanding any other
provision of this Agreement, in the event any Lender shall request and receive
such a promissory note, the interests represented by such note shall at all
times (including after any assignment of all or part of such interests pursuant
to Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

     SECTION 2.05.   Fees . (a) The Company agrees to pay to each Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December in each year (beginning with March 31, 2005) and on each
date on which any Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Commitment Fee”) equal to the applicable
Commitment Fee Rate in effect from time to time on the average daily unused
amount of the Commitments of such Lender (other than the Swingline Commitment)
during the preceding quarter (or shorter or longer period commencing with the
Restatement Date or ending with the Revolving Credit Maturity Date or the date
on which the Commitments of such Lender shall expire or be terminated). All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Commitment Fee due to each Lender shall
commence to accrue on the Restatement Date and shall cease to accrue on the date
on which the Commitment of such Lender shall expire or be terminated as provided
herein. For purposes of calculating Commitment Fees with respect to Revolving
Credit Commitments only, no portion of the Revolving Credit Commitments shall be
deemed utilized under Section 2.17 as a result of outstanding Swingline Loans.

     (b)   The Company agrees to pay to the Administrative Agent, for its own
account, the fees in the amounts and at the times from time to time agreed to in
writing by the Company and the Administrative Agent, including pursuant to the
Engagement Letter (the “Administrative Agent Fees”).

     (c)   Each Revolving Loan Borrower agrees to pay (i) to each Revolving
Credit Lender, through the Administrative Agent, on the last Business Day of
March, June, September and December of each year (beginning with March 31, 2005)
and on the date on which the Revolving Credit Commitment of such Lender shall be
terminated as provided herein (each, a “Revolving L/C Fee Payment Date”) a fee
(a “Revolving L/C Participation Fee”) calculated on such Lender’s Pro Rata
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed Revolving L/C Disbursements which are
earning interim interest pursuant to Section 2.23(h)) during the preceding
quarter (or shorter or longer period commencing with the Restatement Date or
ending with the Revolving Credit Maturity Date or the date on which all
Revolving Letters of Credit have been canceled or have expired and the Revolving
Credit Commitments of all Lenders shall have been terminated) at a rate per
annum equal to the Applicable Margin used to determine the interest rate on
Revolving Credit

51



--------------------------------------------------------------------------------



 



Borrowings comprised of Eurodollar Loans pursuant to Section 2.06, and (ii) to
the Issuing Bank with respect to each outstanding Revolving Letter of Credit
issued for the account of (or at the request of) such Borrower a fronting fee,
which shall accrue at the rate of 1/4 of 1% per annum or such other lower rate
as shall be separately agreed upon between such Borrower and the Issuing Bank,
on the drawable amount of such Revolving Letter of Credit, payable quarterly in
arrears on each Revolving L/C Fee Payment Date after the issuance date of such
Revolving Letter of Credit, as well as the Issuing Bank’s standard and
reasonable fees with respect to the issuance, amendment, renewal or extension of
any Revolving Letter of Credit issued for the account of (or at the request of)
such Borrower or processing of drawings thereunder (the fees in this clause
(ii), collectively, the “Revolving Issuing Bank Fees”). All Revolving L/C
Participation Fees and Revolving Issuing Bank Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.

     (d)   Subject to the provisions of Section 2.07, the Term Loan Borrower
agrees to pay (i) to each Funded L/C Lender, through the Administrative Agent,
on the last Business Day of March, June, September and December of each year
(beginning with March 31, 2005) and on the date on which the Credit-Linked
Deposits are returned to the Funded L/C Lenders (each, a “Funded L/C Fee Payment
Date”) a fee (a “Funded L/C Participation Fee”) calculated on such Lender’s Pro
Rata Percentage of the daily amount of the Total Credit-Linked Deposit
(excluding the portion thereof attributable to unreimbursed Funded L/C
Disbursements which are earning interim interest pursuant to Section 2.23(h))
during the preceding quarter (or shorter or longer period commencing with the
Restatement Date or ending with the Funded Letter of Credit Maturity Date or the
date on which the entire amount of such Lender’s Credit-Linked Deposit is
returned to it) at a rate per annum equal to the Applicable Margin used to
determine the interest rate on Term Borrowings comprised of Eurodollar Loans
pursuant to Section 2.06, (ii) to each Funded L/C Lender, through the
Administrative Agent, the fees referred to in the last sentence of
Section 2.24(b) and (iii) to the Issuing Bank with respect to each outstanding
Funded Letter of Credit (including each Existing Letter of Credit) issued for
the account of (or at the request of) such Borrower a fronting fee, which shall
accrue at the rate of 1/4 of 1% per annum or such other lower rate as shall be
separately agreed upon between such Borrower and the Issuing Bank, on the
drawable amount of such Funded Letter of Credit, payable quarterly in arrears on
each Funded L/C Fee Payment Date after the issuance date of such Funded Letter
of Credit, as well as the Issuing Bank’s standard and reasonable fees with
respect to the issuance, amendment, renewal or extension of any Funded Letter of
Credit issued for the account of (or at the request of) such Borrower or
processing of drawings thereunder (the fees in this clause (ii), collectively,
the “Funded Issuing Bank Fees”). All Funded L/C Participation Fees and Funded
Issuing Bank Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

     (e)   All optional prepayments of Term Loans and all optional reductions of
the Total Credit-Linked Deposit shall be accompanied by the payment of a
prepayment fee (each, a “Prepayment Fee”) equal to 1.0% of the aggregate amount
of such prepayment or reduction, as the case be, if such prepayment or
reduction, as the case may be, is made during the period beginning on the
Restatement Date and ending on the date that is six months thereafter.

     (f)   All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the

52



--------------------------------------------------------------------------------



 



Issuing Bank Fees shall be paid directly to the Issuing Bank. Once paid, none of
the Fees shall be refundable under any circumstances.

     SECTION 2.06.   Interest on Loans . (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing, including each Swingline
Loan, shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, when the Alternate
Base Rate is determined by reference to the Prime Rate and over a year of
360 days at all other times) at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin.

     (b)   Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

     (c)   Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. Subject
to Section 2.08, the applicable Alternate Base Rate or Adjusted LIBO Rate for
each Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

     SECTION 2.07.   Default Interest. If a Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due and payable hereunder or under any other Loan Document, by acceleration or
otherwise, such Borrower shall on demand from time to time pay interest, to the
extent permitted by law, on such defaulted amount to but excluding the date of
actual payment (after as well as before judgment) (a) in the case of overdue
principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Revolving Loan plus 2.00%.

     SECTION 2.08.   Alternate Rate of Interest. In the event, and on each
occasion, that prior to the commencement of any Interest Period for a Eurodollar
Borrowing or the determination of the Benchmark LIBO Rate on any day (a) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for determining the Adjusted LIBO Rate for such Interest Period or the
Benchmark LIBO Rate for such day or (b) the Administrative Agent is advised by
the Majority Revolving Credit Lenders or the Majority Term Lenders in good faith
that the Adjusted LIBO Rate for such Interest Period or the Benchmark LIBO Rate
for such day will not adequately and fairly reflect the cost to such Lenders of
making or maintaining their Loans included in such Borrowing or such
Credit-Linked Deposit, as applicable, for such Interest Period the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the applicable Borrower and the Lenders. In
the event of any such notice, until the Administrative Agent shall have advised
the applicable Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any request by a Borrower for a Eurodollar
Borrowing pursuant to Section 2.03 or 2.10 shall be deemed to be a request for
an ABR Borrowing, (ii) any Interest Period election that requests the conversion
of

53



--------------------------------------------------------------------------------



 



any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (iii) the Credit-Linked Deposits shall be invested so
as to earn a return equal to the greater of the Federal Funds Effective Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

     SECTION 2.09.   Termination and Reduction of Commitments; Return, Reduction
and Conversion of Credit-Linked Deposits . (a) Unless previously terminated in
accordance with the terms hereof, (i) the Term Loan Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Restatement
Date and (ii) the Revolving Credit Commitments, the Swingline Commitment and the
Revolving L/C Commitment shall automatically terminate on the Revolving Credit
Maturity Date. If any Funded Letter of Credit remains outstanding on the Funded
Letter of Credit Maturity Date, the Term Loan Borrower shall deposit with the
Administrative Agent an amount in cash equal to 100% of the aggregate undrawn
amount of such Letter of Credit to secure the full obligations with respect to
any drawings that may occur thereunder. Subject only to the Borrowers’
compliance with their obligations under the immediately preceding sentence, any
amount of the Credit-Linked Deposits held in the Credit-Linked Deposit Account
will be returned to the Funded L/C Lenders on the Funded Letter of Credit
Maturity Date pursuant to Section 2.11(b). Notwithstanding the foregoing, all
the Commitments shall automatically terminate at 5:00 p.m., New York City time,
on December 24, 2004, if the initial Credit Event shall not have occurred by
such time.

     (b)   Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Company may at any time in whole
permanently terminate, or from time to time in part permanently reduce, in each
case without premium or penalty, the Revolving Credit Commitments or the
Swingline Commitment; provided, however, that (i) each partial reduction of the
Revolving Credit Commitments or the Swingline Commitment shall be in an integral
multiple of $1,000,000 and in a minimum amount of $5,000,000 and (ii) the Total
Revolving Credit Commitment shall not be reduced to an amount that is less than
the Aggregate Revolving Credit Exposure then in effect. Upon at least three
Business Days’ prior irrevocable written or fax notice to the Administrative
Agent, the Company may at any time in whole permanently terminate, or from time
to time permanently reduce, the Total Credit-Linked Deposit; provided, however,
that (i) each partial reduction of the Total Credit-Linked Deposit shall be in
an integral multiple of $1,000,000 and in a minimum amount of $5,000,000 and
(ii) the Total Credit-Linked Deposit shall not be reduced to an amount that
would result in the aggregate Funded L/C Exposure exceeding the Total
Credit-Linked Deposit (as so reduced). In the event the Credit-Linked Deposits
shall be reduced as provided in the immediately preceding sentence, the
Administrative Agent shall return all amounts in the Credit-Linked Deposit
Account in excess of the reduced Total Credit-Linked Deposit to the Funded L/C
Lenders ratably in accordance with their Pro Rata Percentages of the Total
Credit-Linked Deposit (as determined immediately prior to such reduction).

     (c)   Each reduction in the Revolving Credit Commitments or Swingline
Commitment, or reduction of the Total Credit-Linked Deposit, hereunder shall be
made ratably among the applicable Lenders in accordance with their Pro Rata
Percentages. The Company shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination

54



--------------------------------------------------------------------------------



 



or reduction, the Commitment Fees on the amount of the Commitments so terminated
or reduced accrued to but excluding the date of such termination or reduction.

     (d)   In addition to the foregoing and subject to the terms hereof, so long
as no Default or Event of Default shall have occurred and be continuing, upon at
least three Business Days’ prior irrevocable written or fax notice to the
Administrative Agent, the Term Loan Borrower may, at any time and from time to
time, request that any unused portion of the Total Credit-Linked Deposit in an
amount not greater than the excess of the Total Credit-Linked Deposit over the
aggregate Funded L/C Exposure be permanently converted into Term Loans, in whole
or in part, without premium or penalty; provided, however, that (i) each partial
conversion shall be an integral multiple of $1,000,000 and in a minimum amount
of $5,000,000 and (ii) the Total Credit-Linked Deposit shall not be reduced to
an amount that would result in the aggregate Funded L/C Exposure exceeding the
Total Credit-Linked Deposit (as so reduced). Any such notice of conversion shall
include the date and amount of such conversion. If any such notice of conversion
is properly given, the Administrative Agent shall irrevocably and permanently
fund the requested amount in the Credit-Linked Deposit Account to the Term Loan
Borrower as proceeds of Term Loans made on such date by the Funded L/C Lenders
ratably in accordance with their Pro Rata Percentages of the Total Credit-Linked
Deposit, and the amount so funded shall permanently reduce the Total
Credit-Linked Deposit; any amount so funded pursuant to this paragraph shall, on
and after the funding date thereof, be deemed to be Term Loans for all purposes
hereunder.

     SECTION 2.10.   Conversion and Continuation of Borrowings. Each Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing of such
Borrower into an ABR Borrowing, (b) not later than 12:00 (noon), New York City
time, three Business Days prior to conversion or continuation, to convert any
ABR Borrowing of such Borrower into a Eurodollar Borrowing or to continue any
Eurodollar Borrowing of such Borrower as a Eurodollar Borrowing for an
additional Interest Period and (c) not later than 12:00 (noon), New York City
time, three Business Days prior to conversion, to convert the Interest Period
with respect to any Eurodollar Borrowing of such Borrower to another permissible
Interest Period, subject in each case to the following:

          (i) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;

          (ii) if less than all the outstanding principal amount of any
Borrowing shall be converted or continued, then each resulting Borrowing shall
satisfy the limitations specified in Sections 2.02(a) and 2.02(b) regarding the
principal amount and maximum number of Borrowings of the relevant Type;

          (iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued and unpaid interest on any

55



--------------------------------------------------------------------------------



 



Eurodollar Loan (or portion thereof) being converted shall be paid by the
applicable Borrower at the time of conversion;

          (iv) if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the applicable Borrower shall
pay, upon demand, any amounts due to the Lenders pursuant to Section 2.16;

          (v) any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

          (vi) any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing;

          (vii) no Interest Period may be selected for any Eurodollar Term
Borrowing that would end later than a Repayment Date occurring on or after the
first day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of the sum of (A) the Eurodollar Term Borrowings
with Interest Periods ending on or prior to such Repayment Date and (B) the ABR
Term Borrowings would not be at least equal to the principal amount of Term
Borrowings to be paid on such Repayment Date; and

          (viii) after the occurrence and during the continuance of an Event of
Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.

     Each notice pursuant to this Section 2.10 shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Borrowing
that the applicable Borrower requests be converted or continued, (ii) whether
such Borrowing is to be converted to or continued as a Eurodollar Borrowing or
an ABR Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Borrowing, the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. The Administrative Agent shall advise the Lenders of any
notice given pursuant to this Section 2.10 and of each Lender’s portion of any
converted or continued Borrowing. If the applicable Borrower shall not have
given notice in accordance with this Section 2.10 to continue any Borrowing into
a subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be converted or continued into an
ABR Borrowing.

     SECTION 2.11.   Repayment of Term Borrowings . (a) On the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), the Term Loan Borrower
shall pay to the Administrative Agent, for the account of the Term Lenders, a
principal amount of the Term Loans (as adjusted from time to

56



--------------------------------------------------------------------------------



 



time pursuant to Sections 2.11(b), 2.12 and 2.13(e)) in an aggregate amount
equal to the sum of the principal amount of Term Loans made on the Restatement
Date, multiplied, in each case, by the percentage set forth below for such date,
together in each case with accrued and unpaid interest and Fees on the amount to
be paid to but excluding the date of such payment:

      Repayment Date   Percentage
March 31, 2005
  0.25%
June 30, 2005
  0.25%
September 30, 2005
  0.25%
December 31, 2005
  0.25%
March 31, 2006
  0.25%
June 30, 2006
  0.25%
September 30, 2006
  0.25%
December 31, 2006
  0.25%
March 31, 2007
  0.25%
June 30, 2007
  0.25%
September 30, 2007
  0.25%
December 31, 2007
  0.25%
March 31, 2008
  0.25%
June 30, 2008
  0.25%
September 30, 2008
  0.25%
December 31, 2008
  0.25%
March 31, 2009
  0.25%
June 30, 2009
  0.25%
September 30, 2009
  0.25%
December 31, 2009
  0.25%
March 31, 2010
  0.25%
June 30, 2010
  0.25%
September 30, 2010
  0.25%
December 31, 2010
  0.25%
March 31, 2011
  0.25%
June 30, 2011
  0.25%
September 30, 2011
  0.25%
Term Loan Maturity Date
  93.25% or Remainder

     (b)   In the event and on each occasion that any Term Loan Commitments
shall be reduced or shall expire or terminate other than as a result of the
making of a Term Loan, the installments payable on each Repayment Date shall be
reduced pro rata by an aggregate amount equal to the amount of such reduction,
expiration or termination.

     (c)   To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment. To the extent not previously returned, all Credit-Linked Deposits shall
be returned to the Funded L/C Lenders on the Funded Letter of Credit Maturity
Date, together with accrued and unpaid fees and other amounts due hereunder.

57



--------------------------------------------------------------------------------



 



     (d)   All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

     SECTION 2.12.   Prepayment . (a) Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing of such Borrower, in whole or
in part, upon at least three Business Days’ prior written or fax notice (or
telephone notice promptly confirmed by written or fax notice) in the case of
Eurodollar Loans, or written or fax notice (or telephone notice promptly
confirmed by written or fax notice) at least one Business Day prior to the date
of prepayment in the case of ABR Loans, to the Administrative Agent before 11:00
a.m., New York City time; provided, however, that each partial prepayment shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000.

     (b)   Optional prepayments of Term Loans shall be applied pro rata against
the remaining scheduled installments of principal due in respect of the Term
Loans.

     (c)   Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Sections 2.05(e) and 2.16. All prepayments
under this Section 2.12 shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment.

     SECTION 2.13.   Mandatory Prepayments . (a) In the event of any termination
of all the Revolving Credit Commitments, each Revolving Loan Borrower shall, on
the date of such termination, repay or prepay all its outstanding Revolving
Credit Borrowings and all its outstanding Swingline Loans and replace all its
outstanding Revolving Letters of Credit and/or deposit an amount equal to the
Revolving L/C Exposure in cash in a cash collateral account established with the
Collateral Agent for the benefit of the Revolving Credit Lenders. If as a result
of any partial reduction of the Revolving Credit Commitments the Aggregate
Revolving Credit Exposure would exceed the Total Revolving Credit Commitment
after giving effect thereto, then the Revolving Loan Borrowers shall, on the
date of such reduction, repay or prepay Revolving Credit Borrowings or Swingline
Loans (or a combination thereof) and/or cash collateralize Revolving Letters of
Credit in an amount sufficient to eliminate such excess.

     (b)   Not later than the tenth Business Day following receipt of Net Cash
Proceeds from the completion of any Asset Sale (other than Excluded Proceeds) or
the occurrence of any Recovery Event, the Term Loan Borrower shall apply the
Required Prepayment Percentage of the Net Cash Proceeds received with respect
thereto to prepay outstanding Term Loans and, thereafter, to permanently reduce
the Total Credit-Linked Deposit, such prepayment and reduction to be made in
accordance with Section 2.13(d).

     (c)   No later than the earlier of (i) 90 days after the end of each fiscal
year of the Term Loan Borrower, commencing with the fiscal year ending on
December 31, 2005, and (ii) the date on which the financial statements with
respect to such period are delivered pursuant to Section 5.04(a), the Term Loan
Borrower shall prepay outstanding Term Loans and, thereafter, permanently reduce
the Total Credit-Linked Deposit, such prepayment and reduction to be made

58



--------------------------------------------------------------------------------



 



in accordance with Section 2.13(d), in an aggregate principal amount equal to
the Required Prepayment Percentage of Adjusted Excess Cash Flow for the fiscal
year then ended.

     (d)   Notwithstanding any provision in this Agreement to the contrary, but
subject to the right of each Term Lender and each Funded L/C Lender to elect to
decline all or any portion of any prepayment or return pursuant to this
Section 2.13 as described below, the amount to be prepaid or returned on any
date pursuant to this Section 2.13 shall be applied first to the prepayment (to
the extent required to be so applied) of all Term Loans outstanding on such date
and thereafter (to the extent of any residual) to the permanent return of
Credit-Linked Deposits outstanding on such date (or to be deposited in an
account with the Administrative Agent if required under the circumstances
described in paragraph (e) below). No later than 5:00 p.m., New York City time,
one Business Day prior to the applicable prepayment or return date, each Term
Lender and each Funded L/C Lender may provide written notice to the
Administrative Agent either (i) setting forth the maximum amount of the
aggregate amount of its Term Loans and/or Credit-Linked Deposits that it wishes
to have prepaid or returned on such date pursuant to this Section (the
“Requested Prepayment Amount”) or (ii) declining in its entirety any prepayment
or return on such date pursuant to this Section. In the event that any Term
Lender or any Funded L/C Lender shall fail to provide such written notice to the
Administrative Agent within the time period specified above, (i) such Term
Lender shall be deemed to have elected a Requested Prepayment Amount equal to
its ratable share of such mandatory prepayment (determined based on the
percentage of the aggregate amount of all Term Loans represented by such Term
Lender’s Term Loans as determined immediately prior to such prepayment and
without taking into account any Requested Prepayment Amount of any other Lender)
and (ii) such Funded L/C Lender shall be deemed to have elected a Requested
Prepayment Amount equal to its ratable share of such mandatory return
(determined based on the percentage of the aggregate amount of the Total
Credit-Linked Deposit represented by such Funded L/C Lender’s Credit-Linked
Deposits as determined immediately prior to such return and without taking into
account any Requested Prepayment Amount of any other Lender). In the event that
the amount of any mandatory prepayment or return to be made pursuant to this
Section shall be equal to or exceed the aggregate amount of all Requested
Prepayment Amounts of all Term Lenders electing (or deemed to be electing) such
a prepayment, each Term Lender electing (or deemed to be electing) such a
prepayment shall have an amount of its Term Loans prepaid that is equal to such
Term Lender’s Requested Prepayment Amount, and any residual amount of any
mandatory prepayment or return remaining after such application shall be applied
to the return of the Credit-Linked Deposits of the Funded L/C Lenders as
follows: (i) in the event that any such residual amount shall be equal to or
exceed the aggregate amount of all Requested Prepayment Amounts of all Funded
L/C Lenders electing (or deemed to be electing) such a return, each Funded L/C
Lender electing (or deemed to be electing) such a return shall have an amount of
its Credit-Linked Deposits returned that is equal to such Funded L/C Lender’s
Requested Prepayment Amount or (ii) in the event that any such residual amount
shall be less than the aggregate amount of all Requested Prepayment Amounts of
all Funded L/C Lenders electing (or deemed to be electing) such a return, each
Funded L/C Lender electing (or deemed to be electing) such a return shall have
its Credit-Linked Deposits returned in an amount equal to the product of (A) the
amount of such residual and (B) the percentage of the aggregate Requested
Prepayment Amounts of all Funded L/C Lenders electing (or deemed to be electing)
such a return represented by such Funded L/C Lender’s Requested Prepayment
Amount. In the event that the amount of any mandatory prepayment to be made
pursuant to this Section shall be less than the aggregate

59



--------------------------------------------------------------------------------



 



amount of all Requested Prepayment Amounts of all Term Lenders electing (or
deemed to be electing) such a prepayment, (i) each Term Lender electing (or
deemed to be electing) such a prepayment shall have its Term Loans prepaid in an
amount equal to the product of (A) the amount of such mandatory prepayment and
(B) the percentage of the aggregate Requested Prepayment Amounts of all Term
Lenders electing (or deemed to be electing) such a prepayment represented by
such Term Lender’s Requested Prepayment Amount and (ii) no amount shall be
returned in respect of the Credit-Linked Deposits. Mandatory prepayments of
outstanding Term Loans under this Agreement shall be applied pro rata against
the remaining scheduled installments due in respect of the Term Loans under
Section 2.11.

     (e)   Notwithstanding any provision in this Agreement to the contrary, in
the event that any permanent reduction of the Total Credit-Linked Deposit
pursuant to this Section would result in the Funded L/C Exposure exceeding the
Total Credit-Linked Deposit, the Term Loan Borrower shall deposit cash in a cash
collateral account established with the Administrative Agent pursuant to
Section 2.23(j) in the amount of such excess.

     (f)   The Term Loan Borrower shall deliver to the Administrative Agent, at
the time of each prepayment or reduction required under this Section 2.13, (i) a
certificate signed by a Financial Officer of the Term Loan Borrower setting
forth in reasonable detail the calculation of the amount of such prepayment or
reduction and (ii) to the extent practicable, at least ten days prior written
notice of such prepayment or reduction (and the Administrative Agent shall
promptly provide the same to each Term Lender and Funded L/C Lender). Each
notice of prepayment or reduction shall specify the prepayment or reduction
date, the Type of each Loan being prepaid and the principal amount of each Loan
(or portion thereof) to be prepaid and the amount of any reduction of the Total
Credit-Linked Deposit. All prepayments of Borrowings or reductions of the Total
Credit-Linked Deposit pursuant to this Section 2.13 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

     SECTION 2.14.   Reserve Requirements; Change in Circumstances .
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall:

          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender, the Administrative Agent or the Issuing Bank
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate) or

          (ii) impose on any Lender, the Administrative Agent or the Issuing
Bank or the London interbank market any other condition affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein or any Credit-Linked Deposit,

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Bank of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to any
Lender, the Administrative Agent or the Issuing Bank of issuing or maintaining
any Letter of Credit or any Credit-Linked Deposit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) by an

60



--------------------------------------------------------------------------------



 



amount reasonably deemed by such Lender, the Administrative Agent or the Issuing
Bank to be material, then the Borrowers will pay to such Lender, the
Administrative Agent or the Issuing Bank, as the case may be, upon demand such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

     (b)   If any Lender, the Administrative Agent or the Issuing Bank shall
have determined that any Change in Law regarding capital adequacy has or would
have the effect of reducing the rate of return on such Lender’s, the
Administrative Agent’s or the Issuing Bank’s capital or on the capital of such
Lender’s, the Administrative Agent’s or the Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit purchased by, such Lender or the Letters of Credit issued
by the Issuing Bank to a level below that which such Lender, the Administrative
Agent or the Issuing Bank or such Lender’s, the Administrative Agent’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s, the Administrative Agent’s or the
Issuing Bank’s policies and the policies of such Lender’s, the Administrative
Agent’s or the Issuing Bank’s holding company with respect to capital adequacy)
by an amount reasonably deemed by such Lender, the Administrative Agent or the
Issuing Bank to be material, then from time to time the Borrowers shall pay to
such Lender, the Administrative Agent or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender, the
Administrative Agent or the Issuing Bank or such Lender’s, the Administrative
Agent’s or the Issuing Bank’s holding company for any such reduction suffered.

     (c)   A certificate of a Lender, the Administrative Agent or the Issuing
Bank setting forth the amount or amounts reasonably determined by such Person to
be necessary to compensate such Lender, the Administrative Agent or the Issuing
Bank or its holding company, as applicable, as specified in paragraph (a) or
(b) of this Section shall be delivered to the Borrowers and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender, the Administrative
Agent or the Issuing Bank, as the case may be, the amount or amounts shown as
due on any such certificate delivered by it within 10 days after its receipt of
the same.

     (d)   Failure or delay on the part of any Lender, the Administrative Agent
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, the Administrative Agent’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrowers shall not
be under any obligation to compensate any Lender, the Administrative Agent or
the Issuing Bank under paragraph (a) or (b) above for increased costs or
reductions with respect to any period prior to the date that is 270 days prior
to such request if such Lender, the Administrative Agent or the Issuing Bank
knew or could reasonably have been expected to know of the circumstances giving
rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 270-day period. The
protection of this Section shall be available to each Lender, the Administrative
Agent and the Issuing Bank regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.

61



--------------------------------------------------------------------------------



 



     SECTION 2.15.   Change in Legality . (a) Notwithstanding any other
provision of this Agreement, if any Change in Law shall make it unlawful for any
Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrowers and to the Administrative Agent:

          (i) such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans will not thereafter (for
such duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

          (ii) such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans. Any such conversion of a Eurodollar Loan under (i) above
shall be subject to Section 2.16.

     (b)   For purposes of this Section 2.15, a notice to the Borrowers by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrowers.

     SECTION 2.16.   Indemnity. The Borrowers shall indemnify each Lender
against any loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor, (iii) any Eurodollar
Loan to be made by such Lender (including any Eurodollar Loan to be made
pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the applicable Borrower
hereunder, (iv) the default by the Term Loan Borrower in making any reduction or
conversion of any Credit-Linked Deposits after notice thereof shall have been
given by the Term Loan Borrower hereunder or (v) the reduction or conversion of
any Credit-Linked Deposits on a day which is not the last day of the Interest
Period with respect thereto (any of the events referred to in this clause
(a) being called a “Breakage Event”) or (b) any default in the making of any
payment or prepayment

62



--------------------------------------------------------------------------------



 



required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan or
Credit-Linked Deposit that is the subject of such Breakage Event for the period
from the date of such Breakage Event to the last day of the Interest Period in
effect (or that would have been in effect) for such Loan or Credit-Linked
Deposit, as the case may be, over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrowers and shall be
conclusive absent manifest error.

     SECTION 2.17.   Pro Rata Treatment. Except as provided below in this
Section 2.17 with respect to Swingline Loans and as required under Section 2.13,
2.14, 2.15 or 2.20, each Borrowing, each payment or prepayment of principal of
any Borrowing, each payment of interest on the Loans, each payment of the
Commitment Fees, each reduction of the Term Loan Commitments or the Revolving
Credit Commitments and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). For purposes of
determining the available Revolving Credit Commitments of the Lenders at any
time, each outstanding Swingline Loan shall be deemed to have utilized the
Revolving Credit Commitments of the Lenders (including those Lenders which shall
not have made Swingline Loans) pro rata in accordance with such respective
Revolving Credit Commitments. Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole dollar amount.

     SECTION 2.18.   Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
any Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the

63



--------------------------------------------------------------------------------



 



purchase price or prices or adjustment restored without interest. Each Borrower
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation in a Loan or L/C Disbursement deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by such Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
such Borrower in the amount of such participation.

     SECTION 2.19.   Payments . (a) Each Borrower shall make each payment
(including principal of or interest on any Borrowing or any L/C Disbursement or
any Fees or other amounts) hereunder and under any other Loan Document not later
than 12:00 (noon), New York City time, on the date when due in immediately
available dollars, without setoff, defense or counterclaim. Each such payment
(other than (i) Issuing Bank Fees, which shall be paid directly to the Issuing
Bank, and (ii) principal of and interest on Swingline Loans, which shall be paid
directly to the Swingline Lender except as otherwise provided in
Section 2.22(e)) shall be made to the Administrative Agent at its offices at
Eleven Madison Avenue, New York, NY 10010 by wire transfer of immediately
available funds (or as otherwise agreed by the Company and the Administrative
Agent). All payments hereunder and under each other Loan Document shall be made
in dollars.

     (b)   Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

     SECTION 2.20.   Taxes . (a) Except as otherwise provided herein, any and
all payments by or on account of any obligation of any Borrower or any other
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Borrower or any other Loan Party shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower or such other Loan Party shall make (or
cause to be made) such deductions and (iii) such Borrower or such other Loan
Party shall pay (or cause to be paid) the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. In addition, any
Borrower or any other Loan Party hereunder shall pay (or cause to be paid) any
Other Taxes imposed other than by deduction or withholding to the relevant
Governmental Authority in accordance with applicable law.

     (b)   Any and all payments by or on account of any obligation of the
Administrative Agent pursuant to Section 2.24(b) hereunder shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Administrative Agent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the Administrative
Agent shall so notify the Company and advise it of the additional amount
required to be paid so that the sum payable by the Administrative Agent pursuant
to Section

64



--------------------------------------------------------------------------------



 



2.24(b) after making all required deductions (including deductions applicable to
additional sums payable under this Section) to the Funded L/C Lenders is an
amount from the Administrative Agent equal to the sum they would have received
from the Administrative Agent had no deductions been made, (ii) the Borrowers
shall pay such additional amount to the Administrative Agent, (iii) the
Administrative Agent shall make all required deductions, (iv) the Administrative
Agent shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law and (v) the Borrowers shall jointly and
severally indemnify, within 10 days after written demand therefor, the
Administrative Agent with respect to any payments made on account of any
obligation of the Administrative Agent pursuant to Section 2.24(b).

     (c)   Each Borrower shall jointly and severally indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, or any of their
respective Affiliates, on or with respect to any payment by or on account of any
obligation of any Borrower or any Loan Party hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto. A certificate
as to the amount of such payment or liability shall be delivered to any Borrower
by a Lender, or by the Administrative Agent on its behalf or on behalf of a
Lender, promptly upon such party’s determination of an indemnifiable event and
such certificate shall be conclusive absent clearly demonstrable error; provided
that the failure to deliver such certificate shall not affect the obligations of
the Borrowers under this Section 2.20(c) except to the extent the Borrower is
actually prejudiced thereby. Payment under this Section 2.20(c) shall be made
within 15 days from the date of delivery of such certificate; provided that no
Borrower shall be obligated to make any such payment to the Administrative Agent
or the Lender (as the case may be) in respect of penalties, interest and other
liabilities attributable to any Indemnified Taxes or Other Taxes if and to the
extent that such penalties, interest and other liabilities are attributable to
the gross negligence or willful misconduct of the Administrative Agent or such
Lender or to the failure of the Administrative Agent or a Lender to deliver a
certificate as to the amount of an indemnifiable liability within 180 days of
such party’s determination of an indemnifiable event.

     (d)   As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower or any other Loan Party to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

     (e)   Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the reasonable written request of such Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s reasonable judgment such completion,
execution or delivery would not materially prejudice the legal position of such
Lender.

65



--------------------------------------------------------------------------------



 



     SECTION 2.21.   Assignment of Commitments Under Certain Circumstances; Duty
to Mitigate . (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15 or (iii) any
Borrower is required to pay any additional amount to any Lender or the Issuing
Bank or any Governmental Authority on account of any Lender or the Issuing Bank
pursuant to Section 2.20, the Borrowers may, at their sole expense and effort
(including with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrowers shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, of the Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, and (z) the Borrowers or such assignee shall have paid to the affected
Lender or the Issuing Bank in immediately available funds an amount equal to the
sum of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender or the Issuing Bank,
respectively, plus all Fees and other amounts accrued for the account of such
Lender or the Issuing Bank hereunder (including any amounts under Section 2.14
and Section 2.16); provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s or the
Issuing Bank’s claim for compensation under Section 2.14 or notice under
Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may be,
cease to cause such Lender or the Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.15, or cease to result
in amounts being payable under Section 2.20, as the case may be (including as a
result of any action taken by such Lender or the Issuing Bank pursuant to
paragraph (b) below), or if such Lender or the Issuing Bank shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event, as the case may be, then such Lender or the Issuing Bank
shall not thereafter be required to make any such transfer and assignment
hereunder.

     (b)   If (i) any Lender or the Issuing Bank shall request compensation
under Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice
described in Section 2.15 or (iii) any Borrower is required to pay any
additional amount to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or the Issuing Bank, pursuant to
Section 2.20, then such Lender or the Issuing Bank shall use reasonable efforts
(which shall not require such Lender or the Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrowers or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce

66



--------------------------------------------------------------------------------



 



amounts payable pursuant to Section 2.20, as the case may be, in the future.
Each Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or the Issuing Bank in connection with any such filing or assignment,
delegation and transfer.

     SECTION 2.22.   Swingline Loans . (a) Swingline Commitment. Subject to the
terms and conditions hereof and relying upon the representations and warranties
set forth herein, the Swingline Lender agrees to make loans to the Revolving
Loan Borrowers, at any time and from time to time after the Restatement Date,
and until the earlier of the Revolving Credit Maturity Date and the termination
of the Revolving Credit Commitments in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all Swingline Loans exceeding $30,000,000
in the aggregate or (ii) the Aggregate Revolving Credit Exposure, after giving
effect to any Swingline Loan, exceeding the Total Revolving Credit Commitment.
Each Swingline Loan shall be in a principal amount that is an integral multiple
of $500,000. The Swingline Commitment may be terminated or reduced from time to
time as provided herein. Within the foregoing limits, the Revolving Loan
Borrowers may borrow, pay or prepay, without premium or penalty, and reborrow
Swingline Loans hereunder, subject to the terms, conditions and limitations set
forth herein.

     (b)   Swingline Loans. Each Revolving Loan Borrower shall notify the
Administrative Agent by fax, or by telephone (confirmed by fax), not later than
10:00 a.m., New York City time, on the day of a proposed Swingline Loan to be
made to it. Such notice shall be delivered on a Business Day, shall be
irrevocable and shall refer to this Agreement and shall specify the requested
date (which shall be a Business Day) and amount of such Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any notice
received from a Revolving Loan Borrower pursuant to this paragraph (b). The
Swingline Lender shall make each Swingline Loan available to the applicable
Revolving Loan Borrower by means of a credit to the general deposit account of
such Revolving Loan Borrower with the Swingline Lender by 3:00 p.m. on the date
such Swingline Loan is so requested.

     (c)   Prepayment. The Revolving Loan Borrowers shall have the right at any
time and from time to time to prepay any Swingline Loan, in whole or in part,
upon giving written or fax notice (or telephone notice promptly confirmed by
written or fax notice) to the Swingline Lender and to the Administrative Agent
before 12:00 (noon), New York City time, on the date of prepayment at the
Swingline Lender’s address for notices specified in the Lender Addendum
delivered by the Swingline Lender. All principal payments of Swingline Loans
shall be accompanied by accrued interest on the principal amount being repaid to
the date of payment.

     (d)   Interest. Each Swingline Loan shall be an ABR Loan and, subject to
the provisions of Section 2.07, shall bear interest as provided in
Section 2.06(a).

     (e)   Participations. The Swingline Lender may by written notice given to
the Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans.

67



--------------------------------------------------------------------------------



 



In furtherance of the foregoing, each Revolving Credit Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lender, such
Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan or Loans.
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis,
to the payment obligations of the Lenders under this Section) and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Revolving Loan Borrowers of any participations in any Swingline Loan acquired
pursuant to this paragraph and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Revolving Loan Borrowers
(or other party on behalf of the Revolving Loan Borrowers) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve any Revolving Loan Borrower (or
other party liable for obligations of any Revolving Loan Borrower) of any
default in the payment thereof.

     SECTION 2.23.   Letters of Credit. (a) General. On the Restatement Date,
the Existing Letters of Credit will automatically, without any action on the
part of any Person, be deemed to be Funded Letters of Credit issued hereunder
for the account of the Term Loan Borrower for all purposes of this Agreement and
the other Loan Documents. Subject to the terms and conditions hereof, (i) each
Revolving Loan Borrower may request the issuance of a Revolving Letter of Credit
at any time and from time to time while the Revolving Credit Commitments remain
in effect, and (ii) the Term Loan Borrower may request the issuance of a Funded
Letter of Credit at any time and from time to time during the Funded Letter of
Credit Availability Period, in the case of each of clauses (i) and (ii), for its
own account or for the account of any of the Subsidiary Guarantors or for the
account of any other Subsidiary provided that the L/C Exposure with respect to
all such Letters of Credit for the account of Subsidiaries that are not
Subsidiary Guarantors shall not exceed the L/C Exposure Cap (and, if for the
account of a Subsidiary Guarantor or other Subsidiary, such Borrower and such
Subsidiary Guarantor or such other Subsidiary, as the case may be, shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank. This Section shall
not be construed to impose an obligation upon the Issuing Bank to issue any
Letter of Credit that is inconsistent with the terms and conditions of this
Agreement.

     (b)   Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the applicable Borrower shall
hand deliver or fax to the Issuing Bank and the

68



--------------------------------------------------------------------------------



 



Administrative Agent (no less than three Business Days (or such shorter period
of time acceptable to the Issuing Bank) in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, whether such Letter of Credit shall be a Funded Letter of Credit or a
Revolving Letter of Credit, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit. The Issuing Bank shall promptly
(i) notify the Administrative Agent in writing of the amount and expiry date of
each Letter of Credit issued by it and (ii) provide a copy of such Letter of
Credit (and any amendments, renewals or extensions thereof) to the
Administrative Agent. A Funded Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each such Funded Letter of Credit the Term Loan Borrower shall be deemed to
represent and warrant that, after giving effect to such issuance, amendment,
renewal or extension the Funded L/C Exposure shall not exceed the Total
Credit-Linked Deposit at such time. A Revolving Letter of Credit shall be
issued, amended, renewed or extended only if, and upon issuance, amendment,
renewal or extension of each such Revolving Letter of Credit the applicable
Revolving Loan Borrower shall be deemed to represent and warrant that, after
giving effect to such issuance, amendment, renewal or extension, the Aggregate
Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitment. If the applicable Borrower shall fail to specify whether any
requested Letter of Credit is to be a Funded Letter of Credit or a Revolving
Letter of Credit, then the requested Letter of Credit shall be deemed to be a
Funded Letter of Credit unless the issuance thereof would result in the Funded
L/C Exposure exceeding the Total Credit-Linked Deposit at such time, in which
case it shall be deemed to be a Revolving Letter of Credit, but only if the
issuance of a Revolving Letter of Credit is permissible at such time as
described above. Notwithstanding the foregoing, the issuance of Funded Letters
of Credit shall also be subject to the limitations set forth in Section 2.23(e)
below.

     (c)   Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit and (ii)(A) in the case of any Revolving Letter of
Credit, the date that is five Business Days prior to the Revolving Credit
Maturity Date and (B) in the case of any Funded Letter of Credit, the date that
is five Business Days prior to the Funded Letter of Credit Maturity Date, unless
such Letter of Credit expires by its terms on an earlier date; provided,
however, that a Letter of Credit may, upon the request of the applicable
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to, in the case of any
Revolving Letter of Credit, the Revolving Credit Maturity Date or, in the case
of any Funded Letter of Credit, the Funded Letter of Credit Maturity Date)
unless the Issuing Bank notifies the beneficiary thereof at least 30 days prior
to the then-applicable expiration date that such Letter of Credit will not be
renewed.

     (d)   Participations. By the issuance of a Revolving Letter of Credit and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Revolving Credit Lender, and each such Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Percentage of the

69



--------------------------------------------------------------------------------



 



aggregate amount available to be drawn under such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Pro Rata Percentage of each Revolving L/C
Disbursement made by the Issuing Bank and not reimbursed by any Borrower (or, if
applicable, another party pursuant to its obligations under any other Loan
Document) forthwith on the date due as provided in Section 2.02(f). Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Revolving Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

     On the Restatement Date, without any further action on the part of the
Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Funded L/C
Lender, and each such Lender hereby acquires from the Issuing Bank, a
participation in each Funded Letter of Credit (including each Existing Letter of
Credit) equal to such Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit. The aggregate purchase price
for the participations of each Funded L/C Lender in Funded Letters of Credit
shall equal the amount of the Credit-Linked Deposit of such Lender. Each Funded
L/C Lender shall pay to the Administrative Agent its Credit-Linked Deposit in
full on the Restatement Date. Each Funded L/C Lender hereby absolutely and
unconditionally agrees that if the Issuing Bank makes a Funded L/C Disbursement
which is not reimbursed by the Term Loan Borrower pursuant to Section 2.23(e),
the Administrative Agent shall reimburse the Issuing Bank for the amount of such
Funded L/C Disbursement, ratably as among the Funded L/C Lenders in accordance
with their Pro Rata Percentages of the Total Credit-Linked Deposit, from such
Funded L/C Lender’s Credit-Linked Deposit on deposit in the Credit-Linked
Deposit Account. Each Funded L/C Lender acknowledges and agrees that its
obligation to acquire and fund participations in respect of Funded Letters of
Credit pursuant to this paragraph is unconditional and irrevocable and shall not
be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the return of the
Credit-Linked Deposits, and that such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Without limiting the foregoing,
each Funded L/C Lender irrevocably authorizes the Administrative Agent to apply
amounts of its Credit-Linked Deposit as provided in this paragraph.

     (e)   Reimbursement. If the Issuing Bank shall make any Revolving L/C
Disbursement in respect of a Revolving Letter of Credit, the applicable
Revolving Loan Borrower shall pay or cause to be paid to the Administrative
Agent an amount equal to such Revolving L/C Disbursement not later than two
hours after such Revolving Loan Borrower shall have received notice from the
Issuing Bank that payment of such draft will be made, or, if such Revolving Loan
Borrower shall have received such notice later than 10:00 a.m., New York City
time, on any Business Day, not later than 12:00 (noon), New York City time, on
the immediately following Business Day.

     If the Issuing Bank shall make any Funded L/C Disbursement in respect of a
Funded Letter of Credit, the Term Loan Borrower shall have the right (but not
the obligation) to pay or

70



--------------------------------------------------------------------------------



 



cause to be paid to the Administrative Agent an amount equal to the entire
amount of such Funded L/C Disbursement not later than two hours after the Term
Loan Borrower shall have received notice from the Issuing Bank that payment of
such draft will be made or, if the Term Loan Borrower shall have received such
notice later than 10:00 a.m., New York City time, on any Business Day, not later
than 12:00 (noon), New York City time, on the immediately following Business
Day. If the Term Loan Borrower does not so elect to reimburse the Issuing Bank
for such Funded L/C Disbursement, reimbursement of the Issuing Bank shall be
made in accordance with the provisions of Section 2.02(f). In the event that the
Term Loan Borrower elects to reimburse the Issuing Bank for any Funded L/C
Disbursement, for a period of 91 days following such reimbursement payment by
the Term Loan Borrower, the Funded L/C Exposure shall be deemed to include for
all purposes hereunder (including for purposes of the issuance of any new Funded
Letter of Credit during such period) the amount of such reimbursement payment
until the end of such 91-day period.

     (f)   Obligations Absolute. Each Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

          (i) any lack of validity or enforceability of any Letter of Credit or
any Loan Document, or any term or provision therein;

          (ii) any amendment or waiver of, or any consent to departure from, all
or any of the provisions of any Letter of Credit or any Loan Document;

          (iii) the existence of any claim, setoff, defense or other right that
the applicable Borrower, any other party guaranteeing, or otherwise obligated
with, such Borrower, any subsidiary or other Affiliate thereof or any other
Person may at any time have against the beneficiary under any Letter of Credit,
the Issuing Bank, the Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;

          (iv) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

          (v) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

          (vi) any other act or omission to act or delay of any kind of the
Issuing Bank, any Lender, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the applicable Borrower’s obligations hereunder.

     Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of each
Borrower hereunder to reimburse L/C

71



--------------------------------------------------------------------------------



 



Disbursements will not be excused by the gross negligence or willful misconduct
of the Issuing Bank. However, the foregoing shall not be construed to excuse the
Issuing Bank from liability to any Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by each Borrower to the extent permitted by applicable law) suffered by
such Borrower that are caused by the Issuing Bank’s gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof; it is understood that the
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) the Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuing Bank.

     (g)   Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the applicable Borrower of such demand for payment and whether the Issuing Bank
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse the Issuing Bank and the applicable Lenders with
respect to any such L/C Disbursement. The Administrative Agent shall promptly
give each Revolving Credit Lender or each Funded L/C Lender, as the case may be,
notice thereof.

     (h)   Interim Interest. If the Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, then, (i) in the case of any Revolving L/C
Disbursement, unless the applicable Borrower shall reimburse such Revolving L/C
Disbursement in full on such date or (ii) in the case of any Funded L/C
Disbursement, unless either the Term Loan Borrower shall reimburse such Funded
L/C Disbursement in full within the time period specified in Section 2.23(e) or
the Administrative Agent shall reimburse such Funded L/C Disbursement with funds
held in the Credit-Linked Deposit Account in full on such date, in each case the
unpaid amount thereof shall bear interest for the account of the Issuing Bank,
for each day from and including the date of such L/C Disbursement to but
excluding the earlier of the date of payment by the applicable Borrower or the
date on which interest shall commence to accrue thereon as provided in
Section 2.02(f), at (A) in the case of a Revolving L/C Disbursement, the rate
per annum that would apply to such amount if such amount were an ABR Revolving
Loan and (B) in the case of a Funded L/C Disbursement, the rate per annum that
would apply to such amount if such amount were an ABR Term Loan.

72



--------------------------------------------------------------------------------



 



     (i)   Resignation or Removal of the Issuing Bank. The Issuing Bank may
resign at any time by giving 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrowers, and may be removed at any time by the
Company by notice to the Issuing Bank, the Administrative Agent and the Lenders.
Subject to the next succeeding paragraph, upon the acceptance of any appointment
as the Issuing Bank hereunder by a Lender that shall agree to serve as successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Bank and the retiring
Issuing Bank shall be discharged from its obligations to issue additional
Letters of Credit hereunder without affecting its rights and obligations with
respect to Letters of Credit previously issued by it. At the time such removal
or resignation shall become effective, the Borrowers shall pay all accrued and
unpaid fees pursuant to Section 2.05(c)(ii). The acceptance of any appointment
as the Issuing Bank hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the
Borrowers and the Administrative Agent, and, from and after the effective date
of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

     (j)   Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrowers shall, on the Business Day they receive notice from
the Administrative Agent or the Majority Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Credit Lenders and Funded L/C Lenders with
L/C Exposure representing greater than 50% of the total L/C Exposure) thereof
and of the amount to be deposited, deposit in an account with the Collateral
Agent, for the ratable benefit of the Lenders with L/C Exposure, an amount in
cash equal to the L/C Exposure as of such date. Such deposit shall be held by
the Collateral Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits in Cash Equivalents, which investments shall be made at the
option and sole discretion of the Collateral Agent, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the Issuing Bank for L/C Disbursements for
which it has not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrowers for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Credit Lenders and Funded L/C Lenders with L/C Exposure
representing greater than 50% of the total L/C Exposure), be applied to satisfy
the Secured Obligations hereunder. If the Borrowers are required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all Events of Default have
been cured or waived.

73



--------------------------------------------------------------------------------



 



     (k)   Additional Issuing Banks. The Borrowers may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of the Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Bank and such
Lender.

     SECTION 2.24.   Credit-Linked Deposit Account . (a) The Credit-Linked
Deposits shall be held by the Administrative Agent in the Credit-Linked Deposit
Account, and no party other than the Administrative Agent shall have a right of
withdrawal from the Credit-Linked Deposit Account or any other right or power
with respect to the Credit-Linked Deposits, except as expressly set forth in
Section 2.02(f), 2.09(b) or 2.09(d). Notwithstanding any provision in this
Agreement to the contrary, the sole funding obligation of each Funded L/C Lender
in respect of its participation in Funded Letters of Credit shall be satisfied
in full upon the funding of its Credit-Linked Deposit on the Restatement Date.

     (b)   Each of the Borrowers, the Administrative Agent, the Issuing Bank and
each Funded L/C Lender hereby acknowledges and agrees that each Funded L/C
Lender is funding its Credit-Linked Deposit to the Administrative Agent for
application in the manner contemplated by Section 2.02(f) and that the
Administrative Agent has agreed to invest the Credit-Linked Deposits so as to
earn a return (subject to Section 2.08) for the Funded L/C Lenders equal to
(i) the LIBO Rate (without giving effect to the last proviso in the definition
thereof) for the Interest Period in effect for the Credit-Linked Deposits at
such time (the “Benchmark LIBO Rate”) minus (ii) 0.10%. Such interest will be
paid to the Funded L/C Lenders by the Administrative Agent quarterly in arrears
when Letter of Credit fees are payable pursuant to Section 2.05(d). In addition
to the foregoing payments by the Administrative Agent, the Borrowers agree to
make payments to the Funded L/C Lenders quarterly in arrears when Letter of
Credit fees are payable pursuant to Section 2.05(d) (and together with the
payment of such fees) in an amount equal to 0.10% on the average daily amount of
the Credit-Linked Deposit during the applicable Interest Period.

     (c)   Subject to Section 2.09(d), the Borrowers shall have no right, title
or interest in or to the Credit-Linked Deposits and no obligations with respect
thereto, it being acknowledged and agreed by the parties hereto that the making
of the Credit-Linked Deposits by the Funded L/C Lenders, the provisions of this
Section 2.24 and the application of the Credit-Linked Deposits in the manner
contemplated by Section 2.02(f) constitute agreements among the Administrative
Agent, the Issuing Bank and each Funded L/C Lender with respect to the funding
obligations of each Funded L/C Lender in respect of its participation in Funded
Letters of Credit and do not constitute any loan or extension of credit to the
Borrowers, subject to the provisions of Section 2.02(f).

     (d)   Subject to the Borrowers’ compliance with the cash-collateralization
requirements set forth in Section 2.09, the Administrative Agent shall return
any remaining Credit-Linked Deposits to the Funded L/C Lenders following the
occurrence of the Funded Letter of Credit Maturity Date.

74



--------------------------------------------------------------------------------



 



ARTICLE III.

Representations and Warranties

     Each Borrower jointly and severally represents and warrants to the
Arrangers, the Administrative Agent, the Collateral Agent, the Issuing Bank and
each of the Lenders that:

     SECTION 3.01.   Organization; Powers. The Company and each of the
Subsidiaries (a) is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its organization or formation,
(b) has all requisite power and authority, and the legal right, to own and
operate its property and assets, to lease the property it operates as lessee and
to carry on its business as now conducted and as proposed to be conducted,
(c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect and (d) has the power and authority, and
the legal right, to execute, deliver and perform its obligations under this
Agreement, each of the other Loan Documents and each other agreement or
instrument contemplated hereby or thereby to which it is or will be a party,
including, in the case of the Borrowers, to borrow hereunder, in the case of
each Loan Party, to grant the Liens contemplated to be granted by it under the
Security Documents and, in the case of each Subsidiary Guarantor, to Guarantee
the Secured Obligations hereunder as contemplated by the Guarantee and
Collateral Agreement.

     SECTION 3.02.   Authorization; No Conflicts. The Transactions (a) have been
duly authorized by all requisite corporate, partnership or limited liability
company and, if required, stockholder, partner or member action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Company or any Subsidiary, (B) any order of any Governmental
Authority or arbitrator or (C) any provision of any indenture or any material
agreement or other material instrument to which the Company or any Subsidiary is
a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture or material agreement or other material
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Company or any other Loan Party (other than Liens created under the Security
Documents).

     SECTION 3.03.   Enforceability. This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

     SECTION 3.04.   Governmental Approvals. No action, consent or approval of,
registration or filing with, notice to, or any other action by, any Governmental
Authority is or will be

75



--------------------------------------------------------------------------------



 



required in connection with the Transactions, except for (a) the filing of UCC
financing statements and filings with the United States Patent and Trademark
Office and the United States Copyright Office, (b) recordation of the Mortgages
and (c) such as have been made or obtained and are in full force and effect.

     SECTION 3.05.   Financial Statements . (a) The Company has, on or prior to
the Restatement Date, furnished to the Lenders its consolidated balance sheets
and statements of income and stockholder’s equity (i) as of and for the fiscal
years ended December 31, 2003, December 31, 2002 and December 31, 2001, audited
by and accompanied by the opinion of PricewaterhouseCoopers LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended September 30, 2004, certified by a Financial Officer of
the Company and reviewed by KPMG LLP, independent public accountants, as
provided in Statement on Auditing Standards No. 100. Such financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries as of such dates and
for such periods, subject to normal year-end audit adjustments and the absence
of footnotes in the case of the financial statements referred to in clause (ii)
above. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the dates thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis (except, with respect to such
financial statements referred to in clause (ii) above, for the absence of
footnotes and normal year-end adjustments).

     (b)   The Company has heretofore delivered to the Lenders its unaudited pro
forma consolidated balance sheet and statements of income, stockholder’s equity
and cash flows as of September 30, 2004, prepared giving effect to the
Transactions as if they had occurred, with respect to such balance sheet, on
such date and, with respect to such other financial statements, on the first day
of each of the 9-month period and 12-month period ending on such date. Such pro
forma financial statements (i) have been prepared in good faith by the Company,
based on the assumptions used to prepare the pro forma financial information
contained in the Confidential Information Memorandum (which assumptions are
believed by the Company on the Restatement Date to be reasonable) and
(ii) present fairly in all material respects on a pro forma basis the estimated
consolidated financial position of the Company and its consolidated Subsidiaries
as of such date and for such period, assuming that the Transactions had actually
occurred at such date or at the beginning of such period, as the case may be (it
being understood that estimates, by their nature, are inherently uncertain and
that no assurances are being made that such results will be achieved).

     SECTION 3.06.   No Material Adverse Change. No event, change or condition
has occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect, since December 31, 2003.

     SECTION 3.07.   Title to Properties; Possession Under Leases . (a) Each of
the Company and the other Loan Parties has good and marketable title to, or
valid leasehold interests in, all its material properties and material assets
that are included in the Collateral (including all Mortgaged Property) and
including valid rights, title and interests in or rights to control or occupy
easements or rights of way used in connection with such properties and assets
(“Easements”), free and clear of all Liens or other exceptions to title other
than Permitted Liens.

76



--------------------------------------------------------------------------------



 



     (b)   Each of the Company and the Subsidiaries has complied with all
material obligations under all material leases to which it is a party and all
such material leases are in full force and effect. Each of the Company and the
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases.

     (c)   None of the Company or any of the other Loan Parties has received any
notice of, nor has any knowledge of, any pending or contemplated condemnation
proceeding affecting the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation (i) as of the Restatement Date or (ii) at any time
thereafter, which in the case of clause (ii) has had, or could reasonably be
expected to have, a Material Adverse Effect.

     (d)   Except as set forth on Schedule 3.07, none of the Company or any of
the Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.

     SECTION 3.08.   Subsidiaries. Schedule 3.08 sets forth as of the
Restatement Date a list of all Subsidiaries, including each Subsidiary’s exact
legal name (as reflected in such Subsidiary’s certificate or articles of
incorporation or other constitutive documents) and jurisdiction of incorporation
or formation and the percentage ownership interest of the Company (direct or
indirect) therein, and identifies each Subsidiary that is a Loan Party. The
shares of capital stock or other Equity Interests so indicated on Schedule 3.08
are owned by the Company, directly or indirectly, free and clear of all Liens
(other than Liens created under the Security Documents and, in the case of
Equity Interests (other than Pledged Securities), Liens expressly permitted
hereunder) and all such shares of capital stock are fully paid and
non-assessable.

     SECTION 3.09.   Litigation; Compliance with Laws . (a) Except as set forth
on Schedule 3.09, there are no actions, suits or proceedings at law or in equity
or by or before any arbitrator or Governmental Authority now pending or, to the
knowledge of any Borrower, threatened against the Company or any Subsidiary or
any business, property or rights of the Company or any Subsidiary (i) that
involve any Loan Document or the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

     (b)   Except as set forth on Schedule 3.09, none of the Company or any of
the Subsidiaries or any of their respective material properties or assets is in
violation of any law, rule or regulation (including any zoning, building,
ordinance, code or approval or any building permits, but not including any
Environmental Law which is the subject of Section 3.17) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

     (c)   Certificates of occupancy and permits are in effect for each
Mortgaged Property as currently constructed.

77



--------------------------------------------------------------------------------



 



     SECTION 3.10.   Agreements . (a) None of the Company or any of the
Subsidiaries is a party to any agreement or instrument, or subject to any
corporate restriction, that, individually or in the aggregate, has resulted or
could reasonably be expected to result in a Material Adverse Effect.

     (b)   None of the Company or any of the Subsidiaries is in default in any
manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

     SECTION 3.11.   Federal Reserve Regulations . (a) None of the Company or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

     (b)   No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for purchasing or carrying Margin Stock or for the purpose of
purchasing, carrying or trading in any securities under such circumstances as to
involve any Borrower in a violation of Regulation X or to involve any broker or
dealer in a violation of Regulation T. No Indebtedness being reduced or retired
out of the proceeds of any Loans or Letters of Credit was or will be incurred
for the purpose of purchasing or carrying any Margin Stock. Following the
application of the proceeds of the Loans and the Letters of Credit, Margin Stock
will not constitute more than 25% of the value of the assets of the Company and
the Subsidiaries. None of the transactions contemplated by this Agreement will
violate or result in the violation of any of the provisions of the Regulations
of the Board, including Regulation T, U or X. If requested by any Lender or the
Administrative Agent, each Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

     SECTION 3.12.   Investment Company Act. None of the Company or any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended from time to time.

     SECTION 3.13.   Use of Proceeds. The Borrowers will use the proceeds of the
Term Loans and Revolving Loans made on the Restatement Date solely in connection
with the assignment of the Term Loans, Credit-Linked Deposits, Revolving Loans
and Revolving Credit Commitments existing on the Restatement Date, and to
re-evidence and/or to pay amounts outstanding under the Original Credit
Agreement and fees and expenses incurred in connection therewith. The Revolving
Loan Borrowers will use the proceeds of the Revolving Loans and the Swingline
Loans made after the Restatement Date solely for the working capital
requirements and general corporate purposes of the Company and the Subsidiary
Guarantors. The Revolving Loan Borrowers and the Term Loan Borrower, as the case
may be, will request the issuance of Letters of Credit solely for the working
capital requirements and general corporate purposes of (i) the Company and the
Subsidiary Guarantors or (ii) any other Subsidiary, provided that the L/C
Exposure with respect thereto shall not exceed the L/C Exposure Cap. The Term
Loan Borrower will use the proceeds of the Term Loans that may be made, or
deemed to be made,

78



--------------------------------------------------------------------------------



 



from the requested conversion of Credit-Linked Deposits into Term Loans solely
for the working capital requirements and general corporate purposes of the
Company and the Subsidiary Guarantors.

     SECTION 3.14.   Tax Returns. Each of the Company and each of the
Subsidiaries has filed or caused to be filed all Federal, state, local and
foreign tax returns or materials required to have been filed by it and all such
tax returns are correct and complete in all material respects. Each of the
Company and each of the Subsidiaries has paid or caused to be paid all Taxes due
and payable by it and all assessments received by it, except Taxes that are
being contested in good faith by appropriate proceedings and for which the
Company or such Subsidiary, as applicable, shall have set aside on its books
adequate reserves. No Lien for Taxes has been filed (except for Taxes not yet
delinquent that are being contested in good faith by appropriate proceedings),
and to the knowledge of the Company and each of the Subsidiaries, no claim is
being asserted, with respect to any Tax. Neither the Company nor any of the
Subsidiaries (a) intends to treat the Loans or any of the transactions
contemplated by any Loan Document as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4) or (b) is aware of any
facts or events that would result in such treatment.

     SECTION 3.15.   No Material Misstatements. The Borrowers have disclosed to
the Arrangers, the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which the Company or any of
the Subsidiaries is subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of (i) the Confidential Information Memorandum or
(ii) any other information, report, financial statement, exhibit or schedule
furnished by or on behalf of the Company or any Subsidiary to the Arrangers, the
Administrative Agent or any Lender for use in connection with the transactions
contemplated by the Loan Documents or in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
contains or will contain (as of the date of its delivery to the Arrangers, the
Administrative Agent or any Lender or, as modified or supplemented, as of the
Restatement Date) any material misstatement of fact or omitted, omits or will
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were, are or will be made, not
misleading; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each Borrower represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.

     SECTION 3.16.   Employee Benefit Plans. Each of the Company and each of its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and, in respect of the Benefit Plans and Multiemployer
Plans, the Tax Code and the regulations and published interpretations
thereunder. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in material liability of the Company or any of its ERISA
Affiliates.

     SECTION 3.17.   Environmental Matters . (a) Except as set forth in
Schedule 3.17 or except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Company or any of the Subsidiaries:

79



--------------------------------------------------------------------------------



 



          (i) has failed to comply with any Environmental Law or to take all
actions necessary to obtain, maintain, renew and comply with any permit, license
or other approval required under Environmental Law;

          (ii) has become a party to any administrative or judicial proceeding
or possesses knowledge of any such proceeding that has been threatened that may
result in the termination, revocation or modification of any permit, license or
other approval required under Environmental Law;

          (iii) has become subject to any Environmental Liability or possesses
knowledge that any Mortgaged Property (A) is subject to any Lien imposed
pursuant to Environmental Law or (B) contains Hazardous Materials of a form or
type or in a quantity or location that could reasonably be expected to result in
any Environmental Liability;

          (iv) has received written notice of any claim or threatened claim with
respect to any Environmental Liability other than those which have been fully
and finally resolved and for which no obligations remain outstanding; or

          (v) possesses knowledge of any facts or circumstances that are
reasonably likely to result in any Environmental Liability or could materially
interfere with or prevent continued material compliance with Environmental Laws
in effect as of the Restatement Date and the date of each Credit Event by the
Company or the Subsidiaries.

     (b)   Since the Restatement Date, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

     The representations and warranties in this Section 3.17 are the sole
representations and warranties herein with respect to Environmental Law.

     SECTION 3.18.   Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by or on behalf of the Company
and the Subsidiaries as of the Restatement Date. As of the Restatement Date,
such insurance is in full force and effect and all premiums that are due and
owed have been duly paid. The Company and the Subsidiaries are insured by
financially sound and responsible insurers and such insurance is in such amounts
and covering such risks and liabilities (and with such deductibles, retentions
and exclusions) as are maintained by companies of a similar size operating in
the same or similar businesses. None of the Company or any of the Subsidiaries
(a) has received notice from any insurer under any such insurance (or any agent
thereof) that substantial capital improvements or other substantial expenditures
will have to be made in order to continue such insurance (i) as of the
Restatement Date or (ii) at any time thereafter, which in the case of clause
(ii) has had, or could reasonably be expected to have, a Material Adverse Effect
or (b) has any reason to believe that it will not be able to renew its existing
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers at a substantially similar cost as available to companies of a
similar size operating in the same or similar businesses.

80



--------------------------------------------------------------------------------



 



     SECTION 3.19.   Security Documents. (a) The Guarantee and Collateral
Agreement is effective to create in favor of the Collateral Trustee, for the
ratable benefit of the Secured Parties, a legal, valid, binding and enforceable
security interest in the Collateral described therein and proceeds thereof and
(i) in the case of the Pledged Securities, upon the earlier of (A) when such
Pledged Securities are delivered to the Collateral Trustee and (B) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a) and (ii) in the case of all other Collateral described therein
(other than Intellectual Property Collateral), when financing statements in
appropriate form are filed in the offices specified on Schedule 3.19(a), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Secured Parties
in such Collateral and proceeds thereof, as security for the Secured Obligations
hereunder, in each case prior and superior to the rights of any other Person
(except, in the case of all Collateral other than Pledged Securities, with
respect to Liens expressly permitted by Section 6.02).

     (b)   Each Intellectual Property Security Agreement is effective to create
in favor of the Collateral Trustee, for the ratable benefit of the Secured
Parties, a legal, valid, binding and enforceable security interest in the
Intellectual Property Collateral described therein and proceeds thereof. When
each Intellectual Property Security Agreement is filed in the United States
Patent and Trademark Office and the United States Copyright Office,
respectively, together with financing statements in appropriate form filed in
the offices specified in Schedule 3.19(a), such Intellectual Property Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in the Intellectual
Property Collateral and proceeds thereof, as security for the Secured
Obligations hereunder, in each case prior and superior in right to any other
Person (except with respect to Liens expressly permitted by Section 6.02) (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a lien on registered trademarks, trademark applications and copyrights
acquired by the grantors after the Restatement Date).

     (c)   Each of the Mortgages is effective to create in favor of the
Collateral Trustee, for the ratable benefit of the Secured Parties, a legal,
valid, binding, subsisting and enforceable Lien on, and security interest in,
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and proceeds thereof, and when the Mortgages are filed in
the offices specified on Schedule 3.19(c), each such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereof in such Mortgaged Property and proceeds thereof, as
security for the Secured Obligations hereunder, in each case prior and superior
in right to any other Person (except Liens expressly permitted by clauses (f),
(h), (i) (j), (k) (solely to the extent that such Lien relating to such
Permitted Refinancing Indebtedness was permitted prior to such refinancing by
clause (f), (h), (i), (j), (n), (p) or (q)), (n), (p) or (q) of the definition
of “Permitted Liens”).

     SECTION 3.20.   Location of Real Property. Schedule 3.20 lists completely
and correctly as of the Restatement Date all real property owned or leased by
the Company and the other Loan Parties and all real property to which the
Company and the other Loan Parties have an interest via easement, license or
permit and, in each case, the addresses thereof, indicating for each parcel
whether it is owned or leased. As of the Restatement Date, the Company and the
other

81



--------------------------------------------------------------------------------



 



Loan Parties own in fee or have valid leasehold or easement interests in, as the
case may be, all the real property set forth on Schedule 3.20.

     SECTION 3.21.   Labor Matters. As of the Restatement Date, there are no
strikes, lockouts or slowdowns against the Company or any Subsidiary pending or,
to the knowledge of any Borrower, threatened. The hours worked by and payments
made to employees of the Company and the Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters. All payments due from the Company or any
Subsidiary, or for which any claim may be made against the Company or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Company or such Subsidiary. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Company or any
Subsidiary is bound.

     SECTION 3.22.   Intellectual Property. Each of the Company and each of the
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Company and the Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

     SECTION 3.23.   Energy Regulation. (a) Neither the Company nor any
“subsidiary company” of the Company is, or by virtue of the Transactions, will
become, subject to regulation as (i) a “holding company” or a “public utility
company” or, to the best of the knowledge of the Company after due inquiry,
(ii) a “subsidiary company” of a “holding company,” in each case as such terms
are defined in PUHCA. To the best of the knowledge of the Company after due
inquiry, as of the Restatement Date, none of the Company or any “subsidiary
company” of the Company shall be a “subsidiary company” of a “holding company,”
in each case as such terms are defined in PUHCA.

     (b) None of the Company or any of the Subsidiaries is subject to regulation
as a “public utility” as such term is defined in the FPA, other than entities
that have market-based rate authority under Section 205 of the FPA. Each
Subsidiary that is subject to regulation as a “public utility” as such term is
defined in the FPA has validly issued orders from the FERC that, to the best of
the knowledge of the Company after due inquiry, are not subject to any pending
challenge, investigation or proceeding (other than the FERC’s generic proceeding
initiated in Docket No. EL01-118-000) (x) authorizing such Subsidiary to engage
in wholesale sales of electricity and, to the extent permitted under its
market-based rate tariff, other transactions at market-based rates and
(y) granting such waivers and blanket authorizations as are customarily granted
to entities with market-based rate authority, including blanket authorizations
to issue securities and assume liabilities pursuant to Section 204 of the FPA.
Devon Power LLC, Middleton Power LLC and Montville Power LLC also have
“reliability must run” agreements with ISO New England, which impose certain
limitations on these companies in exchange for a guarantee of fixed cost
recovery. The FERC has issued an order stating that it grants to the Company
authority to issue certain securities under Section 204 of the FPA, but it has
not issued an order stating that it grants to the Company blanket authorizations
to issue securities and

82



--------------------------------------------------------------------------------



 



assume liabilities pursuant to Section 204 of the FPA. With respect to each
Person described in the preceding sentence, FERC has not imposed any rate caps
or mitigation measures other than rate caps and mitigation measures generally
applicable to similarly situated marketers or generators selling electricity,
ancillary services or other services at wholesale at market-based rates in the
geographic market where such Person conducts its business.

     (c) None of the Company or any of the Subsidiaries is subject to any state
laws or regulations respecting rates or the financial or organizational
regulation of utilities, other than, with respect to those Subsidiaries that are
QF’s, such state regulations contemplated by 18 C.F.R. Section 292.602(c),
“lightened regulation” by the New York State Public Service Commission (the
“NYPSC”) of the type described in the NYPSC’s order issued on September 23, 2004
in Case 04-E-0884 and the assertion of jurisdiction by the State of California
over maintenance and operating standards of all generating facilities pursuant
to SB 39XX.

     SECTION 3.24.   Solvency. Immediately after the consummation of the
Transactions to occur on the Restatement Date and immediately following the
making of each Loan (or other extension of credit hereunder) and after giving
effect to the application of the proceeds of each Loan (or other extension of
credit hereunder), (a) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) no Loan Party will have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Restatement Date.

ARTICLE IV.

Conditions of Lending

     Without affecting the rights of any Loan Party hereunder at all times prior
to the Restatement Date, the amendment and restatement of the Original Credit
Agreement in the form hereof and the obligations of the Lenders to make Loans,
the obligations of the Issuing Bank to issue Letters of Credit and the
obligations of the Funded L/C Lenders to fund their Credit-Linked Deposits
hereunder are subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions:

     SECTION 4.01.   All Credit Events. On the date of each Borrowing on or
after the Restatement Date, including each Borrowing of a Swingline Loan, and on
the date of each issuance, amendment, extension or renewal of a Letter of Credit
on or after the Restatement Date (each such event being called a “Credit
Event”):

     (a)   The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) or, in the case of the issuance,
amendment, extension or renewal of a

83



--------------------------------------------------------------------------------



 



Letter of Credit, the Issuing Bank and the Administrative Agent shall have
received a notice requesting the issuance, amendment, extension or renewal of
such Letter of Credit as required by Section 2.23(b) or, in the case of the
Borrowing of a Swingline Loan, the Swingline Lender and the Administrative Agent
shall have received a notice requesting such Swingline Loan as required by
Section 2.22(b).

     (b)   The representations and warranties set forth in each Loan Document
shall be true and correct in all material respects on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects on and as of such earlier date.

     (c)   Each Borrower and each other Loan Party shall be in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed, and, at the time of and immediately after such Credit
Event, no Event of Default or Default shall have occurred and be continuing.

     (d)   After giving effect to such Credit Event, the Aggregate Revolving
Credit Exposure shall not exceed the Total Revolving Credit Commitment.

     Each Credit Event shall be deemed to constitute a joint and several
representation and warranty by the Borrowers on the date of such Credit Event as
to the matters specified in paragraphs (b), (c) and (d) of this Section 4.01.

     SECTION 4.02.   Conditions Precedent to Restatement Date. On the
Restatement Date:

     (a)   The Administrative Agent shall have received, on behalf of itself,
the Lenders and the Issuing Bank, a favorable written opinion of (i) Skadden,
Arps, Slate, Meagher & Flom LLP, counsel for the Borrowers and the Subsidiaries,
substantially to the effect set forth in Exhibit N, and (ii) each special and
local counsel to the Borrowers and the Subsidiaries (including special
regulatory counsel) as the Arrangers may reasonably request, in each case
(A) dated the Restatement Date, (B) addressed to the Administrative Agent, the
Issuing Bank and the Lenders and (C) covering such matters relating to the Loan
Documents and the Transactions as the Arrangers shall reasonably request and
which are customary for transactions of the type contemplated herein, and the
Borrowers and the Subsidiaries hereby request such counsel to deliver such
opinions.

     (b)   The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or other formation documents, including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Restatement Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws of such Loan Party as in effect on the
Restatement Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of

84



--------------------------------------------------------------------------------



 



resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party, and in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or other formation documents of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; (iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to (ii) above; and (iv) such other documents as the Administrative
Agent, the Arrangers, the Issuing Bank or the Lenders may reasonably request
(including, if requested, documentation and other information required by bank
regulatory authorities under applicable “know your customer” and Anti-Money
Laundering rules and regulations, including the Patriot Act).

     (c)   The Administrative Agent shall have received a certificate, dated the
Restatement Date and signed by a Financial Officer of the Company, confirming
compliance with the conditions precedent set forth in paragraphs (b), (c) and
(d) of Section 4.01.

     (d)   The Administrative Agent shall have received (i) this Agreement,
executed and delivered by a duly authorized officer of each Borrower, (ii) the
Guarantee and Collateral Agreement, executed and delivered by a duly authorized
officer of the Company and each Subsidiary Guarantor, (iii) a Mortgage covering
each of the Mortgaged Properties, executed and delivered by a duly authorized
officer of each Loan Party thereto, (iv) the Control Agreements, executed and
delivered by a duly authorized officer of each Loan Party thereto, (v) the
Intellectual Property Security Agreements, executed and delivered by a duly
authorized officer of each Loan Party thereto, (vi) the Collateral Trust
Agreement, executed and delivered by a duly authorized officer of the Company
and each Subsidiary Guarantor, (vii) the Omnibus Assignment, executed and
delivered by a duly authorized officer of each party thereto, (viii) if
requested by any Lender pursuant to Section 2.04, a promissory note or notes
conforming to the requirements of such Section and executed and delivered by a
duly authorized officer of each Borrower and (ix) a Lender Addendum executed and
delivered by each Lender and accepted by the Borrowers.

     (e)   There shall not exist (on a pro forma basis after giving effect to
the Transactions) any Default or Event of Default hereunder or any default or
event of default under the Senior Note Documents or related documents or under
any other material indebtedness or agreement of the Company or any Significant
Subsidiary, or group of Subsidiaries that, taken together, would constitute a
Significant Subsidiary (excluding in each case the Peakers Entities).

     (f)   The capital structure (including outstanding Indebtedness) of the
Company and the Subsidiaries after the Transactions and the sources and uses of
funds in connection with the Transactions shall be reasonably satisfactory to
the Arrangers.

85



--------------------------------------------------------------------------------



 



     (g)   The Company shall have complied with all of its obligations under and
agreements in the Engagement Letter relating to the payment in full of all fees
and reimbursable expenses payable thereunder on or prior to the Restatement Date
pursuant to the terms and conditions of the Engagement Letter, and complied with
all other obligations in the Engagement Letter in all material respects.

     (h)   The Collateral Trustee, for the ratable benefit of the Secured
Parties, shall have been granted on each of the Closing Date and the Restatement
Date first priority perfected Liens on the Collateral (other than any Excluded
Perfection Assets) (subject, in the case of all Collateral other than Pledged
Securities, only to Liens expressly permitted by Section 6.02) and customary
Guarantees from the Subsidiary Guarantors and shall have received such other
reports, documents and agreements as the Collateral Trustee or the Collateral
Agent shall reasonably request and which are customarily delivered in connection
with security interests in real property assets, including title insurance that
is consistent with the title insurance that was obtained on the Closing Date.
The Pledged Securities shall have been duly and validly pledged under the
Guarantee and Collateral Agreement to the Collateral Trustee, for the ratable
benefit of the Secured Parties, and certificates representing such Pledged
Securities, accompanied by instruments of transfer and stock powers endorsed in
blank, shall be in the actual possession of the Collateral Trustee.

     (i)   Each of the facilities contemplated by this Agreement shall have
received a rating by S&P and by Moody’s.

     (j)   All material governmental and third party approvals (including
landlords’ and other consents) and consents, including approvals of FERC under
the FPA and consents and approvals of the Securities and Exchange Commission
under PUHCA, and other regulatory approvals necessary in connection with the
Transactions and the continuing operations of the Company and the Subsidiaries,
taken as a whole, shall have been obtained and be in full force and effect, and
all applicable waiting periods shall have expired without any action being taken
or threatened by any competent authority that would restrain, prevent or
otherwise impose material adverse conditions on the Transactions.

     (k)   The Arrangers shall have received the financial statements and other
information required on or prior to the Restatement Date pursuant to
Section 3.05 all in form and substance satisfactory to the Arrangers.

     (l)   The Collateral Trustee and the Collateral Agent shall have received a
duly executed Perfection Certificate dated on or prior to the Restatement Date.
The Arrangers shall have received the results of a recent Lien and judgment
search in each relevant jurisdiction with respect to the Company and those of
the Subsidiaries that shall be Subsidiary Guarantors or shall otherwise have
assets that are included in the Collateral, and such search shall reveal no
Liens on any of the assets of the Company or any of such Subsidiaries except, in
the case of Collateral other than Pledged Securities, for Liens expressly
permitted by Section 6.02 and except for Liens to be discharged on or prior to
the Restatement Date pursuant to documentation reasonably satisfactory to the
Arrangers.

86



--------------------------------------------------------------------------------



 



     (m)   The Arrangers shall have received and be reasonably satisfied with
(i) an updated appraisal from BearingPoint, Inc. of certain material assets to
be specified by the Arrangers in consultation with the Company and that are to
be included in the Collateral, (ii) an updated report from Black & Veatch
Corporation on certain environmental, engineering and related matters with
respect to material real property owned or leased by, or principal facilities
owned by, the Company and the Subsidiaries, as the case may be, in each case to
be specified by the Arrangers in consultation with the Company and (iii) an
updated insurance report from Marsh USA Inc. with respect to material assets to
be included in the Collateral.

     (n)   The Arrangers shall have received a solvency certificate from either
the chief financial officer or both the chief accountant and treasurer of the
Company, which certificate shall confirm the solvency of the Company and each of
the Subsidiary Guarantors after giving effect to the Transactions, all in form
and substance reasonably satisfactory to the Arrangers.

     (o)   The Arrangers shall have received evidence reasonably satisfactory to
them that the Lenders shall have assigned (or be simultaneously assigning) all
loans and the Borrower shall have repaid (or be simultaneously repaying) all
other amounts outstanding under the Original Credit Agreement on the Restatement
Date (other than Existing Letters of Credit), and that any breakage or indemnity
payments in connection with such assignment or repayment, to the extent invoiced
pursuant to the terms of the Original Credit Agreement, shall have been (or are
simultaneously being) paid.

     The obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 9.08). It is
understood and agreed that no term of the amendment and restatement contemplated
hereby shall be effective until the Restatement Date occurs, and that this
Agreement and the Predecessor Security Documents shall continue in full force
and effect in the form applicable prior to the amendment and restatement
contemplated hereby until the Restatement Date.

ARTICLE V.

Affirmative Covenants

     Each Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than indemnification and other
contingent obligations in each case not then due and payable) shall have been
paid in full and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full and all Credit-Linked
Deposits have been returned to the Funded L/C Lenders (or used to reimburse
Funded L/C Disbursements or converted to Term Loans), each Borrower will, and
will cause each of the Subsidiaries to:

87



--------------------------------------------------------------------------------



 



     SECTION 5.01.   Corporate Existence. Subject to Section 6.04 hereof, do or
cause to be done all things necessary to preserve and keep in full force and
effect (a) its corporate existence, and the corporate, partnership or other
existence of each of its subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of such
Borrower or any such subsidiary; and (b) the rights (charter and statutory),
licenses and franchises of such Borrower and its subsidiaries; provided,
however, that the Borrowers shall not be required to preserve any such right,
license or franchise, or the corporate, partnership or other existence of any of
its subsidiaries, if the Board of Directors of the Company shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Company and its subsidiaries, taken as a whole, and that the loss thereof
is not adverse in any material respect to the Lenders.

     SECTION 5.02.   Insurance. Keep its properties that are of an insurable
character adequately insured at all times by financially sound and responsible
insurers, which, in the case of any insurance on any Mortgaged Property, are
licensed to do business in the States where the applicable Mortgaged Property is
located; maintain such other insurance, to such extent and against such risks
(and with such deductibles, retentions and exclusions), including fire and other
risks insured against by extended coverage and coverage for acts of terrorism,
in each case as is customary with companies of a similar size operating in the
same or similar businesses, including public liability insurance against claims
for personal injury or death or property damage; maintain such other insurance
as may be required by law; and maintain such other insurance as otherwise
required by the Security Documents (and comply with all covenants in the
Security Documents with respect thereto).

     SECTION 5.03.   Taxes. Pay, and cause each of its subsidiaries to pay,
prior to delinquency, all material Taxes, assessments, and governmental levies
except such as are contested in good faith and by appropriate proceedings or
where the failure to effect such payment is not adverse in any material respect
to the Lenders.

     SECTION 5.04.   Financial Statements, Reports, etc. In the case of the
Company, furnish to the Administrative Agent for distribution to each Lender:

     (a)   within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Company and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year (or, in the
case of the fiscal year ending December 31, 2005, the comparable period of more
than twelve months ending December 31, 2004), all audited by
PricewaterhouseCoopers LLP or KPMG LLP or other independent public accountants
of recognized national standing and accompanied by an opinion of such
accountants reasonably satisfactory to the Administrative Agent (which shall not
be qualified in any material respect, except for qualifications relating to
accounting changes (with which such independent public accountants shall concur)
in response to FASB releases or other authoritative pronouncements) to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of the Company and its

88



--------------------------------------------------------------------------------



 



consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

     (b)   within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its unaudited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows showing the
financial condition of the Company and its consolidated Subsidiaries as of the
close of such fiscal quarter and the results of its operations and the
operations of such Subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of its Financial
Officers to the effect that such financial statements, while not examined by
independent public accountants, reflect in the opinion of the Company all
adjustments necessary to present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such periods in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

     (c)   (i) concurrently with any delivery of financial statements under
paragraph (a) above, a letter from the accounting firm rendering the opinion on
such statements (which letter may be limited to accounting matters and disclaim
responsibility for legal interpretations) stating whether, in connection with
their audit examination, anything has come to their attention which would cause
them to believe that any Default or Event of Default existed on the date of such
financial statements and if such a condition or event has come to their
attention and (ii) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer of the Company
(A) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (B) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Sections 6.10 and 6.11 and, in the case of a certificate delivered with the
financial statements required by paragraph (a) above, setting forth the
Company’s calculation of Excess Cash Flow, Adjusted Excess Cash Flow and
Consolidated EBITDA;

     (d)   at least 30 days following the commencement of each fiscal year of
the Company, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

     (e)   promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any domestic national securities exchange, or distributed to
its shareholders generally, as the case may be;

89



--------------------------------------------------------------------------------



 



     (f)   promptly after the receipt thereof by the Company or any of the
Subsidiaries, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto; and

     (g)   promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.

     SECTION 5.05.   Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly after the Company obtains
knowledge thereof:

     (a)   any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

     (b)   the filing or commencement of any action, suit or proceeding, whether
at law or in equity or by or before any arbitrator or Governmental Authority,
against the Company or any Subsidiary that could reasonably be expected to
result in a Material Adverse Effect;

     (c)   the occurrence of any ERISA Event; and

     (d)   any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

     SECTION 5.06.   Information Regarding Collateral. (a) Furnish, and will
cause each Loan Party to furnish, to each of the Administrative Agent, the
Collateral Agent and the Collateral Trustee prompt written notice of (i) any
change (A) in any Loan Party’s corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (B) in the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility), (C) in any Loan Party’s identity or corporate structure or (D) in any
Loan Party’s Federal Taxpayer Identification Number; (ii) any formation or
acquisition after the Restatement Date of any Subsidiary; (iii) any sale,
transfer, lease, issuance or other disposition (by way of merger, consolidation,
operation of law or otherwise) after the Restatement Date of any Equity
Interests of any Subsidiary to any Person other than the Company or another
Subsidiary; (iv) any liquidation or dissolution after the Restatement Date of
any Subsidiary; and (v) any Subsidiary that is an Excluded Subsidiary as of the
Restatement Date or at any time thereafter ceasing to be an Excluded Subsidiary.
Each Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless a reasonable period has been provided (such period to
be at least 10 days) for making all filings under the UCC or otherwise and
taking all other actions, in each case that are required in order for the
Collateral Trustee to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral (other than
any Excluded Perfection Assets). Each Borrower also agrees promptly to notify
each of the Administrative Agent, the Collateral Agent and the Collateral
Trustee if any material portion of the Collateral is damaged or destroyed.

90



--------------------------------------------------------------------------------



 



     (b)   In the case of the Company, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer of the Company setting forth the information required pursuant
to Section I of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Restatement Date or the date of the most recent certificate
delivered pursuant to this Section.

     SECTION 5.07.   Maintaining Records; Access to Properties and Inspections;
Environmental Assessments. (a) Keep, and cause each Subsidiary to keep, proper
books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all financial
operations. Each Borrower will, and will cause each of its subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the properties of such Borrower
or any of its subsidiaries at reasonable times and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
to discuss the affairs, finances and condition of such Borrower or any of its
subsidiaries with the officers thereof and independent accountants therefor.

     (b)   At its election, the Administrative Agent may retain an independent
engineer or environmental consultant to conduct an environmental assessment of
any Mortgaged Property or facility of the Company or any Subsidiary. Any such
environmental assessments conducted pursuant to this paragraph (b) shall be at
the Company’s sole cost and expense only if conducted following the occurrence
of (i) an Event of Default or (ii) any event, circumstance or condition that
could reasonably be expected to result in an Event of Default, in the case of
each of clause (i) and (ii) that concerns or relates to any Environmental
Liabilities of the Company or any Subsidiary; provided that the Company shall
only be responsible for such costs and expenses to the extent that such
environmental assessment is limited to that which is reasonably necessary to
assess the subject matter of such Event of Default or such event, circumstance
or condition that could reasonably be expected to result in an Event of Default.
In addition, environmental assessments conducted pursuant to this paragraph
(b) shall not be conducted more than once every twelve months with respect to
any parcel of Mortgaged Property or any single facility of the Company or any
Subsidiary unless such environmental assessments are conducted following the
occurrence of (i) an Event of Default or (ii) any event, circumstance or
condition that could reasonably be expected to result in an Event of Default, in
the case of each of clause (i) and (ii) that concerns or relates to any
Environmental Liabilities of the Company or any Subsidiary. The Company shall,
and shall cause each of the Subsidiaries to, reasonably cooperate in the
performance of any such environmental assessment and permit any such engineer or
consultant designated by the Administrative Agent to have reasonable access to
each property or facility at reasonable times and after reasonable notice to the
Company of the plans to conduct such an environmental assessment. Environmental
assessments conducted under this paragraph (b) shall be limited to visual
inspections of the Mortgaged Property or facility, interviews with
representatives of the Company or facility personnel, and review of applicable
records and documents pertaining to the property or facility.

     (c)   In the event that the Administrative Agent shall have reason to
believe that Hazardous Materials have been Released or are threatened to be
Released on any Mortgaged

91



--------------------------------------------------------------------------------



 



Property or other facility of the Company or any Subsidiary or that any such
property or facility is not being operated in compliance with applicable
Environmental Law, in each case where the Release, threatened Release or failure
to comply has resulted in, or could reasonably be expected to result in, a
material Environmental Liability of the Company or any of the Subsidiaries, the
Administrative Agent may, at its election and after reasonable notice to the
Company, retain an independent engineer or other qualified environmental
consultant to evaluate whether Hazardous Materials are present in the soil,
groundwater, or surface water at such Mortgaged Property or facility in
violation of Environmental Law or in excess of applicable remedial action
standards or whether the facilities or properties are being operated and
maintained in material compliance with applicable Environmental Laws. Such
environmental assessments may include detailed visual inspections of the
Mortgaged Property or facility, including any and all storage areas, storage
tanks, drains, dry wells and leaching areas, and the taking of soil samples,
surface water samples and groundwater samples as well as such other reasonable
investigations or analyses as are reasonable and necessary to assess the subject
matter of the Release, threatened Release or non-compliance. The scope of any
such environmental assessments under this paragraph shall be determined in the
reasonable discretion of the Administrative Agent, but shall be limited to that
reasonably necessary to assess the subject matter of the Release, threatened
Release or non-compliance. The Company shall, and shall cause each of the
Subsidiaries to, reasonably cooperate in the performance of any such
environmental assessment and permit any such engineer or consultant designated
by the Administrative Agent to have reasonable access to each property or
facility at reasonable times and after reasonable notice to the Company of the
plans to conduct such an environmental assessment. All environmental assessments
conducted pursuant to this paragraph (c) shall be at the Company’s sole cost and
expense.

     SECTION 5.08.   Use of Proceeds. Use the proceeds of the Loans and request
the issuance of Letters of Credit only for the purposes set forth in
Section 3.13.

     SECTION 5.09.   Additional Collateral, etc. (a) With respect to any
Collateral acquired after the Restatement Date or with respect to any property
or asset which becomes Collateral pursuant to the definition thereof after the
Restatement Date or, in the case of inventory or equipment, any material
Collateral moved after the Restatement Date by the Company or any other Loan
Party (other than any Collateral described in paragraphs (b), (c) or (d) of this
Section) as to which the Collateral Trustee, for the benefit of the Secured
Parties, does not have a perfected security interest, promptly (and, in any
event, within 20 days following the date of such acquisition or designation)
(i) execute and deliver to the Administrative Agent, the Collateral Agent and
the Collateral Trustee such amendments to the Guarantee and Collateral Agreement
or such other Security Documents as the Collateral Agent or the Collateral
Trustee, as the case may be, deems necessary or advisable to grant to the
Collateral Trustee, for the benefit of the Secured Parties, a security interest
in such Collateral and (ii) take all actions necessary or advisable to grant, to
the Collateral Trustee, for the benefit of the Secured Parties, a perfected
first priority security interest in such Collateral (other than any Excluded
Perfection Assets), including the filing of UCC financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent, the Collateral Agent or
the Collateral Trustee.

     (b)   With respect to any fee interest in any Collateral consisting of real
property or any lease of Collateral consisting of real property acquired or
leased after the Restatement Date by

92



--------------------------------------------------------------------------------



 



the Company or any other Loan Party or which becomes Collateral pursuant to the
definition thereof, promptly (and, in any event, within 60 days following the
date of such acquisition) (i) execute and deliver a first priority Mortgage in
favor of the Collateral Trustee, for the benefit of the Secured Parties,
covering such real property and complying with the provisions herein and in the
Security Documents, (ii) provide the Secured Parties with (A) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent, the Collateral Agent or the
Collateral Trustee, which may be the value of the generation assets, if
applicable, situated thereon), together with such endorsements as are reasonably
required by the Administrative Agent, the Collateral Agent or the Collateral
Trustee and are obtainable in the State in which such Mortgaged Property is
located, as well as a current ALTA survey thereof complying with the
requirements set forth in Schedule 5.09(b) and all of the other provisions
herein and in the Security Documents, together with a surveyor’s certificate and
(B) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent, the Collateral Agent or the Collateral Trustee in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, the Collateral Agent and
the Collateral Trustee, (iii) deliver to the Administrative Agent, the
Collateral Agent and the Collateral Trustee legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, the Collateral
Agent and the Collateral Trustee and (iv) deliver to the Administrative Agent a
notice identifying the consultant’s reports, environmental site assessments or
other documents relied upon by the Company or any other Loan Party to determine
that any such real property included in such Collateral does not contain
Hazardous Materials of a form or type or in a quantity or location that could
reasonably be expected to result in a material Environmental Liability.

     (c)   With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary or an Excluded Project Subsidiary, except for an Excluded Project
Subsidiary the pledge of whose Equity Interests pursuant to the Security
Documents would not cause a default under the applicable Non-Recourse
Indebtedness in respect of which it is an obligor) created or acquired after the
Restatement Date (which, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be an Excluded Foreign Subsidiary or an
Excluded Project Subsidiary and any Equity Interests in an Excluded Project
Subsidiary the pledge of which would no longer cause a default under the
applicable Non-Recourse Indebtedness in respect of which it is an obligor) by
the Company or any of the Subsidiaries, promptly (and, in any event, within
10 days following such creation or the date of such acquisition), (i) execute
and deliver to the Administrative Agent, the Collateral Agent and the Collateral
Trustee such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent, the Collateral Agent or the Collateral Trustee deems
necessary or advisable to grant to the Collateral Trustee, for the benefit of
the Secured Parties, a valid, perfected first priority security interest in the
Equity Interests in such new Subsidiary that are owned by the Company or any of
the Subsidiaries, (ii) deliver to the Collateral Trustee the certificates, if
any, representing such Equity Interests, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the Company or
such Subsidiary, as the case may be, (iii) cause such new Subsidiary that is not
an Excluded Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement (and provide Guarantees of the Secured Obligations hereunder), the
Collateral Trust Agreement and the Intellectual Property Security Agreements and
(B) to take such actions necessary or advisable

93



--------------------------------------------------------------------------------



 



to grant to the Collateral Trustee, for the benefit of the Secured Parties, a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement and the Intellectual Property Security
Agreement with respect to such new Subsidiary that is not an Excluded
Subsidiary, including the recording of instruments in the United States Patent
and Trademark Office and the United States Copyright Office, the execution and
delivery by all necessary Persons of Control Agreements and the filing of UCC
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement, the Intellectual Property Security Agreement or by law
or as may be requested by the Administrative Agent, the Collateral Agent or the
Collateral Trustee and (iv) deliver to the Administrative Agent, the Collateral
Agent and the Collateral Trustee, if requested, legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, the Collateral
Agent and the Collateral Trustee.

     (d)   With respect to any new Excluded Foreign Subsidiary created or
acquired after the Restatement Date by the Company or any of its Subsidiaries,
promptly (and, in any event, within 10 days following such creation or the date
of such acquisition) (i) execute and deliver to the Administrative Agent, the
Collateral Agent and the Collateral Trustee such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent, the Collateral Agent or the
Collateral Trustee deems necessary or advisable in order to grant to the
Collateral Trustee, for the benefit of the Secured Parties, a perfected first
priority security interest in the Equity Interests in such new Excluded Foreign
Subsidiary that is owned by the Company or any of its Domestic Subsidiaries
(provided that in no event shall more than 66% of the total outstanding voting
Equity Interests in any such new Excluded Foreign Subsidiary be required to be
so pledged), (ii) deliver to the Collateral Trustee the certificates
representing such Equity Interests, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the Company or
such Domestic Subsidiary, as the case may be, and take such other action as may
be necessary or, in the opinion of the Administrative Agent, the Collateral
Agent or the Collateral Trustee, desirable to perfect the security interest of
the Collateral Trustee thereon and (iii) deliver to the Administrative Agent,
the Collateral Agent and the Collateral Trustee, if requested, legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, the Collateral Agent and the Collateral Trustee.

     SECTION 5.10.   Further Assurances. From time to time duly authorize,
execute and deliver, or cause to be duly authorized, executed and delivered,
such additional instruments, certificates, financing statements, agreements or
documents, and take all such actions (including filing UCC and other financing
statements), as the Administrative Agent, the Collateral Agent or the Collateral
Trustee may reasonably request, for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent, the Collateral Trustee and the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by the Company or any Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Administrative
Agent, the Collateral Agent, the Collateral Trustee or any Lender of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrowers will

94



--------------------------------------------------------------------------------



 



execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent, the Collateral Trustee or such
Lender may be required to obtain from the Company or any of the Subsidiaries for
such governmental consent, approval, recording, qualification or authorization.

ARTICLE VI.

Negative Covenants

     Each Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than indemnification and other
contingent obligations in each case not then due and payable) shall have been
paid in full and all Letters of Credit have been cancelled or have expired and
all amounts drawn thereunder have been reimbursed in full and all Credit-Linked
Deposits have been returned to the Funded L/C Lenders (or used to reimburse
Funded L/C Disbursements or converted to Term Loans), no Borrower will, nor will
it cause or permit any of its Restricted Subsidiaries to:

     SECTION 6.01.   Indebtedness and Preferred Stock.

     (a)   Directly or indirectly, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable, contingently or otherwise, with
respect to (collectively, “incur”) any Indebtedness (including Acquired Debt),
and the Company will not issue any Disqualified Stock and will not permit any of
its Restricted Subsidiaries to issue any shares of preferred stock; provided,
however, that the Company may incur Indebtedness (including Acquired Debt) or
issue Disqualified Stock, and the Subsidiary Guarantors may incur Indebtedness
or issue preferred stock, if the Fixed Charge Coverage Ratio for the Company’s
most recently ended four full fiscal quarters for which financial statements are
publicly available immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock or preferred stock is issued
would have been at least 2.0 to 1.0, determined on a pro forma basis (including
a pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred or Disqualified Stock or the preferred stock had
been issued, as the case may be, at the beginning of such four-quarter period.

     (b)   The provisions of Section 6.01(a) will not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”):

          (i) the incurrence by the Borrowers (and the Guarantee thereof by the
Subsidiary Guarantors) of the Indebtedness created (and the reimbursement
obligations with respect to Letters of Credit issued) hereunder and any Revolver
Refinancing Indebtedness;

          (ii) the incurrence by the Company and its Restricted Subsidiaries of
the Existing Indebtedness;

          (iii) the incurrence by the Company and the Subsidiary Guarantors of
Indebtedness represented by the Senior Notes and the related Guarantees thereof,
in each case, issued on or prior to the Restatement Date;

95



--------------------------------------------------------------------------------



 



          (iv) the incurrence by the Company or any of its Restricted
Subsidiaries of Indebtedness represented by Capital Lease Obligations, mortgage
financings or purchase money obligations, in each case, incurred for the purpose
of financing all or any part of the purchase price or cost of design,
construction, installation or improvement or lease of property (real or
personal), plant or equipment used in the business of the Company or any of its
Restricted Subsidiaries, in an aggregate principal amount, including all
Permitted Refinancing Indebtedness incurred to refund, refinance, replace,
defease or discharge any Indebtedness incurred pursuant to this clause (iv), not
to exceed $150,000,000 at any time outstanding;

          (v) the incurrence by the Company or any of its Restricted
Subsidiaries of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to refund, refinance, replace, defease or discharge
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Agreement to be incurred under Section 6.01(a) or clauses (ii), (iii), (iv),
(v), (xi), (xiii) or (xvi) of this Section 6.01(b);

          (vi) the incurrence by the Company or any of its Restricted
Subsidiaries of intercompany Indebtedness between or among the Company and any
of its Restricted Subsidiaries; provided, however, that (A) if the Company or
any Subsidiary Guarantor is the obligor on such Indebtedness and the payee is
not the Company or a Subsidiary Guarantor, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all Secured Obligations
hereunder (which subordination may be pursuant to an Affiliate Subordination
Agreement or any other agreement containing terms with respect to the
subordination of the obligations thereunder that are substantially the same as
the Affiliate Subordination Agreement, in each case, executed and delivered by
both the applicable borrower and lender); and (B) (x) any subsequent issuance or
transfer of Equity Interests that results in any such Indebtedness being held by
a Person other than the Company or a Restricted Subsidiary and (y) any sale or
other transfer of any such Indebtedness to a Person that is not either the
Company or a Restricted Subsidiary will be deemed, in each case, to constitute
an incurrence of such Indebtedness by the Company or such Restricted Subsidiary,
as the case may be, that was not permitted by this clause (vi);

          (vii) the issuance by any of the Company’s Restricted Subsidiaries to
the Company or to any of its Restricted Subsidiaries of shares of preferred
stock; provided, however, that (A) any subsequent issuance or transfer of Equity
Interests that results in any such preferred stock being held by a Person other
than the Company or a Restricted Subsidiary and (B) any sale or other transfer
of any such preferred stock to a Person that is not either the Company or a
Restricted Subsidiary will be deemed, in each case, to constitute an issuance of
such preferred stock by such Restricted Subsidiary that was not permitted by
this clause (vii);

          (viii) the incurrence by the Company or any of its Restricted
Subsidiaries of Hedging Obligations in the ordinary course of business and not
for speculative purposes;

          (ix) the Guarantee by (A) the Company or any of the Subsidiary
Guarantors of Indebtedness of the Company or a Restricted Subsidiary that was
permitted to be incurred by another provision of this covenant; (B) any of the
Excluded Project Subsidiaries of Indebtedness of any other Excluded Project
Subsidiary; and (C) any of the Excluded Foreign Subsidiaries of Indebtedness of
any other Excluded Foreign Subsidiary; provided that, in each such case, if the

96



--------------------------------------------------------------------------------



 



Indebtedness being guaranteed is subordinated to the Secured Obligations
hereunder, then the guarantee shall be subordinated to the same extent as the
Indebtedness guaranteed;

          (x) the incurrence by the Company or any of its Restricted
Subsidiaries of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument (except in the
case of daylight overdrafts) inadvertently drawn against insufficient funds in
the ordinary course of business, so long as such Indebtedness is covered within
five Business Days;

          (xi) the Xcel Note;

          (xii) the incurrence by the Company or any of its Restricted
Subsidiaries of Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, bankers’ acceptance and performance and surety bonds
provided by the Company or a Restricted Subsidiary in the ordinary course of
business;

          (xiii) the incurrence of Additional Non-Recourse Indebtedness by any
Excluded Subsidiary if, immediately after giving effect to the incurrence of
such Additional Non-Recourse Indebtedness and the application of the proceeds
therefrom, the Company’s pro forma Secured Leverage Ratio would not exceed 2.75
to 1.0;

          (xiv) the incurrence of Indebtedness that may be deemed to arise as a
result of agreements of the Company or any Restricted Subsidiary providing for
indemnification, adjustment of purchase price or any similar obligations, in
each case, incurred in connection with the disposition of any business, assets
or Equity Interests of any Subsidiary; provided that the aggregate maximum
liability associated with such provisions may not exceed the gross proceeds
(including non-cash proceeds) of such disposition;

          (xv) the incurrence by the Company or any Restricted Subsidiary of
Indebtedness represented by letters of credit, guarantees of Indebtedness or
other similar instruments to the extent (A) such instruments are cash
collateralized and (B) the Company or such Restricted Subsidiary would have been
permitted to expend the funds used to cash collateralize such instrument
directly under the terms of this Agreement;

          (xvi) the incurrence by the Company and/or any of its Restricted
Subsidiaries of additional Indebtedness in an aggregate principal amount (or
accreted value, as applicable) at any time outstanding, including all Permitted
Refinancing Indebtedness incurred to refund, refinance, replace, defease or
discharge any Indebtedness incurred pursuant to this clause (xvi), not to exceed
$250,000,000; and

          (xvii) the incurrence by the Company and/or any of its Restricted
Subsidiaries of unsecured Indebtedness or Permitted Second Priority Secured
Indebtedness in each case (A) that does not mature, and is not subject to
mandatory repurchase, redemption or amortization (other than pursuant to
customary asset sale or change of control provision requiring redemption or
repurchase only if and to the extent permitted by this Agreement) prior to the
date that is six months after the Term Loan Maturity Date, (B) that is not
exchangeable or convertible into Indebtedness of the Company (other than other
Indebtedness permitted by this clause) or any Restricted Subsidiary or any
preferred stock or other Equity Interest and (C) solely to the extent

97



--------------------------------------------------------------------------------



 



the Net Cash Proceeds thereof are used to refinance Term Loans or refinance and
permanently reduce commitments in respect of Revolving Loans or Credit-Linked
Deposits.

     The Company will not incur, and will not permit any Subsidiary Guarantor to
incur, any Indebtedness (including Permitted Debt) that is contractually
subordinated in right of payment to any other Indebtedness of the Company or
such Subsidiary Guarantor unless such Indebtedness is also contractually
subordinated in right of payment to the Secured Obligations hereunder and the
applicable guarantees thereof on substantially identical terms; provided,
however, that no Indebtedness will be deemed to be contractually subordinated in
right of payment to any other Indebtedness of the Company solely by virtue of
being unsecured or by virtue of being secured on a first or junior Lien basis.
For purposes of determining compliance with this Section 6.01, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xvi) above, or is
entitled to be incurred pursuant to Section 6.01(a), the Company will be
permitted to classify such item of Indebtedness on the date of its incurrence,
or later reclassify all or a portion of such item of Indebtedness, in any manner
that complies with this Section 6.01. The accrual of interest, the accretion or
amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, and the
payment of dividends on Disqualified Stock in the form of additional shares of
the same class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Stock for purposes of this
Section 6.01; provided, in each such case, that the amount thereof is included
in Fixed Charges of the Company as accrued. For purposes of determining
compliance with any U.S. dollar-denominated restriction on the incurrence of
Indebtedness, the U.S. dollar-equivalent principal amount of Indebtedness
denominated in a foreign currency will be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a foreign currency, and such refinancing would cause the
applicable U.S. dollar-dominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
U.S. dollar-dominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of the Indebtedness being refinanced. The amount of any
Indebtedness outstanding as of any date will be (a) the accreted value of the
Indebtedness, in the case of any Indebtedness issued with original issue
discount; (b) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and (c) in respect of Indebtedness of another Person secured by a
Lien on the assets of the specified Person, the lesser of (i) the Fair Market
Value of such asset at the date of determination, and (ii) the amount of the
Indebtedness of the other Person; provided that any changes in any of the above
shall not give rise to a default under this Section 6.01.

     SECTION 6.02.   Liens. Directly or indirectly, create, incur, assume or
suffer to exist any Lien of any kind on any asset now owned or hereafter
acquired, except Permitted Liens.

     SECTION 6.03.   Limitation on Sale and Leaseback Transactions. Enter into
any sale and leaseback transaction; provided that the Company or any Subsidiary
Guarantor may enter into a sale and leaseback transaction if (a) the Company or
that Subsidiary Guarantor, as applicable, could have (i) incurred Indebtedness
in an amount equal to the Attributable Debt relating to such sale and leaseback
transaction under the Fixed Charge Coverage Ratio test in Section 6.01(a)

98



--------------------------------------------------------------------------------



 



hereof and (ii) incurred a Lien to secure such Indebtedness pursuant to the
provisions of Section 6.02 hereof; (b) the gross cash proceeds of that sale and
leaseback transaction are at least equal to the Fair Market Value of the
property that is subject of that sale and leaseback transaction, as determined
in good faith by the Board of Directors of the Company; and (c) if such sale and
leaseback transaction constitutes an Asset Sale, the transfer of assets in that
sale and leaseback transaction is permitted by Section 6.04, and the Company
applies the proceeds of such transaction in compliance with Section 2.13.

     SECTION 6.04.   Mergers, Consolidations and Sales of Assets. (a) Merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, or sell, transfer, lease,
issue or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of any Borrower, except that if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (i) any Restricted Subsidiary may merge into the
Company in a transaction in which the Company is the surviving corporation,
(ii) any Restricted Subsidiary may merge into or consolidate with any other
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and no Person other than the Company or a Restricted
Subsidiary receives any consideration (provided that if any party to any such
transaction is (A) a Loan Party, the surviving entity of such transaction shall
be a Loan Party and (B) a Domestic Subsidiary, the surviving entity of such
transaction shall be a Domestic Subsidiary) and (iii) any Restricted Subsidiary
may liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Borrowers and is not
materially disadvantageous to the Lenders.

     (b)   Liquidate, dissolve, sell, transfer, lease, issue or otherwise
dispose of (in one transaction or in a series of transactions and whether by
merger or consolidation or otherwise) any of the Equity Interests of NRG
Mid-Atlantic, NRG Northeast or NRG South Central or all or any significant
portion of the assets, including assets consisting of Equity Interests (whether
now owned or hereafter acquired), of NRG Mid-Atlantic and its subsidiaries as of
the Restatement Date, taken as a whole, NRG Northeast and its subsidiaries as of
the Restatement Date, taken as a whole, or NRG South Central and its
subsidiaries as of the Restatement Date (other than NRG Sterlington Power LLC,
Bayou Cove Peaking Power LLC and Big Cajun I Peaking Power LLC for so long as
such entities shall constitute Excluded Project Subsidiaries), taken as a whole,
except that the foregoing restrictions shall not apply to (i) any such sale,
transfer, lease, issuance or other disposition to any Loan Party or Loan Parties
(including any transfer to a Loan Party or Loan Parties as a result of a
liquidation or dissolution of any Subsidiary holding the Equity Interests of NRG
Mid-Atlantic, NRG Northeast or NRG South Central) or (ii) any liquidation or
dissolution of any of NRG Mid-Atlantic, NRG Northeast or NRG South Central so
long as, in the case of each of clause (i) and (ii), (A) immediately following
such liquidation, dissolution, sale, transfer, lease, issuance or other
disposition, all of the subsidiaries of NRG Mid-Atlantic, NRG Northeast and NRG
South Central shall continue to be Restricted Subsidiaries, (B) the Company’s
direct or indirect ownership in such subsidiaries shall be at least equal to
that which was outstanding immediately prior to such liquidation, dissolution,
sale, transfer, lease, issuance or other disposition and (C) all subsidiaries of
NRG Mid-Atlantic, NRG Northeast or NRG South Central that were Subsidiary
Guarantors immediately prior to such liquidation, dissolution sale, transfer,
lease, issuance or other disposition shall continue to be Subsidiary Guarantors

99



--------------------------------------------------------------------------------



 



immediately following such liquidation, dissolution, sale, transfer, lease,
issuance or other disposition.

     (c)   Engage in any Asset Sale (notwithstanding that it may be otherwise
permitted under clause (iii) of paragraph (a) above) (including a Sale of
Collateral) unless (i) the Company (or the Restricted Subsidiary, as the case
may be) receives consideration at the time of the Asset Sale at least equal to
the Fair Market Value of the assets or Equity Interests issued or sold or
otherwise disposed of or, in the case of Specified Joint Venture Sales, receives
consideration at least equal to the value prescribed by the agreements relating
to such specified joint ventures as in effect on the Closing Date; (ii) at least
75% of the consideration received in the Asset Sale by the Company or such
Restricted Subsidiary is in the form of cash (for purposes of this provision,
each of the following will be deemed to be cash: (A) any liabilities, as shown
on the Company’s most recent consolidated balance sheet, of the Company or any
Restricted Subsidiary (other than contingent liabilities and liabilities that
are by their terms subordinated to the Secured Obligations hereunder) that are
assumed by the transferee of any such assets pursuant to a customary novation
agreement that releases the Company or such Restricted Subsidiary from further
liability; (B) any securities, notes or other obligations received by the
Company or any such Restricted Subsidiary from such transferee that are
converted by the Company or such Restricted Subsidiary into cash within 180 days
of the receipt of such securities, notes or other obligations, to the extent of
the cash received in that conversion; and (C) except in the case of a Sale of
Collateral, (x) any assets of, or any Capital Stock of, another Person engaged
primarily in a Permitted Business, if, after giving effect to any such
acquisition of Capital Stock, such Person is or becomes a wholly owned
Subsidiary and (y) any other assets that are not classified as current assets
under GAAP and that are used or useful in a Permitted Business); and (iii) in
the case of a Sale of Collateral, the Company (or the Restricted Subsidiary, as
the case may be) will (x) deposit the Net Cash Proceeds (other than Excluded
Proceeds) as cash collateral in a segregated account held by the Collateral
Trustee or its agent to secure the Secured Obligations hereunder or (y) apply
such Net Cash Proceeds (other than Excluded Proceeds) in accordance with
Section 2.13.

     SECTION 6.05.   Restricted Payments; Restrictive Agreements. (a) Directly
or indirectly (i) declare or pay any dividend or make any other payment or
distribution on account of the Company’s or any of its Restricted Subsidiaries’
Equity Interests (including any payment in connection with any merger or
consolidation involving the Company or any of its Restricted Subsidiaries) or to
the direct or indirect holders of the Company’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than dividends
or distributions payable in Equity Interests (other than Disqualified Stock) of
the Company or to the Company or a Restricted Subsidiary); (ii) purchase, redeem
or otherwise acquire or retire for value (including in connection with any
merger or consolidation involving the Company) any Equity Interests of the
Company or any direct or indirect parent of the Company (other than any such
Equity Interests owned by the Company or any Restricted Subsidiary); (iii) make
any payment on or with respect to, or purchase, redeem, defease or otherwise
acquire or retire for value any Indebtedness of the Company or any Subsidiary
Guarantor (excluding any intercompany Indebtedness between or among the Company
and any of its Restricted Subsidiaries), except (v) a payment, purchase,
redemption, defeasance, acquisition or retirement of any subordinated
Indebtedness (excluding the Senior Notes, any Additional Notes and any Permitted
Second Priority Secured Indebtedness) in anticipation of satisfying a sinking
fund obligation, principal

100



--------------------------------------------------------------------------------



 



installment or payment at final maturity, in each case due within one year of
the date of payment, purchase, redemption, defeasance, acquisition or
retirement, (w) a payment of interest, fees or principal at the Stated Maturity
thereof, (x) a payment of the Indebtedness created hereunder, (y) refinancings
of Indebtedness permitted by Section 6.01 and (z) the payment of secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of,
or a Recovery Event with respect to, the property or assets securing such
Indebtedness; or (iv) make any Restricted Investment (all such payments and
other actions set forth in these clauses (i) through (iv) above being
collectively referred to as “Restricted Payments”), unless, at the time of and
after giving effect to such Restricted Payment (A) no Default or Event of
Default has occurred and is continuing or would occur as a consequence of such
Restricted Payment; and (B) the Company would, at the time of such Restricted
Payment and after giving pro forma effect thereto as if such Restricted Payment
had been made at the beginning of the applicable four-quarter period, have been
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in Section 6.01(a); and (C) such
Restricted Payment, together with the aggregate amount of all other Restricted
Payments made by the Company and its Restricted Subsidiaries since the Closing
Date (excluding (1) Restricted Payments permitted by clauses (ii), (iii), (iv),
(vi), (vii), (viii), (ix) and (x) of paragraph (b) below and (2) the repurchase
or redemption of Senior Notes in an amount not to exceed $375,000,000 with the
proceeds of the issuance of the Preferred Stock), is less than the sum, without
duplication, of (w) 50% of the Consolidated Net Income of the Company for the
period (taken as one accounting period) from the beginning of the first fiscal
quarter commencing after the Closing Date to the end of the Company’s most
recently ended fiscal quarter for which financial statements are publicly
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit), plus (x) 100%
of the aggregate net cash proceeds received by the Company since the Closing
Date as a contribution to its common equity capital or from the issue or sale of
Equity Interests of the Company (other than Disqualified Stock) or from the
issue or sale of convertible or exchangeable Disqualified Stock or convertible
or exchangeable debt securities of the Company that have been converted into or
exchanged for such Equity Interests (other than Equity Interests (or
Disqualified Stock or debt securities) sold to a Subsidiary), plus (y) 100% of
the aggregate net cash proceeds received upon the sale or other disposition of
any Investment (other than a Permitted Investment) made since the Closing Date;
plus the net reduction in Investments (other than Permitted Investments) in any
Person resulting from dividends, repayments of loans or advances or other
transfers of assets subsequent to the Closing Date, in each case to the Company
or any Restricted Subsidiary from such Person; plus to the extent that the
ability to make Restricted Payments was reduced as the result of the designation
of an Unrestricted Subsidiary, the portion (proportionate to the Company’s
Equity Interest in such Subsidiary) of the Fair Market Value of the net assets
of such Unrestricted Subsidiary at the time such Unrestricted Subsidiary is
redesignated, or liquidated or merged into, a Restricted Subsidiary; provided,
in each case under this clause (y), that the foregoing may not exceed, in the
aggregate, the amount of all Investments which previously reduced the ability to
make Restricted Payments, plus (z) 50% of any dividends received by the C ompany
or a Restricted Subsidiary that is a Subsidiary Guarantor after the Closing Date
from an Unrestricted Subsidiary, to the extent that such dividends were not
otherwise included in Consolidated Net Income of the Company for such period.

     (b)   The provisions of Section 6.05(a) will not prohibit:

101



--------------------------------------------------------------------------------



 



          (i) the payment of any dividend within 60 days after the date of
declaration of the dividend, if at the date of declaration the dividend payment
would have complied with the provisions of this Agreement;

          (ii) so long as no Default has occurred and is continuing or would be
caused thereby, the making of any Restricted Payment in exchange for, or out of
the net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary) of, Equity Interests of the Company (other than Disqualified Stock)
or from the contribution of common equity capital to the Company; provided that
the amount of any such net cash proceeds that are utilized for any such
Restricted Payment will be excluded from clause (C) (x) of Section 6.05(a);

          (iii) so long as no Default has occurred and is continuing or would be
caused thereby, the defeasance, redemption, repurchase or other acquisition of
Indebtedness of the Company or any Subsidiary Guarantor with the net cash
proceeds from a substantially concurrent incurrence of Permitted Refinancing
Indebtedness;

          (iv) the payment of any dividend (or, in the case of any partnership
or limited liability company, any similar distribution) by a Restricted
Subsidiary to the holders of its Equity Interests on a pro rata basis;

          (v) so long as no Default has occurred and is continuing or would be
caused thereby, (A) the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of the Company or any Restricted
Subsidiary held by any current or former officer, director or employee of the
Company or any of its Restricted Subsidiaries pursuant to any equity
subscription agreement, stock option agreement, severance agreement,
shareholders’ agreement or similar agreement, employee benefit plan or (B) the
cancellation of Indebtedness owing to the Company or any of its Restricted
Subsidiaries from any current or former officer, director or employee of the
Company or any of its Restricted Subsidiaries in connection with a repurchase of
Equity Interests of the Company or any of its Restricted Subsidiaries; provided
that the aggregate price paid for the actions in clause (A) may not exceed
$1,000,000 in any twelve-month period and $5,000,000 in the aggregate since the
Closing Date; provided, further that (x) such amount in any calendar year may be
increased by the cash proceeds of “key man” life insurance policies received by
the Company and its Restricted Subsidiaries after the Closing Date less any
amount previously applied to the making of Restricted Payments pursuant to this
clause (v) and (y) cancellation of the Indebtedness owing to the Company from
employees, officers, directors and consultants of the Company or any of its
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Company from such Persons shall be permitted under this clause (v) as if it
were a repurchase, redemption, acquisition or retirement for value subject
hereto;

          (vi) the repurchase of Equity Interests in connection with the
exercise of stock options to the extent such Equity Interests represent a
portion of the exercise price of those stock options;

          (vii) so long as no Default has occurred and is continuing or would be
caused thereby, the declaration and payment of regularly scheduled or accrued
dividends to holders of

102



--------------------------------------------------------------------------------



 



any class or series of Disqualified Stock of the Company or any Restricted
Subsidiary issued on or after the Closing Date in accordance with the terms of
this Agreement;

          (viii) payments, not to exceed $2,000,000 in the aggregate since the
Closing Date, to holders of the Company’s Capital Stock in lieu of the issuance
of fractional shares of its Capital Stock;

          (ix) the consummation of the Refinancing Transactions and the
transactions specifically provided for in the NRG Plan as in effect on the
Closing Date;

          (x) the purchase, redemption, acquisition, cancellation or other
retirement for a nominal value per right of any rights granted to all the
holders of Capital Stock of the Company pursuant to any shareholders’ rights
plan adopted for the purpose of protecting shareholders from unfair takeover
tactics; provided that any such purchase, redemption, acquisition, cancellation
or other retirement of such rights is not for the purpose of evading the
limitations of this covenant (all as determined in good faith by the Board of
Directors of the Company); and

          (xi) so long as no Default has occurred and is continuing or would be
caused thereby, other Restricted Payments in an aggregate amount not to exceed
$50,000,000 since the Closing Date.

          The amount of all Restricted Payments (other than cash) will be the
Fair Market Value on the date of the Restricted Payment of the asset(s) or
securities proposed to be transferred or issued by the Company or such
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.
The Fair Market Value of any assets or securities that are required to be valued
by this Section 6.05 will be determined by the Board of Directors of the Company
whose resolution with respect thereto shall be delivered to the Administrative
Agent. The Board of Directors’ determination must be based upon an opinion or
appraisal issued by an accounting, appraisal or investment banking firm of
national standing if the Fair Market Value exceeds $35,000,000.

     (c)   Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of the Company or any Restricted Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets; provided that the foregoing shall
not apply to (i) restrictions and conditions imposed by law or by any Loan
Document, (ii) restrictions or conditions imposed by (A) the Senior Note
Documents as in effect on the Closing Date and (B) the loan documentation with
respect to any Revolver Refinancing Indebtedness (provided that such
restrictions and conditions are substantially the same as those contained
herein), (iii) customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary or asset pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or asset that is to be sold and such sale is permitted hereunder,
(iv) restrictions and conditions imposed on any Restricted Subsidiary that is
not a Loan Party by the terms of any Indebtedness of such Restricted Subsidiary
permitted to be incurred hereunder, (v) restrictions or conditions existing on
the Closing Date, but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition in any material respect, (vi) restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this

103



--------------------------------------------------------------------------------



 



Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (vii) restrictions or conditions imposed by
any agreement relating to any Indebtedness incurred by a Restricted Subsidiary
prior to the date on which such Restricted Subsidiary was acquired by the
Company or another Restricted Subsidiary (provided that such restriction or
condition is not created in contemplation of or in connection with such Person
becoming a Restricted Subsidiary), but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition in any material respect, (viii) customary provisions in
joint venture, stockholder or partnership agreements or organizational documents
relating to joint ventures or partnerships (provided that such restrictions
shall not apply to any assets that are, or but for such restrictions would be,
Collateral) and (ix) customary provisions in leases and other contracts (other
than any such lease or contract that is a Material Contract) restricting the
assignment thereof (whether for collateral purposes or otherwise).

     (d)   Directly or indirectly, create or permit to exist or become effective
any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (i) pay dividends or make any other distributions on its Capital
Stock to the Company or any of its Restricted Subsidiaries, or with respect to
any other interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Company or any of its Restricted Subsidiaries;
(ii) make loans or advances to the Company or any of its Restricted
Subsidiaries; or (iii) transfer any of its properties or assets to the Company
or any of its Restricted Subsidiaries. The restrictions in this Section 6.05(d)
will not apply to encumbrances or restrictions existing under or by reason of:

          (A) agreements governing Existing Indebtedness and the Senior Notes as
in effect on the Closing Date and any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
those agreements; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are
no more restrictive, taken as a whole, with respect to such dividend and other
payment restrictions than those contained in those agreements on the Closing
Date;

          (B) any Loan Document and the loan documentation with respect to any
Revolver Refinancing Indebtedness (provided that such restrictions and
conditions are substantially the same as those contained herein);

          (C) applicable law, rule, regulation or order;

          (D) customary non-assignment provisions in contracts, agreements,
leases, permits and licenses entered into in the ordinary course of business;

          (E) purchase money obligations for property acquired in the ordinary
course of business and Capital Lease Obligations that impose restrictions on the
property purchased or leased of the nature described in clause (iii) of this
Section 6.05(d) above;

          (F) any agreement for the sale or other disposition of a Restricted
Subsidiary that restricts distributions by that Restricted Subsidiary pending
the sale or other disposition;

104



--------------------------------------------------------------------------------



 



          (G) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;

          (H) Liens permitted to be incurred under the provisions of
Section 6.02 that limit the right of the debtor to dispose of the assets subject
to such Liens;

          (I) provisions limiting the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements entered into with
the approval of the Company’s Board of Directors, which limitation is applicable
only to the assets that are the subject of such agreements;

          (J) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

          (K) restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or similar agreement to
which the Company or any Restricted Subsidiary is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Company or such Restricted
Subsidiary that are the subject of that agreement, the payment rights arising
thereunder and/or the proceeds thereof and not to any other asset or property of
the Company or such Restricted Subsidiary or the assets or property of any other
Restricted Subsidiary;

          (L) any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Company or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with or in contemplation of such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
assets of the Person, so acquired; provided that, in the case of Indebtedness,
such Indebtedness was permitted by the terms of this Agreement to be incurred;

          (M) Indebtedness of a Restricted Subsidiary existing at the time it
became a Restricted Subsidiary if such restriction was not created in connection
with or in anticipation of the transaction or series of transactions pursuant to
which such Restricted Subsidiary became a Restricted Subsidiary or was acquired
by the Company;

          (N) with respect to clause (iii) of this Section 6.05(d) above only,
restrictions encumbering property at the time such property was acquired by the
Company or any of its Restricted Subsidiaries, so long as such restriction
relates solely to the property so acquired and was not created in connection
with or in anticipation of such acquisition; and

          (O) any encumbrance or restrictions of the type referred to in clauses
(i), (ii) and (iii) of this Section 6.05(d) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (N) of this Section 6.05(d); provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Company’s

105



--------------------------------------------------------------------------------



 



Board of Directors, no more restrictive with respect to such dividend and other
payment restrictions than those contained in the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewals,
increase, supplement, refunding, replacement or refinancing.

     SECTION 6.06.   Transactions with Affiliates. (a) Make any payment to, or
sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of the Company (each, an “Affiliate
Transaction”), unless (i) the Affiliate Transaction is on terms that are no less
favorable to the Company (as reasonably determined by the Company) or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Company or such Restricted Subsidiary with an
unrelated Person; and (ii) the Company delivers to the Administrative Agent
(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $10,000,000, a
resolution of the Board of Directors of the Company set forth in an officers’
certificate certifying that such Affiliate Transaction complies with clause
(i) of this Section and that such Affiliate Transaction has been approved by a
majority of the disinterested members of such Board of Directors; and (B) with
respect to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate consideration in excess of $35,000,000, an opinion as to the
fairness to the Company or such Restricted Subsidiary of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing.

     (b)   The following items will not be deemed to be Affiliate Transactions
and, therefore, will not be subject to the provisions of this Section:

          (i) any employment agreement or director’s engagement agreement,
employee benefit plan, officer and director indemnification agreement or any
similar arrangement entered into by the Company or any of its Restricted
Subsidiaries in the ordinary course of business or approved by the Board of
Directors of the Company in good faith;

          (ii) transactions between or among the Company and/or its Restricted
Subsidiaries;

          (iii) transactions with a Person (other than an Unrestricted
Subsidiary) that is an Affiliate of the Company solely because the Company owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

          (iv) payment of reasonable directors’ fees to Persons who are not
otherwise Affiliates of the Company;

          (v) any issuance of Equity Interests (other than Disqualified Stock)
of the Company or its Restricted Subsidiaries to Affiliates of the Company;

          (vi) Restricted Payments that do not violate Section 6.05(a) or
(b) hereof;

          (vii) any agreement in effect as of the Closing Date or any amendment
thereto or replacement thereof and any transaction contemplated thereby or
permitted thereunder, so long

106



--------------------------------------------------------------------------------



 



as any such amendment or replacement agreement taken as a whole is not more
disadvantageous to the Lenders than the original agreement as in effect on the
Closing Date;

          (viii) payments or advances to employees or consultants that are
incurred in the ordinary course of business or that are approved by the Board of
Directors of the Company in good faith;

          (ix) the existence of, or the performance by the Company or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Company or any of its Restricted
Subsidiaries of obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this clause (ix) to the extent that the terms of any
such amendment or new agreement are not otherwise more disadvantageous to the
Lenders in any material respect;

          (x) transactions permitted by, and complying with, the provisions of
Section 6.04(a);

          (xi) transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods or services, in each case, in the
ordinary course of business (including pursuant to joint venture agreements) and
otherwise in compliance with the terms of this Agreement that are fair to the
Company and its Restricted Subsidiaries, in the reasonable determination of the
Board of Directors of the Company or the senior management thereof, or are on
terms not materially less favorable taken as a whole as might reasonably have
been obtained at such time from an unaffiliated party;

          (xii) any repurchase, redemption or other retirement of Capital Stock
of the Company held by employees of the Company or any of its Subsidiaries at a
price not in excess of the Fair Market Value thereof and, if greater than
$1,000,000, approved by the Board of Directors of the Company;

          (xiii) loans or advances to employees or consultants in the ordinary
course of business not to exceed $2,000,000 in the aggregate at any one time
outstanding;

          (xiv) the Reorganization Events and the Refinancing Transactions and
the payment of all fees and expenses related thereto; and

          (xv) any agreement to do any of the foregoing.

     SECTION 6.07.   Business Activities. (a) Engage in any business other than
Permitted Businesses, except to such extent as would not be material to the
Company and its Restricted Subsidiaries taken as a whole.

     (b)   Enter into any forward purchase or sale (or other forward acquisition
or disposition) of energy, fuel or transmission rights, or any energy tolling
transaction, as a seller of tolling services, in each case other than purchase,
sale or other transactions entered into (i) in the

107



--------------------------------------------------------------------------------



 



ordinary course of business and reasonable extensions thereof or (ii) in the
ordinary course of the merchant power industry.

     SECTION 6.08.   Other Indebtedness and Agreements. Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of the
Company or any of the Subsidiaries (other than in respect of any Specified
Hedging Agreement) is outstanding if the effect of such waiver, supplement,
modification, amendment, termination or release would materially increase the
obligations of the obligor or confer additional material rights on the holder of
such Indebtedness in a manner materially adverse to the Company and the
Subsidiaries, taken as a whole, or the Lenders.

     SECTION 6.09.   Designation of Restricted and Unrestricted Subsidiaries.
The Board of Directors of the Company may designate any Restricted Subsidiary
(other than NRG Power Marketing) to be an Unrestricted Subsidiary if that
designation would not cause a Default. If a Restricted Subsidiary is designated
as an Unrestricted Subsidiary, the aggregate Fair Market Value of all
outstanding Investments owned by the Company and its Restricted Subsidiaries in
the Subsidiary designated as an Unrestricted Subsidiary will be deemed to be an
Investment made as of the time of the designation and will reduce the amount
available for Restricted Payments under Section 6.05(a) or under one or more
clauses of the definition of Permitted Investments, as determined by the
Company. That designation will only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. The Board of Directors of the Company
may redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary if
that redesignation would not cause a Default.

     SECTION 6.10.   Consolidated Interest Coverage Ratio. Permit the
Consolidated Interest Coverage Ratio at any time on or after December 31, 2004
to be less than 1.40 to 1.00.

     SECTION 6.11.   Consolidated Leverage Ratio. Permit the Consolidated
Leverage Ratio at any time on or after December 31, 2004 to be greater than 8.50
to 1:00.

     SECTION 6.12.   Fiscal Year. With respect to the Company, change its fiscal
year-end to a date other than December 31.

ARTICLE VII.

Events of Default

     In case of the happening of any of the following events (“Events of
Default”):

     (a)   any representation or warranty made or deemed made in or in
connection with any Loan Document or the Borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;

108



--------------------------------------------------------------------------------



 



     (b)   default shall be made in the payment of any principal of any Loan or
the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;

     (c)   default shall be made in the payment of any interest on any Loan or
L/C Disbursement or any Fee or any other amount (other than an amount referred
to in (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;

     (d)   default shall be made in the due observance or performance by the
Company or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI;

     (e)   default shall be made in the due observance or performance by the
Company or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in clauses (b), (c) or (d) above)
and such default shall continue unremedied for a period of 45 days after notice
thereof from the Administrative Agent, the Collateral Agent, the Collateral
Trustee or any Lender to the Company;

     (f)   The Company or any Restricted Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (excluding any
amounts paid out of the claims reserve established pursuant to the NRG Plan), or
(ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (ii) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (B) Designated Non-Recourse
Indebtedness and (C) any other Non-Recourse Indebtedness of the Company and the
Restricted Subsidiaries (except to the extent that the Company or any of the
Restricted Subsidiaries that are not parties to such Non-Recourse Indebtedness
becomes directly or indirectly liable, including pursuant to any contingent
obligation, for any Indebtedness for borrowed money thereunder and such
liability, individually or in the aggregate, exceeds $50,000,000 (excluding any
amounts paid out of the claims reserve established pursuant to the NRG Plan));

     (g)   a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company or any of its
Restricted Subsidiaries (other than the Exempt Subsidiaries) that is a
Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary in an involuntary case; (ii) appoints a custodian of the Company or
any of its Restricted Subsidiaries (other than the Exempt Subsidiaries) that is
a

109



--------------------------------------------------------------------------------



 



Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary or for all or substantially all of the property of the Company or any
of its Restricted Subsidiaries (other than the Exempt Subsidiaries) that is a
Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary; or (iii) orders the liquidation of the Company or any of its
Restricted Subsidiaries (other than the Exempt Subsidiaries) that is a
Significant Subsidiary or any group of Restricted Subsidiaries (other than the
Exempt Subsidiaries) that, taken together, would constitute a Significant
Subsidiary; and, in each of clauses (i), (ii) or (iii), the order or decree
remains unstayed and in effect for 60 consecutive days;

     (h)   the Company or any of its Restricted Subsidiaries (other than the
Exempt Subsidiaries) that is a Significant Subsidiary or any group of Restricted
Subsidiaries (other than the Exempt Subsidiaries) that, taken together, would
constitute a Significant Subsidiary pursuant to or within the meaning of
Bankruptcy Law (i) commences a voluntary case; (ii) consents to the entry of an
order for relief against it in an involuntary case; (iii) consents to the
appointment of a custodian of it or for all or substantially all of its
property; (iv) makes a general assignment for the benefit of its creditors; or
(v) generally is not paying its debts as they become due;

     (i)   one or more judgments for the payment of money in an aggregate amount
in excess of $50,000,000 (excluding therefrom any amount covered by insurance as
to which the insurer has acknowledged in writing its coverage obligation) or
other judgments that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect shall be rendered against the
Company or any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Company or any
of its Restricted Subsidiaries to enforce any such judgment;

     (j)   an ERISA Event shall have occurred that, when taken together with all
other such ERISA Events, could reasonably be expected to result in liability of
the Company and its ERISA Affiliates in an aggregate amount exceeding
$50,000,000;

     (k)   except as permitted by this Agreement or as a result of the discharge
of such Subsidiary Guarantor in accordance with the terms of the Loan Documents,
any Guarantee under the Guarantee and Collateral Agreement shall be held in any
judicial proceeding to be unenforceable or invalid or shall cease for any reason
to be in full force and effect or any Subsidiary Guarantor (or any group of
Subsidiary Guarantors) that constitutes a Significant Subsidiary, or any Person
acting on behalf of any Subsidiary Guarantor (or any group of Subsidiary
Guarantors) that constitutes a Significant Subsidiary, shall deny or disaffirm
its or their obligations under its or their Guarantee(s) under the Guarantee and
Collateral Agreement;

     (l)   material breach by the Company or any of its Restricted Subsidiaries
of any material representation or warranty or agreement in the Security
Documents, the repudiation by the Company or any of its Restricted Subsidiaries
of any of its material obligations under any of the Security Documents or the
unenforceability of any of the Security Documents against the Company or any of
its Restricted Subsidiaries for any reason with respect to Collateral having an
aggregate Fair Market Value of $25,000,000 or more; or

     (m)   there shall have occurred a Change in Control;

110



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to any of the
Borrowers described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event either or both of the following actions may
be taken: (i) the Administrative Agent may with the consent of the Majority
Revolving Credit Lenders, and at the request of the Majority Revolving Credit
Lenders shall, by notice to the Company, terminate forthwith the Revolving
Credit Commitments and the Swingline Commitment and (ii) the Administrative
Agent may with the consent of the Majority Lenders, and at the request of the
Majority Lenders shall, by notice to the Company, declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding, and the Administrative Agent and the Collateral Agent shall
have the right to take all or any actions and exercise any remedies available to
a secured party under the Security Documents or applicable law or in equity; and
in any event with respect to any of the Borrowers described in paragraph (g) or
(h) above, the Revolving Credit Commitments and the Swingline Commitment shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding, and the Administrative Agent and
the Collateral Agent shall have the right to take all or any actions and
exercise any remedies available to a secured party under the Security Documents
or applicable law or in equity.

     Without limitation of, and after giving effect to, Section 6.7 of the
Guarantee and Collateral Agreement and Section 3.4 of the Collateral Trust
Agreement, all proceeds received by the Administrative Agent or the Collateral
Agent, as the case may be, either from the Collateral Trustee or any other
Person in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral under any Security Document shall be held by the
Administrative Agent or the Collateral Agent as Collateral for, and applied in
full or in part by the Administrative Agent or the Collateral Agent against, the
applicable Secured Obligations hereunder then due and owing in the following
order of priority: first, to the ratable payment of (a) all costs and expenses
of such sale, collection or other realization, including compensation to the
Agents and their agents and counsel, and all other expenses, liabilities and
advances made or incurred by the Agents in connection therewith, and all amounts
in each case for which such Agents are entitled to payment, reimbursement or
indemnification under the Loan Documents, and to the payment of all costs and
expenses paid or incurred by the Agents in connection with the exercise of any
right or remedy under the Loan Documents, all in accordance with the terms of
the Loan Documents, (b) any principal and interest owed to the Administrative
Agent in respect of outstanding Revolving Loans advanced on behalf of any Lender
by the Administrative Agent for which the Administrative Agent has not then been
reimbursed by such Lender or the Company, (c) any principal and interest owed to
the Swingline Lender in respect of outstanding Swingline Loans that have not
been repaid and (d) any amounts owed to any Issuing Bank under a Letter of
Credit issued by it for which it has not then been reimbursed by any Lender or
the

111



--------------------------------------------------------------------------------



 



Company; second, to the extent of any excess proceeds, to the payment of all
other Secured Obligations hereunder for the ratable benefit of the holders
thereof; and third, to the extent of any excess proceeds, to the payment to or
upon the order of the applicable Loan Party or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

ARTICLE VIII.

The Agents and the Arrangers

     Each of the Lenders and the Issuing Bank hereby irrevocably appoints each
of the Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized by the Lenders to execute any and all
documents (including releases and the Collateral Trust Agreement) with respect
to the Collateral and the rights of the Secured Parties with respect thereto,
and to appoint the Collateral Trustee as their agent in respect of the
Collateral Trust Agreement and the other Security Documents, in each case as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents. The Collateral Trustee is hereby expressly authorized and
directed by the Lenders to execute the Collateral Trust Agreement and the other
Security Documents (and any other documents contemplated thereby), in each case,
on the Restatement Date. Each of the Lenders and the Issuing Bank hereby agrees
to be bound by the priority of the security interests and allocation of the
benefits of the Collateral and proceeds thereof set forth in the Security
Documents. In addition, each of the Lenders acknowledges the Credit Agreement
Parallel Debt (as defined in the Collateral Trust Agreement) that has been
created in the Collateral Trust Agreement in favor of the Collateral Trustee.

     Each bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Company or any Subsidiary or any Affiliate thereof as if it were not an
Agent hereunder.

     No Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent or the Collateral Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08), and (c) except as expressly set
forth in the Loan Documents, no Agent shall have any duty to disclose, nor shall
it be liable for the failure to disclose, any information relating to the
Company or any of the Subsidiaries that is communicated to or obtained by the
bank serving as any Agent or any of its Affiliates in any

112



--------------------------------------------------------------------------------



 



capacity. The Administrative Agent and the Collateral Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08), in each case,
in the absence of its own gross negligence or willful misconduct. No Agent shall
be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent by the Company or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

     Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

     Each Agent may perform any and all of its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by it. Each Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

     Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Company. Upon any such resignation of the Administrative Agent or
the Collateral Agent, the Required Lenders shall have the right to appoint a
successor, subject to the Company’s approval (not to be unreasonably withheld or
delayed) so long as no Default or Event of Default shall have occurred and be
continuing. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and

113



--------------------------------------------------------------------------------



 



Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

     Each of the Syndication Agent, each Co-Documentation Agent and each
Arranger, in its capacity as such, shall have no duties or responsibilities, and
shall incur no liability, under this Agreement or any other Loan Document. It is
understood and agreed that, as of the Restatement Date, (a) General Electric
Capital Corporation’s role as Revolver Agent under the Original Credit Agreement
shall be terminated and (b) General Electric Capital Corporation shall no longer
have any duties (or liabilities) as an agent under this Agreement.

     Each Lender acknowledges that it has, independently and without reliance
upon the Agents, the Arrangers, the Syndication Agent, the Co-Documentation
Agents or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents, the Arrangers, the Syndication Agent, the
Co-Documentation Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

     To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

ARTICLE IX.

Miscellaneous

     SECTION 9.01.   Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

     (a)   if to a Borrower, to it at NRG Energy, Inc., 211 Carnegie Center,
Princeton, NJ 08540, Attention of Treasurer, Chief Financial Officer and General
Counsel (Fax No. (609) 524-4501);

114



--------------------------------------------------------------------------------



 



     (b)   if to the Administrative Agent or the Collateral Agent, to Credit
Suisse First Boston, Eleven Madison Avenue, New York, NY 10010, Attention of
Julia Kingsbury (Fax No. (212) 325-8304); and

     (c)   if to a Lender, to it at its address (or fax number) set forth in the
Lender Addendum or the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

     SECTION 9.02.   Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the Credit-Linked Deposits and the
issuance of Letters of Credit by the Issuing Bank, regardless of any
investigation made by the Lenders or the Issuing Bank or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable (other than
indemnification and other contingent obligations that are not then due and
payable) under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit or Credit-Linked Deposit is outstanding and so
long as the Commitments have not been terminated. The provisions of
Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the return, application or conversion of the Credit-Linked Deposits, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank.

     SECTION 9.03.   Binding Effect. This Agreement shall become effective when
it shall have been executed by each of the parties hereto and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

     SECTION 9.04.   Successors and Assigns. (a) Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of each Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

115



--------------------------------------------------------------------------------



 



     (b)   Each Lender may assign to one or more assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans or Credit-Linked Deposits at the time
owing to it); provided, however, that (i) (x) except in the case of an
assignment of a Term Loan or a Credit-Linked Deposit to an Affiliate or Related
Fund of a Lender, the Administrative Agent (and, in the case of any assignment
of a Revolving Credit Commitment, the Issuing Bank and the Swingline Lender)
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld or delayed) and (y) except in the case of an assignment
to a Lender or an Affiliate or Related Fund of a Lender, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (or, if
less, the entire remaining amount of such Lender’s Commitment), (ii) the parties
to each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance (such Assignment and Acceptance to be
(x) electronically executed and delivered to the Administrative Agent via an
electronic settlement system then acceptable to the Administrative Agent, which
shall initially be the settlement system of ClearPar, LLC, or (y) manually
executed and delivered with a processing and recordation fee of $3,500 paid by
the assignor or assignee) and (iii) the assignee, if it shall not be a Lender
immediately prior to the assignment, shall deliver to the Administrative Agent
an Administrative Questionnaire. No Lender is permitted to assign all or any
portion of its interests, rights or obligations under this Agreement (including
all or a portion of its Commitment and the Loans or Credit-Linked Deposits at
any time owing to it) except as specifically set forth in the immediately
preceding sentence and any purported assignment not in conformity therewith
shall be null and void. Upon acceptance and recording pursuant to paragraph
(e) of this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to
any Fees accrued for its account and not yet paid). Without the consent of the
Company (which consent shall not be unreasonably withheld) and the
Administrative Agent, the Credit-Linked Deposit of any Funded L/C Lender shall
not be released in connection with any assignment by such Funded L/C Lender, but
shall instead be purchased by the relevant assignee and continue to be held for
application (to the extent not already applied) in accordance with
Section 2.23(d) to satisfy such assignee’s obligations in respect of Funded L/C
Disbursements. Notwithstanding the foregoing, an assignment by a Lender to one
of its Affiliates or Related Funds will be effective, valid, legal and binding
without regard to whether the assignor has delivered an Assignment and
Acceptance or Administrative Questionnaire to the Administrative Agent (and the
acceptance and recordation thereof under paragraph (e) of this Section shall not
be required); provided that the Administrative Agent and the Borrowers shall be
entitled to deal solely with the assignor unless and until the date that an
Assignment and Acceptance and Administrative Questionnaire have been delivered
to the Administrative Agent with respect to the applicable assignee.

116



--------------------------------------------------------------------------------



 



     (c)   By executing and delivering (to the Administrative Agent or the
assigning Lender in the case of an assignment by a Lender to one of its
Affiliates or Related Funds pursuant to the last sentence of paragraph (b) of
this Section) an Assignment and Acceptance, the assigning Lender thereunder and
the assignee thereunder shall be deemed to confirm to and agree with each other
and the other parties hereto as follows: (i) such assigning Lender warrants that
it is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim and that its Term Loan Commitment and Revolving
Credit Commitment, and the outstanding balances of its Term Loans and Revolving
Loans and Credit-Linked Deposits and participations in Funded Letters of Credit,
in each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of any Borrower
or any Subsidiary or the performance or observance by any Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Acceptance; (iv) such assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05(a) or delivered pursuant to
Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, the Arrangers, the
Syndication Agent, either Co-Documentation Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

     (d)   The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in the City of New York a copy of
each Assignment and Acceptance delivered to it and one or more registers for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and each Borrower, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by each Borrower, the Issuing Bank, the
Collateral Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. In the case of any assignment made in accordance
with the last sentence of paragraph (b) of this Section that is not reflected in
the Register, the assigning Lender shall maintain a comparable register
reflecting such assignment.

117



--------------------------------------------------------------------------------



 



     (e)   Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder) and, if required, the written consent of the Swingline Lender,
the Issuing Bank and the Administrative Agent to such assignment, the
Administrative Agent shall (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Lenders, the Issuing Bank, the Swingline Lender and
the Company. No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (e). Notwithstanding the foregoing, an
assignment by a Lender to an Affiliate or Related Fund pursuant to the last
sentence of paragraph (b) of this Section shall not be required to be recorded
in the Register to be effective; provided that (i) such assignment is recorded
in a comparable register maintained by the assignor as provided in paragraph
(b) of this Section and (ii) the Administrative Agent and the Borrowers shall be
entitled to deal solely and directly with the assignor unless and until the date
that an Assignment and Acceptance and Administrative Questionnaire have been
delivered to the Administrative Agent with respect to the applicable assignee.

     (f)   Each Lender may without the consent of any Borrower, the Swingline
Lender, the Issuing Bank or the Administrative Agent sell participations to one
or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans and Credit-Linked Deposits and participations in Funded Letters of
Credit owing to it); provided, however, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (iv) each Borrower, the Administrative Agent, the Issuing
Bank and the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement,
and such Lender shall retain the sole right to enforce the obligations of each
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or the Credit-Linked Deposits, increasing or
extending the Commitments or releasing any Subsidiary Guarantor or all or any
substantial part of the Collateral).

     (g)   Any Lender or participant may, in connection with any assignment,
pledge or participation or proposed assignment, pledge or participation pursuant
to this Section 9.04, disclose to the assignee or participant or proposed
assignee or participant any information relating to any Borrower furnished to
such Lender by or on behalf of the Borrowers; provided that, prior to any such
disclosure of information designated by any Borrower as confidential, each such
assignee or participant or proposed assignee or participant shall execute an
agreement whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

118



--------------------------------------------------------------------------------



 



     (h)   Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender, and, in the case of any Lender that is a
fund that invests in bank loans, such Lender may collaterally assign all or any
portion of its rights under this Agreement to any holder of, trustee for, or
other representative of any holders of, obligations owed or securities issued by
such fund as security for such obligations or securities; provided that no such
assignment described in this clause (h) shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

     (i)   Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to any Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to such Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Company
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Company and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

     (j)   No Borrower shall assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.

     SECTION 9.05.   Expenses; Indemnity. (a) The Borrowers agree, jointly and
severally, to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Syndication Agent, the
Co-Documentation Agents, the Arrangers, the Issuing Bank and the Swingline
Lender, including the reasonable fees, charges and disbursements of Latham &
Watkins LLP, counsel for the Administrative Agent and the Collateral Agent, in
connection with the syndication of the credit facilities provided for herein and
the preparation and administration of this Agreement and the other Loan
Documents or in connection with any

119



--------------------------------------------------------------------------------



 



amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby or thereby contemplated shall be
consummated); provided that the Borrowers shall not be responsible for the
reasonable fees, charges and disbursements of more than one separate law firm
(in addition to local or special counsel, including special workout counsel)
pursuant to its obligations under this sentence only. The Borrowers also agree,
jointly and severally, to pay all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Syndication Agent, the
Co-Documentation Agents, the Arrangers, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans or
Credit-Linked Deposits made or Letters of Credit issued hereunder, including the
fees, charges and disbursements of Latham & Watkins LLP, counsel for the
Administrative Agent and the Collateral Agent, and, in connection with any such
enforcement or protection, the fees, charges and disbursements of any other
counsel (including special workout counsel) for the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Arrangers, the Issuing Bank or any
Lender.

     (b)   The Borrowers agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, the Syndication Agent, the
Co-Documentation Agents, the Arrangers, each Lender, the Issuing Bank and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans or Credit-Linked Deposits or issuance of Letters of
Credit, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto, or (iv) any
actual or alleged presence or Release of Hazardous Materials on any property
owned or operated by the Company or any of the Subsidiaries, or any
Environmental Liability related in any way to the Company or any of the
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

     (c)   To the extent that the Borrowers fail to pay any amount required to
be paid by them to the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Co-Documentation Agents, the Arrangers, the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Co-Documentation Agents, the Arrangers, the Issuing Bank
or the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Co-Documentation Agents, the
Arrangers, the Issuing Bank or the Swingline Lender in its capacity

120



--------------------------------------------------------------------------------



 



as such. For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the Aggregate Revolving Credit Exposure,
outstanding Term Loans and Credit-Linked Deposits and unused Commitments at the
time.

     (d)   To the extent permitted by applicable law, no Borrower shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan, Credit-Linked Deposit or Letter of Credit or the use of
the proceeds thereof.

     (e)   The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the return, application or conversion of any of
the Credit-Linked Deposits, the expiration of the Commitments, the expiration of
any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Co-Documentation Agents, the Arrangers, any Lender or the
Issuing Bank. All amounts due under this Section 9.05 shall be payable on
written demand therefor.

     SECTION 9.06.   Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower against any of and all the obligations of
any Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

     SECTION 9.07.   Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

     SECTION 9.08.   Waivers; Amendment; Replacement of Non-Consenting Lenders .
(a) No failure or delay of the Administrative Agent, the Collateral Agent, any
Lender or the

121



--------------------------------------------------------------------------------



 



Issuing Bank in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by any Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Borrower in any case
shall entitle such Borrower to any other or further notice or demand in similar
or other circumstances.

     (b)   Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C Disbursement or
extend the date on which the Credit-Linked Deposits are required to be returned
in full, or waive or excuse any such payment or any part thereof, or decrease
the rate of interest on any Loan, Credit-Linked Deposit or L/C Disbursement,
without the prior written consent of each Lender affected thereby, (ii) increase
or extend the Commitment or decrease or extend the date for payment of any Fees
of any Lender without the prior written consent of such Lender, (iii) amend or
modify the pro rata requirements of Section 2.17, the provisions of
Section 9.04(j), the provisions of this Section or the definition of the term
“Required Lenders” or “Majority Lenders,” or release any Subsidiary Guarantor,
without the prior written consent of each Lender, (iv) amend or modify the
definition of the term “Majority Term Lenders” without the prior written consent
of each Term Lender and Funded L/C Lender, (v) amend or modify the definition of
the term “Majority Revolving Credit Lenders” without the prior written consent
of each Revolving Credit Lender, (vi) release all or any substantial part of the
Collateral without the prior written consent of each Lender, (vii) change the
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of one Class
differently from the rights of Lenders holding Loans of any other Class without
the prior written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class or
(viii) modify the protections afforded to an SPC pursuant to the provisions of
Section 9.04(i) without the written consent of such SPC; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender, as applicable.

     (c)   Each Lender grants (i) to the Administrative Agent the right (with
the prior written consent of the Borrower) to purchase all (but not less than
all) of such Lender’s Commitments and Loans owing to it and any related
promissory notes held by it and all its rights and obligations hereunder and
under the other Loan Documents and (ii) to the Term Loan

122



--------------------------------------------------------------------------------



 



Borrower the right to cause an assignment of all (but not less than all) of such
Lender’s Commitments and Loans owing to it and any related promissory notes held
by it and all its rights and obligations hereunder and under the other Loan
Documents to one or more eligible assignees pursuant to Section 9.04, which
right may be exercised by the Administrative Agent or the Term Loan Borrower, as
the case may be, if such Lender (a “Non-Consenting Lender”) refuses to execute
any amendment, modification, termination, waiver or consent which requires the
written consent of Lenders other than the Required Lenders and to which the
Required Lenders and the Borrower have otherwise agreed, provided that such
Non-Consenting Lender shall receive in connection with such purchase or
assignment (A) payment equal to the aggregate amount of outstanding Loans owed
to such Lender, together with all accrued and unpaid interest, fees and other
amounts (other than indemnities and other contingent amounts not then due) owed
to such Lender under the Loan Documents at such time and (B) from the Term Loan
Borrower, any Prepayment Fee that would be payable to such Non-Consenting Lender
if such assignment were deemed to be a voluntary prepayment of the Term Loans or
an optional reduction of the Credit-Linked Deposit of such Lender for purposes
of Section 2.05(e). Each Lender agrees that if the Administrative Agent or the
Term Loan Borrower, as the case may be, exercises its option under this
paragraph it shall promptly execute and deliver all agreements and documentation
necessary to effectuate such assignment as set forth in Section 9.04. The Term
Loan Borrower shall be entitled (but not obligated) to execute and deliver such
agreements and documentation on behalf of such Non-Consenting Lender and any
such agreements or documentation so executed by the Term Loan Borrower shall be
effective for all purposes of documenting an assignment pursuant to
Section 9.04.

     SECTION 9.09.   Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan or
Credit-Linked Deposit or participation in any L/C Disbursement, together with
all fees, charges and other amounts which are treated as interest on such Loan
or participation in such L/C Disbursement under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan or participation in accordance with applicable law, the rate of
interest payable in respect of such Loan or participation hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

     SECTION 9.10.   Entire Agreement. This Agreement, the Engagement Letter and
the other Loan Documents constitute the entire contract between the parties
relative to the subject matter hereof. Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the other Loan Documents. Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of the Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Co-Documentation

123



--------------------------------------------------------------------------------



 



Agents, the Arrangers, the Issuing Bank and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

     SECTION 9.11.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

     SECTION 9.12.   Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

     SECTION 9.13.   Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement or of a
Lender Addendum by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

     SECTION 9.14.   Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

     SECTION 9.15.   Jurisdiction; Consent to Service of Process . (a) Each
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other

124



--------------------------------------------------------------------------------



 



manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent, the Collateral Agent, the Syndication Agent, the
Co-Documentation Agents, the Arrangers, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Borrower or its properties in the courts of
any jurisdiction.

     (b)   Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

     (c)   Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

     SECTION 9.16.   Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Company or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16. For the purposes of this
Section, “Information” shall mean all financial statements, certificates,
reports, agreements and other information received from the Company or its
Subsidiaries and related to the Company or its business, other than any such
financial statements, certificates, reports, agreements and other information
that was available to the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to its disclosure by
the Company; provided that, in the case of Information received from the Company
after the Restatement Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information. Notwithstanding any other
express or implied agreement, arrangement or understanding to the contrary, each
of the parties hereto agrees that each other party hereto (and each of its
employees, representatives or agents) are

125



--------------------------------------------------------------------------------



 



permitted to disclose to any Persons, without limitation, the tax treatment and
tax structure of the Loans and the other transactions contemplated by the Loan
Documents and all materials of any kind (including opinions and tax analyses)
that are provided to the Loan Parties, the Lenders, the Arrangers or any Agent
related to such tax treatment and tax aspects. To the extent not inconsistent
with the immediately preceding sentence, this authorization does not extend to
disclosure of any other information or any other term or detail not related to
the tax treatment or tax aspects of the Loans or the transactions contemplated
by the Loan Documents.

     SECTION 9.17.   Joint and Several Liability; Postponement of Subrogation.
(a) The obligations of the Revolving Loan Borrowers hereunder and under the
other Loan Documents shall be joint and several and, as such, each Revolving
Loan Borrower shall be liable for all of the Secured Obligations of the other
Revolving Loan Borrower under this Agreement and the other Loan Documents. The
liability of each Revolving Loan Borrower for the Secured Obligations of the
other Revolving Loan Borrower under this Agreement and the other Loan Documents
shall be absolute, unconditional and irrevocable, without regard to (a) the
validity or enforceability of this Agreement or any other Loan Document, any of
the Secured Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance hereunder) which may at any time be available
to or be asserted by such other Revolving Loan Borrower or any other Person
against any Secured Party or (c) any other circumstance whatsoever (with or
without notice to or knowledge of such other Revolving Loan Borrower or such
Revolving Loan Borrower) which constitutes, or might be construed to constitute,
an equitable or legal discharge of such other Revolving Loan Borrower for the
Secured Obligations, or of such Revolving Loan Borrower under this Section, in
bankruptcy or in any other instance.

     (b) Each Revolving Loan Borrower agrees that it will not exercise any
rights which it may acquire by way of rights of subrogation under this
Agreement, by any payments made hereunder or otherwise, until the prior payment
in full in cash of all of the Secured Obligations, the termination or expiration
of all Revolving Letters of Credit and the permanent termination of all
Revolving Credit Commitments. Any amount paid to any Revolving Loan Borrower on
account of any such subrogation rights prior to the payment in full in cash of
all of the Secured Obligations, the termination or expiration of all Revolving
Letters of Credit and the permanent termination of all Revolving Credit
Commitments shall be held in trust for the benefit of the Secured Parties and
shall immediately be paid to the Administrative Agent for the benefit of the
Secured Parties and credited and applied against the Secured Obligations of the
Revolving Loan Borrowers, whether matured or unmatured, in such order as the
Administrative Agent shall elect. In furtherance of the foregoing, for so long
as any Secured Obligations, Revolving Letters of Credit or Revolving Credit
Commitments remain outstanding, each Revolving Loan Borrower shall refrain from
taking any action or commencing any proceeding against the other Revolving Loan
Borrower (or any of its successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made in respect of the Secured Obligations of the other Revolving Loan
Borrower to any Secured Party.

     SECTION 9.18.   Delivery of Lender Addenda. Each initial Lender shall
become a party to this Agreement by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, the Borrowers and the
Administrative Agent.

126



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            NRG ENERGY, INC.
      By:   /s/ David W. Crane         Name:   David W. Crane        Title:  
Chief Executive Officer     

            NRG POWER MARKETING INC.
      By:   /s/ George Schaefer         Name:   George Schaefer        Title:  
Treasurer   

 



--------------------------------------------------------------------------------



 



         

              CREDIT SUISSE FIRST BOSTON, acting through its     Cayman Islands
Branch, as Administrative Agent,     Collateral Agent, Swingline Lender, Issuing
Bank,     Co-Documentation Agent and Arranger,
 
       

  By:   /s Jay
Chall                                                                                               

      Name: Jay Chall

      Title: Director
 
       

  By:   /s/ Denise L.
Alvarez                                                                                

      Name: Denise L. Alvarez

      Title: Associate

 



--------------------------------------------------------------------------------



 



              GOLDMAN SACHS CREDIT PARTNERS L.P., as Syndication     Agent,
Co-Documentation Agent and Arranger,
 
       

  By:   /s/ William W. Archer

      Name: William W. Archer

      Title: Managing Director

 